             Transcript of the Deposition of:
                     Khesi Pillows
                   Date: September 25, 2020
                           Volume:

Case: Khesi Pillows and Tiffany Wilson v. Cook County Recorder of
                  Deeds Office and Cook County




                     Printed On: October 20, 2020



                                              VIDEO INSTANTER INCORPORATED
                                                        134 North LaSalle Street
                                                                     Suite 1400
                                                              Chicago, IL 60602
                                                          Phone: 312-641-3605
                                                             Fax: 312-641-1147
                                                                                                  Page 1
                                                      IN THE UNITED STATES DISTRICT COURT
                                                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                                                EASTERN DIVISION



                                  KHESI PILLOWS and TIFFANY WILSON,          )
                                                                             )
                                           Plaintiffs,                       )
                                                                             )
                                           vs.                               ) No. 18 CV 7497
                                                                             )
                                  COOK COUNTY RECORDER OF DEEDS              )

                                  OFFICE and COOK COUNTY,                    )

                                                                             )

                                           Defendants.                       )




                                                           VIDEOTAPED DEPOSITION




                                           Deposition of KHESI PILLOWS, taken by the Defendants

                                  herein, pursuant to notice and the provisions of the

                                  Federal Rules of Civil Procedure pertaining to the taking

                                  of depositions, before SAM KOHLHAAS, a Notary Public within

                                  and for the County of Cook and State of Illinois, on the

                                  25th day of September, 2020, at the hour of 10:00 a.m., by

                                  video conference within the state of Illinois, whereupon

                                  the deponent was located in Flossmoor, Illinois.




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                 85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                                 Page 2
                           1

                           2

                           3                                    A P P E A R A N C E S

                           4

                           5

                           6       ASSISTANT STATE’S ATTORNEY

                           7       50 West Washington Street

                           8       Suite 500

                           9       Chicago, Illinois 60602

                         10        BY: MS. KATHLEEN ORI

                         11                MS. JAYLAAN SLAUGHTER

                         12

                         13                  Appeared by video conference on behalf of the

                         14                            Defendants.

                         15

                         16

                         17        ED FOX & ASSOCIATES, LTD.

                         18        300 West Adams Street

                         19        Suite 330

                         20        Chicago, Illinois 60606

                         21        BY: MS. JACLYN N. DIAZ

                         22

                         23                  Appeared by video conference on behalf of the

                         24                            Plaintiff.




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                         Page 3
                           1                               INDEX OF WITNESSES
                                                                                            PAGE
                           2
                                   KHESI PILLOWS:
                           3
                                   Examination by: MS. ORI.............................5
                           4

                           5       Examination by: MS. DIAZ..........................164

                           6

                           7
                                                           INDEX OF EXHIBITS
                           8
                                   Defendants’ Deposition Exhibit No. 1...............51
                           9
                                   Defendants’ Deposition Exhibit No. 2..............108
                         10
                                   Defendants’ Deposition Exhibit No. 3..............120
                         11
                                   Defendants’ Deposition Exhibit No. 4..............122
                         12
                                   Defendants’ Deposition Exhibit No. 5..............128
                         13
                                   Defendants’ Deposition Exhibit No. 6..............130
                         14
                                   Defendants’ Deposition Exhibit No. 7..............135
                         15
                                   Defendants’ Deposition Exhibit No. 8..............135
                         16
                                   Defendants’ Deposition Exhibit No. 9..............137
                         17

                         18        Defendants’ Deposition Exhibit No. 10.............140

                         19

                         20        Defendants’ Deposition Exhibit No. 11.............146

                         21

                         22        Defendants’ Deposition Exhibit No. 12.............152

                         23

                         24        Defendants’ Deposition Exhibit No. 13.............156




Electronically signed by Sam Kohlhaas (401-140-193-8254)                        85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                                    Page 4
                           1                           THE REPORTER:    For the record, my name

                           2       is Sam Kohlhaas of Video Instanter.                 I’m the video

                           3       recording device operator and officer for this

                           4       deposition.             My business address is 134 North

                           5       LaSalle Street, Suite 1400, Chicago, Illinois

                           6       60602.          This deposition is being video recorded

                           7       and will be transcribed by nonstenographic means,

                           8       pursuant to Federal Rule 30(b) and all other

                           9       applicable state and local rules.                 Ms. Pillows,

                         10        would you please state your location for the

                         11        record?

                         12                            THE WITNESS:    Flossmoor, Illinois.

                         13                            THE REPORTER:    Thank you.     And how do

                         14        you pronounce your first name?

                         15                            THE WITNESS:    Khesi.

                         16                            THE REPORTER:    Khesi.   This is the video

                         17        recorded, remote video-conferenced deposition of

                         18        Khesi Pillows in the matter of Khesi Pillows vs.

                         19        Cook County Recorder of Deeds Office, et al., Case

                         20        No. 18 CV 7497 in the United States District Court

                         21        for the Northern District of Illinois, Eastern

                         22        Division.

                         23                            Today’s date is September 25, 2020, and

                         24        the time is 10 a.m.             This deposition is being




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                   85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                                     Page 5
                           1       taken on behalf of the defendant and is being

                           2       video recorded at the instance of the defendant.

                           3                           Would the parties present please

                           4       introduce themselves for the record.

                           5                           MS. DIAZ:    Jaclyn Diaz on behalf of the

                           6       plaintiff, Ms. Pillows.

                           7                           THE WITNESS:    Khesi Pillows.

                           8                           MS. ORI:    Kathleen Ori on behalf of

                           9       Defendants.

                         10                            MS. SLAUGHTER:    Jaylaan Slaughter on

                         11        behalf of Defendants.

                         12                            THE REPORTER:     Khesi, would you please

                         13        raise your right hand?.

                         14                                              (WHEREUPON, the witness

                         15                                              was duly sworn.)

                         16                                E-X-A-M-I-N-A-T-I-O-N

                         17        BY MS. ORI:

                         18                  Q.        Ms. Pillows, we just swept through the

                         19        case name and everything, and as I just said, my

                         20        name is Kathleen Ori.               This deposition will be

                         21        conducted pursuant to notice and in accordance

                         22        with the Federal Rules of Civil Procedure.                   Did

                         23        you receive a copy of the notice deposition?

                         24                  A.        Yes.




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                    85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                                  Page 6
                           1                 Q.        Do you have any objections?

                           2                 A.        No.

                           3                 Q.        Okay.   Can you please state your name

                           4       and spell it for the record?

                           5                 A.        Khesi Pillows, K-H-E-S-I.     Last name

                           6       Pillows, P-I-L-L-O-W-S.

                           7                 Q.        Is it okay if I call you Ms. Pillows?

                           8                 A.        Sure.

                           9                 Q.        Okay.   Have you ever been deposed

                         10        before?

                         11                  A.        No.

                         12                  Q.        So I’m going to explain how it works.

                         13                  A.        Okay.

                         14                  Q.        I ask you questions and you answer them

                         15        and it must done in that order.             The court

                         16        transcriber cannot take down two answers at once

                         17        if we’re talking over each other, so I’ll ask that

                         18        you wait to answer my question before you begin

                         19        answering, and I’ll do my best to wait for you to

                         20        finish answering before I ask another question.

                         21        Is that fair?

                         22                  A.        Okay.

                         23                  Q.        It’s also important, while I can see you

                         24        on the video, that your answers are out loud so




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                 85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                                Page 7
                           1       they can be taken down --

                           2                 A.        Okay.

                           3                 Q.        -- so no shaking of the head or -- that

                           4       won’t work.

                           5                 A.        Because this is a habit, okay, yes.

                           6       Okay.

                           7                 Q.        If there’s anything you don’t

                           8       understand, if my question’s not clear, ask me to

                           9       repeat it --

                         10                  A.        Okay.

                         11                  Q.        -- and I’ll do my best to make the

                         12        question make sense to you.

                         13                  A.        Okay.

                         14                  Q.        If you answer the question, I will

                         15        presume that you understood what I was asking.                  Is

                         16        that fair?

                         17                  A.        Yes.

                         18                  Q.        Okay.   If you have to take a break at

                         19        any time, that is fine.             I just ask that you

                         20        answer the question that I’ve asked before we take

                         21        a break.

                         22                  A.        Okay.

                         23                  Q.        Is that okay?

                         24                  A.        Yes.




Electronically signed by Sam Kohlhaas (401-140-193-8254)                               85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                                  Page 8
                           1                 Q.        Is there anything today that will

                           2       prevent you from fully and completely answering

                           3       the questions I’m asking you?

                           4                 A.        No.

                           5                 Q.        And there’s -- You’re not under any --

                           6       This is a weird question, but it’s a typical

                           7       question.               You’re not under any sort of medication

                           8       that causes your memory to be hazy or anything.

                           9       Correct?

                         10                  A.        No.

                         11                  Q.        Okay.     Ms. Pillows, do you go by any

                         12        other names besides Khesi?

                         13                  A.        No.

                         14                  Q.        Okay.     What is your date of birth?

                         15                  A.        2/05/1978.

                         16                  Q.        What are the last four digits of your

                         17        social security number?

                         18                  A.        7812.

                         19                  Q.        Where did you grow up?

                         20                  A.        Should I tell both places?    I grew up in

                         21        Maywood, Illinois, as well as Oak Park.

                         22                  Q.        All right, but always in Illinois.

                         23        Correct?

                         24                  A.        Yes.




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                 85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                                     Page 9
                           1                 Q.        Okay.     What is your current address?

                           2                 A.        1705 Pinehurst Lane, Flossmoor, Illinois

                           3       60422.

                           4                 Q.        Who lives with you?

                           5                 A.        My husband, my two sons.

                           6                 Q.        Okay.     How old are your sons?

                           7                 A.        One is 14 and one is 9.

                           8                 Q.        Okay.     Is your husband working?

                           9                 A.        Yes.

                         10                  Q.        Where does he work?

                         11                  A.        The United States Post Office.

                         12                  Q.        Okay.     How long has he worked there?

                         13                  A.        I want to say 2015.

                         14                  Q.        Okay.     Where did he work before then?

                         15                  A.        Let me think, sorry.     Cash America.

                         16                  Q.        Has he ever worked for the county?

                         17                  A.        No.     The Forest Preserve.

                         18                  Q.        Okay.     When did he work for the Forest

                         19        Preserve?

                         20                  A.        I don't know.     I don’t know the exact

                         21        dates.

                         22                  Q.        Do you know how long he worked for the

                         23        Forest Preserve?

                         24                  A.        It was like a temporary summer type of




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                    85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                                 Page 10
                           1       position.

                           2                 Q.        Do you know about how long ago that was?

                           3                 A.        It was over five years ago.

                           4                 Q.        Okay.    And was he just there for the

                           5       summer?

                           6                 A.        Right.   It was just a temporary

                           7       position, so I want to say like up until like

                           8       September and maybe from April or May, but, again,

                           9       I’m not a hundred percent sure.

                         10                  Q.        Okay.    Did you have any involvement in

                         11        him getting that temporary position?

                         12                  A.        No.

                         13                  Q.        Okay.    Have you ever been involved in

                         14        any other lawsuits?

                         15                  A.        No.

                         16                  Q.        Have you ever filed for bankruptcy?

                         17                  A.        No.

                         18                  Q.        How did you prepare for the deposition

                         19        today?

                         20                  A.        I spoke with my lawyer and I reviewed

                         21        the documents that she sent.

                         22                  Q.        Okay.    And just to be clear, I’m not

                         23        asking for any -- about any conversation you had

                         24        with your attorney, but what documents did you




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                  85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                                  Page 11
                           1       review?

                           2                 A.        Can I pull them up to give you the exact

                           3       name?

                           4                 Q.        You can just describe them to me.

                           5                 A.        They were the legal documents with what

                           6       we -- like what we -- like my reason for filing

                           7       the case and the case number.               It was two of those

                           8       documents.

                           9                 Q.        Okay.   And to be clear right now, so

                         10        we’re in separate rooms so I can’t see what’s

                         11        before you.             Do you have anything before you right

                         12        now that you can see?               Like so right now I have --

                         13        like I have some documents in front of me.                  Do you

                         14        have any documents in front of you?

                         15                  A.        I mean, I have this notepad.

                         16                  Q.        What is that?

                         17                  A.        It’s -- It has Jaclyn’s number, it has

                         18        the number Sam gave, and it just -- it’s giving me

                         19        instructions that I need to pause before

                         20        answering --

                         21                            MS. DIAZ:    I’m going to object.     This is

                         22        stuff that we discussed, attorney-client

                         23        privilege.

                         24                            MS. ORI:    Well, these are notes that she




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                   85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                                Page 12
                           1       has before her right now, and so I want to make

                           2       sure -- and I’m not asking for communications that

                           3       you gave her, but I want to make sure that -- so I

                           4       don’t think that there’s any privilege here.

                           5                           MS. DIAZ:     You can answer, Ms. Pillows.

                           6                           THE WITNESS:    Oh, okay.   So it’s just --

                           7       It’s Jaclyn’s number, it’s a statement for me to

                           8       if I don’t remember things, don’t try to figure --

                           9       you know, don’t try to make up anything, just say

                         10        I don’t remember, and then to pause before I

                         11        answer, and then it has her number and Sam’s

                         12        information that he just gave us.

                         13        BY MS. ORI:

                         14                  Q.        Is that all?

                         15                  A.        Mm-hmm.

                         16                  Q.        Okay.     Is that the only thing in front

                         17        of you?

                         18                  A.        I mean, I have sticky notes on my

                         19        computer for work.              They are -- You can read them.

                         20                  Q.        That’s okay.    I’m just going to read it

                         21        out loud.               If you can just read it out loud just

                         22        because -- We, me, God will carry me through, be

                         23        always humble, gentle, and patient.               Show your

                         24        love by being tolerant with one another.               From the




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                 85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                                Page 13
                           1       Ephesians or --

                           2                 A.        Right.    Do you want me to read all of

                           3       them to you?

                           4                 Q.        Is there anything relating to this case

                           5       that you have in front of you?

                           6                 A.        No.

                           7                 Q.        No.     And I know I talked to your

                           8       attorney about printing out your first amended

                           9       complaint and your answers to interrogatories.                    Do

                         10        you have those in front of you?

                         11                  A.        Say that one more time.

                         12                  Q.        The first amended complaint and your

                         13        responses to the interrogatories, do you have

                         14        those?

                         15                  A.        No.

                         16                  Q.        No, okay.

                         17                            MS. ORI:    So Jaclyn, you didn’t have her

                         18        print them out beforehand?

                         19                            MS. DIAZ:     I did send them to her, but I

                         20        don’t know if she printed them out.

                         21                            THE WITNESS:    She sent them, I didn’t

                         22        print them.

                         23        BY MS. ORI:

                         24                  Q.        Okay.     Do you have anything else in




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                 85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                               Page 14
                           1       front of you?

                           2                 A.        I mean, again, I have a lot of stickers

                           3       on my computer.             I can read to you what they say,

                           4       but for the case, no.

                           5                 Q.        Actually, you know what, just so we have

                           6       a clean record, can you please read everything

                           7       just so we --

                           8                 A.        Okay.   God has not given us the spirit

                           9       of fear, but one that is powerful, loving, and

                         10        self controlled, 2 Timothy 1:7.              Our -- This is

                         11        for work; our competitors COMEXUS, supplier .IO,

                         12        supplier Gateway Northbound LLC, Proximo, our

                         13        spend quarters are first January through March,

                         14        second April through June, third July through

                         15        September, fourth October through December.                 God

                         16        is with her.            She will not fail Psalms 46:5.

                         17        Trust in the Lord with all your heart.             Never rely

                         18        on your own understanding. Remember the Lord in

                         19        all you do and He will show you the right way

                         20        Proverbs 3:5-6, and God, You are our provider.

                         21                  Q.        Okay.   Thank you.   Do you have your

                         22        phone nearby?

                         23                  A.        Yes.

                         24                  Q.        Okay.   I would ask if you could turn it




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                                Page 15
                           1       over so we’re not distracted or turn it off so

                           2       that way we’re not distracted by that.             I turn my

                           3       phone off because it’s easy to get distracted.

                           4                           Besides talking to your attorney, did

                           5       you talk to anyone else about your deposition

                           6       today?

                           7                 A.        I told my mother, my sister, and my best

                           8       friends to pray for me, yes.

                           9                 Q.        Okay.   Did you tell them about what your

                         10        testimony was going to be?

                         11                  A.        No.

                         12                  Q.        Okay.   Just -- You just asked them to

                         13        pray for you?

                         14                  A.        Yes.

                         15                  Q.        Okay.   So nothing substantive.   Correct?

                         16                  A.        Nothing?

                         17                  Q.        Substantive, nothing about -- about the

                         18        facts of the case?

                         19                  A.        No.

                         20                  Q.        Okay.   And I received documents that you

                         21        provided to your attorney.             Did you ever take --

                         22        Did you ever have a journal and write notes about

                         23        anything relating to this case or a diary?

                         24                  A.        Not necessarily.




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                 85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                                 Page 16
                           1                 Q.        What do you mean not necessarily?

                           2                 A.        Like I don’t have a diary, but I have

                           3       written stuff and I’ve put stuff in my phone about

                           4       the case, like not about the case, but just about

                           5       what happened during the whole like once when I

                           6       got fired and stuff.

                           7                 Q.        Have you provided that information to

                           8       your attorney?

                           9                 A.        No.

                         10                  Q.        I would ask that after this deposition

                         11        is over that you do that.                And, Jaclyn, if there’s

                         12        something in need to follow up with, I presume you

                         13        have no objection to that?

                         14                            MS. DIAZ:   Right.

                         15        BY MS. ORI:

                         16                  Q.        Okay.   So after this -- after this

                         17        deposition, I’ll ask that you gather that

                         18        information and provide that to your attorney who

                         19        will then provide it to me.

                         20                  A.        Okay.   Now, I will say this, I will have

                         21        to look in my phone to make sure that I have not

                         22        deleted it.

                         23                  Q.        Okay.

                         24                  A.        I might have, but you asked if I have




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                  85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                              Page 17
                           1       done that and I have, so if it’s still there, yes,

                           2       I will provide it.

                           3                 Q.        And as you know, you're under oath right

                           4       now, so the truth is the right way to go.

                           5                 A.        Absolutely.   Yeah, I wouldn’t -- Yeah,

                           6       absolutely.

                           7                 Q.        So did you take any notes in preparation

                           8       for today, besides the ones we reviewed?

                           9                 A.        Did I take any notes in preparation?

                         10        No.

                         11                  Q.        Okay.   Did you ever email anyone about

                         12        this case?

                         13                  A.        No.

                         14                  Q.        Do you have Facebook?

                         15                  A.        Yes.

                         16                  Q.        Did you ever post anything about this

                         17        case on Facebook?

                         18                  A.        No.

                         19                  Q.        Do you have Twitter?

                         20                  A.        Yes.

                         21                  Q.        Did you ever Tweet about this case on

                         22        Twitter?

                         23                  A.        No.

                         24                  Q.        Do you ever blog?




Electronically signed by Sam Kohlhaas (401-140-193-8254)                               85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                              Page 18
                           1                 A.        No.

                           2                 Q.        Did you ever post messages online about

                           3       this case?

                           4                 A.        No.

                           5                 Q.        Do you have any written statements or

                           6       affidavits from witnesses regarding this case?

                           7                 A.        No.

                           8                 Q.        Besides the documents -- Besides what’s

                           9       on your phone, have you give your attorney

                         10        everything that you have about this case?

                         11                  A.        Yes.

                         12                  Q.        I want to talk about your employment

                         13        history.

                         14                  A.        Okay.

                         15                  Q.        Prior to you working at the Recorder of

                         16        Deeds, where did you work?

                         17                  A.        Nordstrom.

                         18                  Q.        Okay.   How long did you work there for?

                         19                  A.        I believe I started summer of ‘97, so I

                         20        was doing summer work while I was at school, and

                         21        then when I graduated in 2000, I worked there for

                         22        a year.

                         23                  Q.        Okay.   And then you went to the Recorder

                         24        of Deeds?




Electronically signed by Sam Kohlhaas (401-140-193-8254)                               85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                                Page 19
                           1                 A.        Correct.

                           2                 Q.        What was your relationship to Eugene

                           3       Moore?

                           4                 A.        He was my godfather.

                           5                 Q.        Okay.   Did you speak with -- And I’m

                           6       sorry, is he still alive?             I’m not sure.

                           7                 A.        No, he passed away.

                           8                 Q.        Okay.   Did he help you get the position

                           9       at the Recorder of Deeds?

                         10                  A.        I would say probably yes.

                         11                  Q.        Do you know how that process worked?

                         12                  A.        No.

                         13                  Q.        Okay.   Do you remember what position you

                         14        applied to at the Recorder of Deeds?

                         15                  A.        A Systems Analyst III.

                         16                  Q.        Okay.   And that’s the position that you

                         17        remained, a Systems Analyst III the entire time of

                         18        your career?

                         19                  A.        Yes.

                         20                  Q.        Okay.   Do you -- You said that you

                         21        believed Mr. Eugene Moore had some impact on you

                         22        getting the job.            What’s your basis for that

                         23        belief?

                         24                  A.        He told me about the position and it was




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                 85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                                Page 20
                           1       in the IT department, what I just got my degree

                           2       in, and so he told me about the position and I

                           3       applied for it.

                           4                 Q.        Okay.   Do you remember who you

                           5       interviewed with?

                           6                 A.        If I’m not a hundred percent sure, but

                           7       kind of think, should I say it or -- I don’t want

                           8       to say something and then it’s not right.

                           9                 Q.        Okay.   So it’s fair that you don’t

                         10        remember?

                         11                  A.        Right, I don't remember.

                         12                  Q.        Did you -- And I don’t want you to guess

                         13        or speculate, just like your attorney told you.

                         14                  A.        Okay.

                         15                  Q.        Did you interview with Eugene Moore as

                         16        part of the interview process?

                         17                  A.        No.

                         18                  Q.        Okay.   Were you promised a position

                         19        because of you're relationship with Eugene Moore?

                         20                  A.        No.

                         21                  Q.        Had you ever -- How long -- Do you know

                         22        how long Eugene Moore was the recorder of deeds?

                         23                  A.        I want to say -- I’m not sure.

                         24                  Q.        Okay.   Did you ever volunteer on any of




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                 85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                                Page 21
                           1       his campaigns?

                           2                 A.        Yes.

                           3                 Q.        Okay.     What was your -- what was your

                           4       role in his campaigns?

                           5                 A.        I didn’t have a role like with a title

                           6       or anything.              I would just go to the campaign

                           7       office and help and pick up food and deliver to

                           8       like the people that would stand outside and pass

                           9       out flyers.

                         10                  Q.        Did you ever donate to his campaign?

                         11                  A.        No.

                         12                  Q.        No.     Do you know what party Mr. Eugene

                         13        Moore was, what political party?

                         14                  A.        Democrat.

                         15                  Q.        Okay.     And what political party are you

                         16        affiliated with, if any?

                         17                  A.        The Democrat.

                         18                  Q.        Okay.     When you applied for the position

                         19        at the Recorder of Deeds, were you aware of what a

                         20        Shakman exempt position was?

                         21                  A.        No.

                         22                  Q.        Okay.     Do you know what a Shakman exempt

                         23        position is now?

                         24                  A.        I believe so, but could you tell me?




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                 85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                                Page 22
                           1                 Q.        So this is the way the deposition

                           2       works --

                           3                 A.        Oh, I can’t ask you a question.

                           4                 Q.        Right.

                           5                 A.        I’m sorry, I’m sorry.

                           6                 Q.        What is your understanding of what

                           7       Shakman exempt is?

                           8                 A.        That you can -- Like if you’re -- have

                           9       an exempt position, you can get fired at any time.

                         10        No?       Okay.         I’m not a hundred percent sure.

                         11                  Q.        Do you know whether your role as a

                         12        Systems Analyst III was Shakman exempt?

                         13                  A.        I don't know.

                         14                  Q.        Okay.    Do you know if your role as a

                         15        Systems Analyst III was part of a union?

                         16                  A.        It was not part of the union.

                         17                  Q.        Okay.    Were you ever part of a union at

                         18        the Recorder of Deeds?

                         19                  A.        No.

                         20                  Q.        Did you ever seek to be part of a union

                         21        at the Recorder of Deeds?

                         22                  A.        Could you repeat that one?

                         23                  Q.        Did you ever ask to be part of a union?

                         24                  A.        No.




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                 85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                                 Page 23
                           1                 Q.        Okay.   Are you aware that members of a

                           2       union have a collective bargaining agreement?

                           3                 A.        Yes.

                           4                 Q.        Okay.   Have you looked at a collective

                           5       bargaining agreement for the Recorder of Deeds?

                           6                 A.        Have I ever -- Can you repeat --

                           7                 Q.        Have you ever looked or reviewed the

                           8       collective bargaining agreement with employees at

                           9       the Recorder of Deeds?

                         10                  A.        I don't recall.

                         11                  Q.        Okay.   So would it be fair to say that

                         12        you don’t know whether the collective bargaining

                         13        agreement would provide rights to union members?

                         14                  A.        No, because I’ve heard union members

                         15        talk about it, so I wouldn’t say that just because

                         16        I didn’t read it I don’t know.

                         17                  Q.        Maybe that question wasn’t great, but

                         18        you would agree that since you were not a member

                         19        of the union, that the collective bargaining

                         20        agreement did not apply to you.             Correct?

                         21                  A.        Correct.

                         22                  Q.        Okay.   Can you tell me about your role

                         23        as a System Analyst III?

                         24                  A.        Sure.   So I was in the IT department,




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                  85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                               Page 24
                           1       supported the day-to-day functions of the CCR

                           2       staff downtown, as well as at the satellite

                           3       locations.              I maintained like hardware, software.

                           4       Like if -- And like if our users had issues, they

                           5       would either call or email and then we would have

                           6       to respond accordingly.              I created and maintained

                           7       accounts for the CCRD website.              I also provided

                           8       technical support to the users of the CCRD website

                           9       via phone and email.              I generated and emailed out

                         10        spreadsheets that had real estate transfers, so it

                         11        was called the real estate transfer list.              I

                         12        created training documents and provided training

                         13        to all of our employees on the different systems

                         14        and programs that we had.              Desktop support, which

                         15        contained like imaging of the hardware and

                         16        software installation and maintenance for the

                         17        systems, and then I assisted with coordinating the

                         18        installation and -- the installation of the

                         19        software in computer systems, and I also created

                         20        user -- user accounts and computer accounts using

                         21        our active directory.              I also sometimes would

                         22        assist with certain -- like doing different things

                         23        with our servers.

                         24                  Q.        Okay.    When did you begin your role as a




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                               Page 25
                           1       System Analyst III?              Do you know when you started

                           2       your job?

                           3                 A.        Yeah, in 2001.

                           4                 Q.        Okay.    And when were you laid off?

                           5                 A.        2016, December of 2016.

                           6                 Q.        Okay.    Did you role as a System Analyst

                           7       III stay the same while you were working at the

                           8       Recorder of Deeds?

                           9                 A.        No, I gradually built up like more and

                         10        more.          When I first started, our systems weren’t

                         11        even as vast as they were when I left, so no.

                         12                  Q.        Okay.    Were there any other System

                         13        Analyst III that worked with you in IT?

                         14                  A.        I don’t believe so.

                         15                  Q.        Okay.    And so who did -- who did you

                         16        work with?              Did you handle this all by yourself or

                         17        were there other individuals who did some other

                         18        work?

                         19                  A.        Some of the items in the list I handled

                         20        myself and then some items were joint efforts for

                         21        our department.

                         22                  Q.        Okay.    What did you handle by yourself?

                         23                  A.        Creating the -- Well, handling of the

                         24        website, so answering all telephone calls, emails




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                                Page 26
                           1       for the Recorder of Deeds website, that was

                           2       totally me.             Doing the transfer list, that was

                           3       totally me.             Doing training and creating

                           4       documents, the documents for the training, was me.

                           5       That was all that like I did myself and so

                           6       everything else was a joint effort.

                           7                 Q.        Okay.    How many other people were part

                           8       of this joint effort?

                           9                 A.        It was a total of four of us.

                         10                  Q.        Okay.    Do you know what the other names

                         11        of those individuals, the other three individuals?

                         12                  A.        Yes, Kevin, Paul, and Joe.

                         13                  Q.        Do you know their last names?

                         14                  A.        Yes.    Kevin Hayes, Paul Silic, and Joe

                         15        Ruiz.

                         16                  Q.        Do you know if Kevin, Paul, and Joe were

                         17        members of a union?

                         18                  A.        They were not.

                         19                  Q.        They were not.   Do you know what their

                         20        job titles were?

                         21                  A.        I do not.

                         22                  Q.        Okay.    Did you tell Kevin, Paul, and Joe

                         23        that Eugene Moore was your godfather?

                         24                  A.        I don't remember.




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                 85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                              Page 27
                           1                 Q.        Okay.   Did you tell anyone in the IT

                           2       department that Eugene Moore was your godfather?

                           3                 A.        I don't remember.

                           4                 Q.        Okay.   Would there be anything that

                           5       would refresh your recollection about whether you

                           6       told someone?

                           7                 A.        Because I kind of feel like I did, but

                           8       because I’m not a hundred percent sure, I don’t

                           9       want to say I did and I didn’t, so --

                         10                  Q.        Do you recall ever talking about Eugene

                         11        Moore at work, about your relationship with him?

                         12                  A.        I’m -- I don't remember.

                         13                  Q.        Okay.   Did you ever see Eugene Moore

                         14        while you were at work?

                         15                  A.        Yes.

                         16                  Q.        Okay.   How many times did you see him, a

                         17        lot or a little?

                         18                  A.        Okay, thank you.    A lot.

                         19                  Q.        Okay.   Did you work in the same building

                         20        as Eugene Moore?

                         21                  A.        Yes.

                         22                  Q.        Okay.   Did you ever go out to lunch with

                         23        him?

                         24                  A.        Yes.




Electronically signed by Sam Kohlhaas (401-140-193-8254)                               85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                                 Page 28
                           1                 Q.        Okay.   Did people see you leave

                           2       together?

                           3                 A.        Yes.

                           4                 Q.        Did Eugene Moore go out with other

                           5       employees in the IT department?

                           6                 A.        I don't know.

                           7                 Q.        Did you ever hug Eugene Moore when you

                           8       saw him at work?

                           9                 A.        Yes.

                         10                  Q.        Okay.   Did anyone ask you why you hugged

                         11        him?

                         12                  A.        I -- No.

                         13                  Q.        Okay.   Where was your office, what

                         14        building?

                         15                  A.        118 North Clark.

                         16                  Q.        Okay.   Was Eugene Moore in that same

                         17        building?

                         18                  A.        Yes.

                         19                  Q.        Were you on the same floor?

                         20                  A.        Yes.

                         21                  Q.        Okay.   Would you see him almost every

                         22        day?

                         23                  A.        Yes.

                         24                  Q.        Okay.   Did you ever talk about -- So




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                  85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                                Page 29
                           1       when you say he’s your godfather, can you -- can

                           2       you explain what that means?

                           3                 A.        When I was born, my parents like

                           4       selected him.               So in the Baptist church, they have

                           5       like ceremonies when your kids are about like six

                           6       months where they bless the kids and they get

                           7       godparents, so my parents selected Eugene Moore as

                           8       one of my godparents.

                           9                 Q.        Do you know how your parents knew Eugene

                         10        Moore?

                         11                  A.        Him and my dad were friends.

                         12                  Q.        Okay.     Do you know how they became

                         13        friends?

                         14                  A.        They both grew up in Maywood.

                         15                  Q.        Okay.     Did you have any -- Did you ever

                         16        have any difficulties at work that you brought to

                         17        Eugene Moore’s attention?

                         18                  A.        I don’t believe so.

                         19                  Q.        Did you ever think that you would not

                         20        have gotten the job as System Analyst III but for

                         21        your relationship with Eugene Moore?

                         22                  A.        Can you repeat that?

                         23                  Q.        Sure.     I like to use but for, but --

                         24                  A.        Because you see that confused me.




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                 85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                               Page 30
                           1                 Q.        I apologize.    I realize -- Do you think

                           2       if you didn’t know Eugene Moore that you would not

                           3       have gotten the job?            Like do you think that you

                           4       were qualified for the position that you had?

                           5                 A.        Yes.

                           6                 Q.        Do you think that you would have gotten

                           7       it even if you didn’t know Eugene Moore?

                           8                 A.        I don't know.

                           9                 Q.        Okay.   Did anyone ever -- Did you ever

                         10        get the impression that people thought that you

                         11        were not qualified for your job?

                         12                  A.        No.

                         13                  Q.        Okay.   Did you ever get the impression

                         14        that people thought you had connections?

                         15                  A.        No.

                         16                  Q.        Okay.   Do you know why Eugene Moore left

                         17        the Recorder of Deeds?

                         18                  A.        Because he retired.

                         19                  Q.        Did he share with you why he wanted to

                         20        retire?

                         21                  A.        Not necessarily.

                         22                  Q.        What do you mean not necessarily?

                         23                  A.        I assumed why he retired.    He did not

                         24        necessarily tell me.




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                                Page 31
                           1                 Q.        Why did you assume?

                           2                 A.        Because he was sick.

                           3                 Q.        Okay.   When he decided to retire, did

                           4       you have concerns about your employment?

                           5                 A.        Yes.

                           6                 Q.        What were your concerns?

                           7                 A.        That the next recorder that came in

                           8       would be Karen Yarbrough.

                           9                 Q.        That’s two questions.

                         10                  A.        Okay.

                         11                  Q.        So why were you concerned that the next

                         12        recorder would be Karen Yarbrough?

                         13                  A.        Because there were talks of it.

                         14                  Q.        What were the talks?

                         15                  A.        That Karen Yarbrough was running for

                         16        Recorder of Deeds.

                         17                  Q.        Okay.   Who was having these discussions?

                         18                  A.        Just the office, people in the office.

                         19                  Q.        Why did that make you concerned?

                         20                  A.        Because I knew her and Eugene did not

                         21        get along.

                         22                  Q.        Okay.   And so why did that cause you

                         23        concern?

                         24                  A.        Because as an administrator you can come




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                 85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                                  Page 32
                           1       in and kind of do what you want to do and that’s

                           2       why.

                           3                 Q.        Okay.   Do you know what political party

                           4       Karen Yarbrough is?

                           5                 A.        I don’t.

                           6                 Q.        Okay.   Did you vote for Karen Yarbrough?

                           7                 A.        I did not.

                           8                 Q.        Who did you vote for?

                           9                 A.        I don't remember.

                         10                  Q.        Okay.   Is it fair to say you didn’t

                         11        volunteer on a political campaign for Karen

                         12        Yarbrough?

                         13                  A.        It’s fair to say that I did not.

                         14                  Q.        Okay.   Did Karen Yarbrough know that

                         15        Eugene Moore was your godfather?

                         16                            MS. DIAZ:    I’m going to object.     That

                         17        calls for speculation, but Ms. Pillows, you can

                         18        answer.

                         19        BY MS. ORI:

                         20                  Q.        Let me rephrase it.     Thank you, Jaclyn.

                         21                            Did you ever tell Karen Yarbrough that

                         22        Eugene Moore was your godfather?

                         23                  A.        No.

                         24                  Q.        Did you ever tell Cedric Giles that




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                   85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                                Page 33
                           1       Eugene Moore was your godfather?

                           2                 A.        Who did you say?

                           3                 Q.        Cedric Giles?

                           4                 A.        Oh, Cedric, no.

                           5                 Q.        Cedric, sorry.

                           6                 A.        Oh, that’s okay.

                           7                 Q.        Did you ever -- Who was your supervisor

                           8       when you were a System Analyst III?

                           9                 A.        When Karen -- Okay, I can’t answer that.

                         10                  Q.        Oh, that’s great.     Thank you for

                         11        correcting my question.               When you started as a

                         12        System Analyst III, who was your supervisor?

                         13                  A.        Ray Wolverton.

                         14                  Q.        Okay.   So we’re going to go one by one.

                         15                  A.        Okay.

                         16                  Q.        Did you tell Ray Wolverton that Eugene

                         17        Moore was your godfather?

                         18                  A.        I don't remember.

                         19                  Q.        Okay.   Who was your next supervisor?

                         20                  A.        Curtis Strong.

                         21                  Q.        Okay.   Did you ever tell Curtis Strong

                         22        that Eugene Moore was your godfather?

                         23                  A.        I’m going to say yes.

                         24                  Q.        Okay.   And why are you going to say yes?




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                 85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                               Page 34
                           1                 A.        Because we were closer and we may have

                           2       had that conversation.

                           3                 Q.        Okay.

                           4                 A.        So I don’t want to say no and then it

                           5       did happen.

                           6                 Q.        But it sounds like you're not sure one

                           7       way or the other?

                           8                 A.        I’m kind of leaning towards yes.     I’m

                           9       sorry.

                         10                  Q.        Okay.   Who was your next supervisor?

                         11                  A.        Like I’m sorry, I’m not doing this

                         12        right.          Okay, you said my next supervisor, John

                         13        Lindsey.

                         14                  Q.        Okay.   Did you ever tell John Lindsey

                         15        that Eugene Moore was your godfather?

                         16                  A.        I don’t remember with him.

                         17                  Q.        All right.   Who was your next

                         18        supervisor?

                         19                  A.        Alex Kantas.

                         20                  Q.        Okay.   Did you ever tell -- Let me ask

                         21        the whole question.              Did you ever tell Alex Kantas

                         22        that Eugene Moore was your godfather?

                         23                  A.        No.

                         24                  Q.        Okay.   And I never worked at the




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                              Page 35
                           1       Recorder of Deeds, so, you know, my understanding

                           2       of how things work.             Do you know if Alex Kantas

                           3       reported to John Mirkovic?

                           4                 A.        I believe so.

                           5                 Q.        Okay.   Did you ever tell John Mirkovic -

                           6       - Do you know John Mirkovic?

                           7                 A.        Yes.

                           8                 Q.        Did you have conversations with John

                           9       Mirkovic?

                         10                  A.        Yes.

                         11                  Q.        Okay.   Did you ever tell John Mirkovic

                         12        that Eugene Moore was your godfather?

                         13                  A.        No.

                         14                  Q.        Okay.   Do you know who Carolyn Wilhight

                         15        is?

                         16                  A.        Yes.

                         17                  Q.        Did you ever have any conversations with

                         18        her?

                         19                  A.        Yes.

                         20                  Q.        Okay.   Did you ever tell Carolyn

                         21        Wilhight that Eugene Moore was your godfather?

                         22                  A.        No.

                         23                  Q.        Okay.   Did you ever tell Carolyn

                         24        Wilhight that you did not vote for Karen




Electronically signed by Sam Kohlhaas (401-140-193-8254)                               85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                                  Page 36
                           1       Yarbrough?

                           2                 A.        No.

                           3                 Q.        Did you ever tell John Mirkovic that you

                           4       did not vote for Karen Yarbrough?

                           5                 A.        No.

                           6                 Q.        Did you ever tell Alex Kantas that you

                           7       did not vote for Karen Yarbrough?

                           8                 A.        No.

                           9                 Q.        Okay.    Cedric Giles, you already said

                         10        you didn’t tell him that Eugene Moore was your

                         11        godfather.              Did you tell him that you did not vote

                         12        for Karen Yarbrough?

                         13                  A.        No.

                         14                  Q.        Okay.    Did you ever have any

                         15        conversations with Erwin Acox?

                         16                  A.        Yes.

                         17                  Q.        Did you ever tell him that Eugene Moore

                         18        was your godfather?

                         19                  A.        No.

                         20                  Q.        Did you ever tell him that you did not

                         21        vote for Karen Yarbrough?

                         22                  A.        No.

                         23                  Q.        Okay.    So for Alex Kantas, John

                         24        Mirkovic, Carolyn Wilhight, and Cedric Giles, did




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                   85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                                 Page 37
                           1       you ever tell them that you were not politically

                           2       affiliated with Karen Yarbrough?

                           3                 A.        Can you repeat that?

                           4                 Q.        Did you ever tell, all these names,

                           5       you're testing me, Alex Kantas, John Mirkovic,

                           6       Carolyn Wilhight, Cedric Giles, did you ever --

                           7       and Erwin Acox, did you ever tell them that you

                           8       were not politically affiliated with Karen

                           9       Yarbrough?

                         10                  A.        No.     Did you ever tell them -- Well, I

                         11        guess I didn’t ask this question.               Would you

                         12        consider yourself politically affiliated with

                         13        Eugene Moore?

                         14                  A.        Would I -- Okay, because I can’t ask you

                         15        a question.               Can you -- Like currently?

                         16                  Q.        So if you don’t understand the

                         17        question --

                         18                  A.        I don’t.

                         19                  Q.        -- do you have an understanding of what

                         20        it means to be politically affiliated?

                         21                  A.        Yes.

                         22                  Q.        What is your understanding?

                         23                  A.        That you are kind of connected to that

                         24        person politically.




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                  85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                                Page 38
                           1                 Q.        Okay.   Did you ever tell Alex Kantas,

                           2       John Mirkovic, Carolyn Wilhight, Erwin Acox, or

                           3       Cedric Giles that you were politically affiliated

                           4       with Eugene Moore?

                           5                 A.        Possibly.

                           6                 Q.        Okay.   So we’ll go one by one.

                           7                 A.        Okay.

                           8                 Q.        Did you tell Alex Kantas that you were

                           9       politically affiliated with Eugene Moore?

                         10                  A.        Yes.

                         11                  Q.        Okay.   When did you -- Just to be clear,

                         12        you previously said that you didn’t tell Alex

                         13        Kantas that Eugene Moore was your godfather.

                         14        Correct?

                         15                  A.        Correct.

                         16                  Q.        Okay, but you believe you told him that

                         17        you were politically affiliated with Eugene Moore?

                         18                  A.        Not using those words, but I’m not

                         19        saying, hey, Alex, me and -- I’m politically

                         20        affiliated with Eugene Moore, but I believe that I

                         21        have had conversation with Alex saying that maybe,

                         22        you know, I used to work with him on campaigns,

                         23        but I wouldn’t have said like politically

                         24        connected.




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                 85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                              Page 39
                           1                 Q.        Okay.   Do you remember when you had

                           2       conversations with Alex Kantas about working on

                           3       Eugene Moore’s campaigns?

                           4                 A.        No.

                           5                 Q.        Can you recall any conversation you had

                           6       with Alex Kantas about working on Eugene Moore’s

                           7       campaigns?

                           8                 A.        Can you repeat that one?

                           9                 Q.        Can you recall any conversation you had

                         10        with Alex Kantas about you telling him that you

                         11        worked on Eugene Moore’s campaigns?

                         12                  A.        No.

                         13                  Q.        Do you have any documents that would

                         14        show that you told Alex Kantas that you worked on

                         15        Eugene Moore’s campaigns?

                         16                  A.        No.

                         17                  Q.        Okay.   Did you ever tell John Mirkovic

                         18        that you were politically affiliated or worked on

                         19        Eugene Moore’s campaigns?

                         20                  A.        No.

                         21                  Q.        Did you ever tell Carolyn Wilhight that

                         22        you were politically affiliated or worked on

                         23        Eugene Moore’s campaigns?

                         24                  A.        No.




Electronically signed by Sam Kohlhaas (401-140-193-8254)                               85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                                Page 40
                           1                 Q.        Did you ever tell -- I’m sorry, is it

                           2       Cedric?

                           3                 A.        Cedric.

                           4                 Q.        Cedric.     You know, when you read things,

                           5       it’s hard to -- Did you ever tell Cedric Giles

                           6       that you were politically affiliated or worked on

                           7       Eugene Moore's campaigns?

                           8                 A.        No.

                           9                 Q.        Did you ever tell Erwin Acox that you

                         10        were politically affiliated or worked on Eugene

                         11        Moore's campaigns?

                         12                  A.        No.

                         13                  Q.        Okay.     And I covered everyone, I

                         14        believe.            I think I went through everyone’s name.

                         15                  A.        I think so, yeah.

                         16                  Q.        Okay.     Did your job duties change when

                         17        Karen Yarbrough became the recorder of deeds?

                         18                  A.        No.

                         19                  Q.        Okay.     Were you ever disciplined after

                         20        Karen Yarbrough became the recorder of deeds?

                         21                  A.        Can you -- When you say disciplined -- I

                         22        don’t understand the question.

                         23                  Q.        Okay.     Did you ever receive -- I mean, I

                         24        understand there’s different types of discipline.




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                 85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                                Page 41
                           1                 A.        Right.

                           2                 Q.        Any sort of writeup?

                           3                 A.        No.

                           4                 Q.        Did you ever receive -- I mean, I know

                           5       there’s different like -- Did anyone ever come to

                           6       you -- So who was the supervisor?               Was Alex Kantas

                           7       the supervisor when Karen Yarbrough became

                           8       recorder of deeds or was John Lindsey?

                           9                 A.        I don't recall if there was an overlap.

                         10                  Q.        Okay.

                         11                  A.        If John Lindsey was there, he wasn’t

                         12        there long, so -- but I’m not a hundred percent

                         13        sure.

                         14                  Q.        Okay.     Did John Lindsey or Alex Kantas

                         15        ever come talk to you about something you were

                         16        doing wrong after Karen Yarbrough -- that they

                         17        perceived as wrong after Karen Yarbrough became

                         18        recorder of deeds?

                         19                  A.        No, but -- What was his name, the chief

                         20        deputy had some things to say to me.

                         21                  Q.        Okay.     Do you know who the chief deputy

                         22        was?

                         23                  A.        Let me think -- Let me try to think of

                         24        his name.               I cannot think of his name.




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                 85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                                   Page 42
                           1                 Q.        Okay, but it was a man?

                           2                 A.        Yes.

                           3                 Q.        Okay.     He was the chief deputy?

                           4                 A.        Yes, he was -- he was I believe fired

                           5       and then Cedric came -- Cedric became the chief,

                           6       so whoever was prior to Cedric.

                           7                 Q.        Okay.

                           8                 A.        I cannot think of his name.

                           9                 Q.        What did he say to you?

                         10                  A.        Well, it was in an email and he

                         11        basically said that he should get rid of the

                         12        weaker staff because we couldn’t -- we couldn’t

                         13        get this letterhead that he wanted.               I was one of

                         14        the people working on the letterhead and he told

                         15        Kevin Hayes in an email that he should get rid of

                         16        the weaker staff, and the weaker staff was me and

                         17        George Moss that was working on his letterhead for

                         18        him.

                         19                  Q.        George Moss?

                         20                  A.        Mm-hmm.

                         21                  Q.        Okay.     Was his name William Valazquez,

                         22        the chief deputy?

                         23                  A.        Yes.

                         24                  Q.        Okay.




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                    85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                               Page 43
                           1                 A.        Yes.

                           2                 Q.        Do you believe that William Valazquez

                           3       talked about weaker staff -- Was he implying, to

                           4       your understanding, people who were politically

                           5       affiliated with Eugene Moore?

                           6                 A.        Can you repeat that?

                           7                 Q.        When -- when -- Do you know -- I guess,

                           8       let me break down these questions.

                           9                 A.        Okay.

                         10                  Q.        George Moss, was he -- Does he have any

                         11        special relationship with Eugene Moore?

                         12                  A.        I believe he’s his cousin or was his

                         13        cousin.

                         14                  Q.        Okay.   Do you know if he volunteered on

                         15        Eugene Moore’s campaigns?

                         16                  A.        I don't know.

                         17                  Q.        Okay.   Do you know if William Valazquez

                         18        knew that George Moss was Eugene Moore’s cousin?

                         19                  A.        I don't know.

                         20                  Q.        Okay.   Do you know if William Valazquez

                         21        knew that Eugene Moore was your godfather?

                         22                  A.        I don't know.

                         23                            MS. DIAZ:   Objection.   That’s fine.      I

                         24        was going to say calls for speculation.




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                                Page 44
                           1       BY MS. ORI:

                           2                 Q.        Did you ever tell William Valazquez that

                           3       Eugene Moore was your godfather?

                           4                 A.        No.

                           5                 Q.        Did you ever tell William Valazquez that

                           6       you volunteered for political campaigns for Eugene

                           7       Moore?

                           8                 A.        No.

                           9                 Q.        Okay.     When William Valazquez, from your

                         10        understanding, stated weaker staff, when you saw

                         11        that email, did you think he was meaning people

                         12        who were politically affiliated with Eugene Moore?

                         13                  A.        I don't know.

                         14                  Q.        Okay.     How did you see that email?

                         15                  A.        How did I see it?

                         16                  Q.        Yes.

                         17                  A.        Like how did I receive it or --

                         18                  Q.        Yes.

                         19                  A.        I received it as -- and when I say them

                         20        because they get directives from the recorder, I

                         21        saw it as them wanting to get rid of anyone that

                         22        was not in Karen Yarbrough’s camp.

                         23                  Q.        Okay.     How did you -- What was the basis

                         24        for that?               Why did you think that?




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                 85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                              Page 45
                           1                 A.        Because when they came in, it just

                           2       seemed like things were going to shift, things

                           3       were not going to be the same.            They asked for

                           4       stuff that was very weird and then wanted to get

                           5       rid of people for those little things, so --

                           6                 Q.        When you say they asked for stuff that

                           7       was weird, what do you mean?

                           8                 A.        William Valazquez wanted a -- us to stop

                           9       working doing work for the rest of the county or

                         10        the rest of the recorder’s office and work solely

                         11        on a letterhead for him that had his name on it

                         12        and he wanted that to be the -- He wanted his name

                         13        to be kind of like hard-coated into the letterhead

                         14        so it couldn’t be shifted, and in our opinion,

                         15        everyone in the technical services department,

                         16        thought that that was absolutely crazy when -- and

                         17        it went on for two weeks and he -- every day he

                         18        kept coming back, no, this isn’t right; no, this

                         19        isn’t right.            In my opinion, that’s not important

                         20        when you're looking at the IT department and other

                         21        things that needs to get done, so that’s why I

                         22        said that.

                         23                  Q.        Okay.   You said that William Valazquez

                         24        left the recorder’s office?




Electronically signed by Sam Kohlhaas (401-140-193-8254)                               85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                                Page 46
                           1                 A.        I believe he got fired.     I’m not a

                           2       hundred percent sure.

                           3                 Q.        Okay.    Do you know when he got fired?

                           4                 A.        No.

                           5                 Q.        No, but Cedric Giles replaced William

                           6       Valazquez.              Correct?

                           7                 A.        I believe so.    I believe it went in that

                           8       order.

                           9                 Q.        Okay.    And to your knowledge, besides

                         10        this letterhead issue, you never were disciplined

                         11        because of this letterhead issue, were you?

                         12                  A.        No.

                         13                  Q.        Okay.    Do you remember what year this

                         14        letterhead issue was an issue?

                         15                  A.        I don’t because I don’t remember when

                         16        they started, so I’m not a hundred percent sure.

                         17                  Q.        Okay.    And I apologize.   If you hear a

                         18        screaming toddler, he is going to go down for a

                         19        nap momentarily.

                         20                  A.        I understand.    I have kids.

                         21                  Q.        My husband’s on it, but that’s -- that’s

                         22        what the sound is.             No one’s being hurt.

                         23                  A.        Yeah, no problem.

                         24                  Q.        You said that it seemed that William




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                 85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                                Page 47
                           1       Valazquez wanted to get rid of weaker staff.                  To

                           2       you knowledge, was anyone terminated based on

                           3       William Valazquez’s opinion?

                           4                 A.        I believe that George Moss was sent back

                           5       to the Bureau of Technology because of William

                           6       Valazquez.

                           7                 Q.        Okay.     Did William Valazquez have any

                           8       impact on your job -- Or you said your duties

                           9       remained the same when Karen Yarbrough became

                         10        recorder.               Correct?

                         11                  A.        Say that one more time.

                         12                  Q.        You previously testified that your job

                         13        duties remained the same when Karen Yarbrough

                         14        became Recorder of Deeds.               Correct?

                         15                  A.        Correct.

                         16                  Q.        Okay.     Did William Valazquez affect your

                         17        job at all?

                         18                  A.        I don’t understand.

                         19                  Q.        Okay.     So --

                         20                  A.        Like because, yes, he did affect me

                         21        because he made it very stressful, so that’s why

                         22        I’m trying to understand.

                         23                  Q.        You remained employed after William

                         24        Valazquez was fired.               Correct?




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                 85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                                Page 48
                           1                 A.        Yes.

                           2                 Q.        Okay.   And you remained a System Analyst

                           3       III.        Correct?

                           4                 A.        Yes.

                           5                 Q.        And your salary never decreased.

                           6       Correct?

                           7                 A.        No.

                           8                 Q.        And your job duties remained the same.

                           9       Correct?

                         10                  A.        Yes.

                         11                  Q.        Okay.   And right now, as you sit here,

                         12        you don’t know when William Valazquez was fired?

                         13                  A.        No.

                         14                  Q.        Do you know who fired him?

                         15                  A.        No.

                         16                  Q.        Okay.   Do you know why he was fired?

                         17                  A.        I believe, but I’m not a hundred percent

                         18        because I did not see his papers.

                         19                  Q.        What do you believe?

                         20                  A.        I believe he got fired because he talked

                         21        to the staff very -- very bad, I’ll just say that.

                         22                  Q.        Do you know William Valazquez’s

                         23        political affiliation?

                         24                  A.        No.




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                 85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                                Page 49
                           1                 Q.        Did he -- Was he working there when

                           2       Eugene Moore worked as the recorder?

                           3                 A.        No.

                           4                 Q.        Okay.   Do you remember what your salary

                           5       was when you started at the Recorder of Deeds?

                           6                 A.        Yes, it was $50,000.

                           7                 Q.        When you started at the recorder, were

                           8       Kevin, Paul, and Joe there?

                           9                 A.        Some of them were and some of them were

                         10        not.

                         11                  Q.        Do you know what their salaries were?

                         12                  A.        No.

                         13                  Q.        Okay.   Do you know what your salary was

                         14        at the end when you were laid off?

                         15                  A.        Yes.

                         16                  Q.        What was your salary?

                         17                  A.        $92,000.

                         18                  Q.        $92,000, and so you started in 2001?

                         19                  A.        Yes.

                         20                  Q.        Okay.   How often did you get raises?

                         21                  A.        We got countywide raises yearly and then

                         22        we like got 3 percent, so we got a cost of living

                         23        and some other kind of raise.               We would get like

                         24        kind of two every year, but then that kind of




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                 85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                                 Page 50
                           1       stopped.            I want to say it stopped maybe like for

                           2       budgetary reasons.              It maybe stopped -- I don’t

                           3       remember the year it stopped, but it would -- it

                           4       would fluctuate -- it would depend on like

                           5       budgetary if we would get it and then if not, we

                           6       would get like a retro check a few years later,

                           7       so.

                           8                 Q.        Okay.     Did you ever get performance

                           9       raises?

                         10                  A.        Say that one more time.

                         11                  Q.        So I know your job title stayed the

                         12        same, System Analyst III.                Did you ever receive a

                         13        raise based on your performance?

                         14                  A.        No.

                         15                  Q.        No?     Okay.   Do you -- And so Karen

                         16        Yarbrough, do you remember when she became

                         17        recorder of deeds?

                         18                  A.        I don’t.

                         19                  Q.        Okay.     So sadly, I was hoping that you

                         20        would have that complaint in front of you, but you

                         21        don’t, so I’m going to have my trusty assistant,

                         22        Jaylaan Slaughter, share her screen --

                         23                  A.        Okay.

                         24                  Q.        -- but it will be a little more




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                  85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                              Page 51
                           1       difficult only because you can’t go through it,

                           2       you know, so this will be Exhibit No. 1.             This is

                           3       the complaint, the first amended complaint, that

                           4       you filed on July 10, 2019.             Okay?

                           5                 A.        Okay.

                           6                 Q.        Have you see this before?

                           7                 A.        I’m going to have to adjust my screen.

                           8       Yes.

                           9                 Q.        Okay.   Did you review it?

                         10                  A.        Yes.

                         11                  Q.        Do you believe everything in this

                         12        complaint is accurate?

                         13                  A.        Yes.

                         14                  Q.        Okay.   I’m going to go through a couple

                         15        of paragraphs that I have questions about.

                         16                  A.        Okay.

                         17                  Q.        Paragraph 15 states Plaintiffs allege

                         18        that the recorder’s office had a belief that

                         19        Plaintiffs are politically affiliated with Eugene

                         20        Moore, the recorder of deeds who held office prior

                         21        to the current recorder, Karen Yarbrough.

                         22                            So as you know, the recorder’s office is

                         23        not a person, so I’m trying to figure out who you

                         24        allege in the recorder’s office had a belief.




Electronically signed by Sam Kohlhaas (401-140-193-8254)                               85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                             Page 52
                           1       When you say the recorder’s office, who do you

                           2       mean by that?

                           3                 A.        I mean Karen Yarbrough and what was her

                           4       security guy’s name, Tim Curry.

                           5                 Q.        Okay.

                           6                 A.        And then -- So because of them knowing,

                           7       I feel like all of the staff, all of her

                           8       administrative staff, knew.

                           9                 Q.        How do you know that Karen Yarbrough

                         10        knew about your political affiliation with Eugene

                         11        Moore?

                         12                  A.        Because, and I’m not sure if you're

                         13        familiar with Maywood, but Maywood is a small

                         14        town.          Karen Yarbrough and Eugene Moore were both

                         15        high-ranking political officials in Maywood and I

                         16        worked on Moore’s campaigns.            Again, because

                         17        Maywood is not big, you see everyone kind of in

                         18        the streets and on election days where they’re

                         19        working, who they’re working with, so I believe

                         20        that she knew that, and then the reason I said for

                         21        Tim Curry is because one day he asked me if I was

                         22        Eric King’s daughter and I was like yeah, but, I

                         23        mean, I know he’s from Maywood as well, but it was

                         24        just odd that he asked me if Eric King was my




Electronically signed by Sam Kohlhaas (401-140-193-8254)                              85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                              Page 53
                           1       father.

                           2                 Q.        Okay.   Did you ever have a conversation

                           3       with Karen Yarbrough about Eugene Moore?

                           4                 A.        No.

                           5                 Q.        Did you ever tell Karen Yarbrough that

                           6       Eugene Moore was your godfather?

                           7                 A.        No.

                           8                 Q.        Did you ever tell Karen Yarbrough that

                           9       you did not vote for her?

                         10                  A.        No.

                         11                  Q.        Did you ever tell Karen Yarbrough that

                         12        you campaigned for Eugene Moore?

                         13                  A.        No.

                         14                  Q.        Have you ever had any conversations with

                         15        Karen Yarbrough?

                         16                  A.        Yes.

                         17                  Q.        About how many conversations, more than

                         18        10?

                         19                  A.        I don’t remember.

                         20                  Q.        Okay.   What were the conversations

                         21        about?

                         22                  A.        Me assisting her with her computer

                         23        needs.

                         24                  Q.        Did you ever talk about politics?




Electronically signed by Sam Kohlhaas (401-140-193-8254)                               85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                                 Page 54
                           1                 A.        No.

                           2                 Q.        When she asked for you to assist her

                           3       with computer needs, did you assist her?

                           4                 A.        Yes.

                           5                 Q.        Did she seem satisfied with your

                           6       assistance?

                           7                 A.        Yes.

                           8                 Q.        Okay.   For Tim Lurry, I’m sorry, is it

                           9       Curry?

                         10                  A.        Tim Curry, yeah.

                         11                  Q.        Did you ever tell him that Eugene Moore

                         12        was your godfather?

                         13                  A.        No.

                         14                  Q.        Okay.   Did you ever tell him that -- Did

                         15        you ever tell Tim Curry that you were politically

                         16        affiliated with Eugene Moore?

                         17                  A.        No.

                         18                  Q.        Did you tell Tim Curry that you didn’t

                         19        vote for Karen Yarbrough?

                         20                  A.        No.

                         21                  Q.        Okay.   And what was Tim Curry’s

                         22        position?

                         23                  A.        I believe he was chief of security.

                         24                  Q.        Do you know what his role was?     When you




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                  85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                               Page 55
                           1       say chief of security, to me it sounds like he’s

                           2       kind of a like a bodyguard to Karen Yarbrough.                   Is

                           3       that accurate or is that not something that -- I

                           4       don’t know what that job is.

                           5                 A.        I don’t know what his job was, I’ll just

                           6       leave it at that.

                           7                 Q.        So when you say, going back to paragraph

                           8       15, when you alleged that the recorder’s office

                           9       had a belief that Plaintiffs were politically

                         10        affiliated with Eugene Moore, you’re talking about

                         11        Karen Yarbrough and Tim Curry.            Correct?

                         12                  A.        Well, so what I said was because of

                         13        their knowledge of it, I believe it was discussed

                         14        amongst the administrative staff of the recorder’s

                         15        office.

                         16                  Q.        Are you aware of any conversations that

                         17        occurred?

                         18                  A.        No.

                         19                  Q.        What is the basis for your belief?

                         20                  A.        I just have a feeling that that’s what

                         21        happened.

                         22                  Q.        Is there anything to support that

                         23        feeling?

                         24                  A.        I mean, I feel that way because the way




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                              Page 56
                           1       that I was laid off.            If it was just a budgetary

                           2       cut, I don’t think some of the things that

                           3       happened to me would have happened.

                           4                 Q.        Okay.   So I think my question is a

                           5       little bit different and I just want to make sure

                           6       that my question is clear.            You’re not aware of

                           7       any conversation that Tim Curry or Karen Yarbrough

                           8       had about your political affiliation.             Correct?

                           9                 A.        Correct.

                         10                  Q.        And you have no documents to support

                         11        that Karen Yarbrough or Tim Curry told anyone

                         12        about your political affiliation.             Correct?

                         13                  A.        Correct.

                         14                  Q.        In fact -- And also you’ve never had a

                         15        conversation with Karen Yarbrough or Tim Curry

                         16        about your political affiliation.             Correct?

                         17                  A.        Correct.

                         18                  Q.        Okay.   If you go down to paragraph 23,

                         19        based on information or belief before September 6,

                         20        2016, the recorder’s office was notified by the

                         21        budget office about the potential for countywide

                         22        budget cuts for fiscal year 2017.             Do you see that

                         23        paragraph?

                         24                  A.        Yes.




Electronically signed by Sam Kohlhaas (401-140-193-8254)                               85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                               Page 57
                           1                 Q.        Okay.   When you say based on information

                           2       or belief, what do you mean by that?

                           3                 A.        That we had information on the -- before

                           4       September 6th.

                           5                 Q.        When you say we, who do you mean?

                           6                 A.        Employees in the Recorder of Deeds

                           7       office.

                           8                 Q.        What employees?

                           9                 A.        So I know for sure Tiffany Wilson.       I

                         10        believe -- I’ll just stick with Tiffany Wilson

                         11        because I’m a hundred percent sure she had

                         12        information.

                         13                  Q.        Okay.   What information -- Do you know

                         14        what information she had?

                         15                  A.        She actually had the budget sheet.

                         16                  Q.        Okay.   So I’m going to shift gears for a

                         17        second.           How do you know Tiffany Wilson?

                         18                  A.        She’s my friend.

                         19                  Q.        Okay.   How did you meet?

                         20                  A.        At the recorder’s office.

                         21                  Q.        Okay.   When did you meet her?   Do you

                         22        remember what year?

                         23                  A.        In 2001.

                         24                  Q.        Okay.   Did you know her before working




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                                  Page 58
                           1       at the recorder’s office?

                           2                 A.        No.

                           3                 Q.        Okay.     So going back to paragraph 23,

                           4       you -- Is it fair to say you were not someone that

                           5       the budget office reached out to.               Correct?

                           6                 A.        Am I someone that the budget office

                           7       reached out to?               No.

                           8                 Q.        Okay.     And so you're saying that this

                           9       happened before September 6, 2016, but you're

                         10        basing that on a conversation you had with Tiffany

                         11        Wilson?

                         12                  A.        Okay.     Ask you question again.

                         13                  Q.        I’m trying to understand this paragraph.

                         14                  A.        Okay.

                         15                  Q.        So based on information or belief,

                         16        before September 6, 2016, the recorder’s office

                         17        was notified by the budget office.              Do you see

                         18        that?

                         19                  A.        Mm-hmm.

                         20                  Q.        Okay.     So you say the recorder’s office.

                         21        That’s not you, correct?              You were not notified?

                         22                  A.        Right.

                         23                  Q.        And so when you say based on information

                         24        or belief, that is based on a conversation you had




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                   85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                                Page 59
                           1       with Tiffany Wilson?

                           2                 A.        Okay.     Let me read this one second.

                           3                 Q.        Okay, yes.    Take your time.

                           4                 A.        So it’s saying that before September

                           5       6th, the recorder’s office was notified by the

                           6       budget office about the potential for countywide

                           7       budget cuts for fiscal year, okay.               So your

                           8       question is, is my information or belief because

                           9       of Tiffany.               Is that what you're asking me?     Okay,

                         10        yes, so she -- Yes, she is the one who told me

                         11        about the budget cut.

                         12                  Q.        Okay.     Do you remember when she told

                         13        you?

                         14                  A.        No.

                         15                  Q.        Do you remember where you were when she

                         16        told you?

                         17                  A.        At work.

                         18                  Q.        Was anyone else part of this

                         19        conversation?

                         20                  A.        I don't remember.

                         21                  Q.        What did she -- To the best of your

                         22        memory, what did she tell you and what did you

                         23        tell her?

                         24                  A.        I don't remember.




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                 85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                                 Page 60
                           1                 Q.        Okay.   And when you say before September

                           2       6, 2016, was it September 5th, was it a month

                           3       before?           When you say before September 6, what do

                           4       you mean by that?

                           5                 A.        That it was prior to September 6th.          I

                           6       don’t remember like a specific day or how many

                           7       days before.

                           8                 Q.        Was it short in time or far away in

                           9       time?

                         10                  A.        I would probably say shortened.

                         11                  Q.        Okay.   And I don’t want to put words in

                         12        your mouth, when you say before September 6th, is

                         13        it likely -- because this is, you know, your

                         14        complaint, do you mean less than a month before

                         15        September 6th?

                         16                  A.        Less than a month before, I’m not a

                         17        hundred percent sure of the date or time frame.

                         18                  Q.        Okay.   Did you ever work with the budget

                         19        office?

                         20                  A.        No.

                         21                  Q.        Okay.   Do you know why they would need

                         22        countywide budget cuts for fiscal year 2017?

                         23                  A.        I would not know.   I don’t know

                         24        necessarily why, no.




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                  85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                              Page 61
                           1                 Q.        Okay.   Paragraph 23, same paragraph, do

                           2       you believe that there was a need for budget cuts

                           3       or do you have no knowledge?

                           4                 A.        I do not believe there was a need for

                           5       budget cuts.

                           6                 Q.        Okay.   And what is the basis for that?

                           7                 A.        Because the recorder’s office hired, I

                           8       believe, four people during the time they were

                           9       saying that there were budget cuts, and then I

                         10        believe they promoted two people, so meaning

                         11        giving them more money.             So if there’s budget

                         12        cuts, that would mean there’s no room for hiring

                         13        or promotion.

                         14                  Q.        Do you know if the budget office has --

                         15        Is there a more formal term for budget office?

                         16        I’m sorry, is the budget office part of the

                         17        Recorder of Deeds or is it part of Cook County?

                         18                  A.        Cook County

                         19                  Q.        Okay.   So Cook County Budget Office and

                         20        Cook County Recorder of Deeds are two separate

                         21        places, correct, two separate entities?

                         22                  A.        Correct.

                         23                  Q.        Okay.   Do you know if the budget office

                         24        had anything to do with these four hirings and two




Electronically signed by Sam Kohlhaas (401-140-193-8254)                               85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                                Page 62
                           1       promotions?

                           2                 A.        Did the budget office have anything to

                           3       do with it?             I doubt it.

                           4                 Q.        Okay.   And so the basis for your belief

                           5       that there was not a need for countywide budget

                           6       cuts, that’s because the recorder’s office hired

                           7       more people and promoted two people?

                           8                 A.        Correct.

                           9                 Q.        Okay.   You don’t know what the

                         10        countywide budget was for fiscal year 2017.

                         11        Correct?

                         12                  A.        I don’t.

                         13                  Q.        Okay.   And you have nothing to dispute

                         14        that the budget office notified the recorder’s

                         15        office about a need for countywide budget cuts.

                         16        Correct?

                         17                  A.        Correct.

                         18                  Q.        Let’s look at paragraph 24.    You can

                         19        just scroll up a little bit.            Perfect.   On

                         20        September 6, 2016, Chief Deputy Recorder Cedric

                         21        Giles, upon agreement with the budget office, in

                         22        an attempt to feign compliance with Shakman --

                         23        We’ll just stop right there.            When you state on

                         24        September 6, 2016, what is the basis for your




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                 85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                                Page 63
                           1       support that date that Cedric Giles acted?

                           2                 A.        That he did what?

                           3                 Q.        He -- I guess we’ll break it down

                           4       because I didn’t read the whole paragraph to you.

                           5       I’m curious about your term feign compliance with

                           6       Shakman.            What do you mean by that?

                           7                 A.        That he was trying to comply with

                           8       Shakman.

                           9                 Q.        But you used the word feign compliance.

                         10        What does feign mean to you?

                         11                  A.        I’m not a hundred percent sure.

                         12                  Q.        Okay.   Do you think that he was not

                         13        complying with Shakman?

                         14                  A.        Do I believe that Cedric Giles was not

                         15        compliant?

                         16                  Q.        Because you say in an attempt to feign

                         17        compliance --

                         18                  A.        Right, so I’m --

                         19                  Q.        -- so you think he was unsuccessful in

                         20        complying with Shakman?

                         21                  A.        Right, I do not believe they were in

                         22        compliance with Shakman.

                         23                  Q.        And what is your basis to support that?

                         24                  A.        The way the office was ran.




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                 85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                              Page 64
                           1                 Q.        What do you mean by that?

                           2                 A.        Things that -- When I say they, I am

                           3       speaking of the administrative staff in the

                           4       Recorder of Deeds Office.             So when they do hiring

                           5       or firing or anything of that sort, it was not

                           6       done properly, I would say, according to how

                           7       Shakman says that it should be done.

                           8                 Q.        Okay.   How does Shakman say it has to be

                           9       done?

                         10                  A.        Well, I mean there’s different --

                         11        different levels of it, but I was just giving an

                         12        overall general -- because you asked how I felt

                         13        about it or why I thought that, so I’m just giving

                         14        an overall of how I thought it.             I mean, there’s

                         15        different -- there’s several different things that

                         16        they did that just, I mean, in my opinion wasn’t

                         17        right, and I believe in Shak because there’s been

                         18        tons of Shakman reports as well to support that.

                         19                  Q.        Okay.   So I’m not clear with what you're

                         20        saying.

                         21                  A.        Okay.

                         22                  Q.        Do you know what the -- what Shakman

                         23        requires?

                         24                  A.        What do you mean what they require?




Electronically signed by Sam Kohlhaas (401-140-193-8254)                               85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                                Page 65
                           1                 Q.        Well, it says, paragraph 24, to feign

                           2       compliance with Shakman?

                           3                 A.        Right, they would like the recorder’s

                           4       office to be in compliance --

                           5                 Q.        So I’m not finished.

                           6                 A.        Oh, I’m sorry.

                           7                 Q.        We want to make sure we’re not talking

                           8       over each other.              What do you believe Shakman

                           9       requires?

                         10                  A.        They require for the recorder’s office

                         11        to not hire and fire based on political

                         12        affiliation.

                         13                  Q.        Okay.     Now, I’m going to break -- I’m

                         14        going to stop you there.

                         15                  A.        Okay.

                         16                  Q.        Were you done with that?    I don’t want

                         17        to interrupt.               Sorry.

                         18                  A.        Sure, yeah, let’s go.

                         19                  Q.        And so you earlier said that you believe

                         20        that Eugene Moore helped you get hired as a System

                         21        Analyst III.            Correct?

                         22                  A.        Yeah, I believe he had something to do -

                         23        - He actually sent me the job -- the job, so --

                         24                  Q.        Do you believe your being hired violated




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                 85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                               Page 66
                           1       the Shakman Decree?

                           2                 A.        No, because I was qualified for the

                           3       position.

                           4                 Q.        And so when it says you can’t hire or

                           5       fire for political reasons, how did -- Going back

                           6       to in an attempt to feign compliance for Shakman,

                           7       how was reaching out to each department head and

                           8       asking them to identify positions that could be

                           9       eliminated with the least disruption to core

                         10        operations --

                         11                  A.        Oh, I’m sorry, I didn’t know you were

                         12        reading on.             I’m so sorry.   Okay, let me read with

                         13        you.        Can you start that over?       I’m sorry.

                         14                  Q.        So on September 6, 2016, Chief Deputy

                         15        Recorder Cedric Giles, upon agreement with the

                         16        budget office and in an attempt to feign

                         17        compliance with Shakman, emailed the deputy

                         18        recorders who each headed a department within the

                         19        recorders office and asked them to identify

                         20        positions that could be eliminated with the least

                         21        disruption to core operations.             Do you see that?

                         22                  A.        Uh-huh.

                         23                  Q.        And the next sentence says the deputy

                         24        recorders had the most intimate knowledge and




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                                Page 67
                           1       familiarity in the active positions of each

                           2       department.             Okay.   So we talked about paragraph

                           3       23, just the previous paragraph, that said the

                           4       budget office told the recorders office that there

                           5       was a potential for countywide budget cuts.

                           6       Correct?

                           7                 A.        Mm-hmm.

                           8                 Q.        Okay.     And you agree with that, that the

                           9       budget office told the recorder’s office that

                         10        there was a need for countywide budget cuts?

                         11                  A.        Yes.

                         12                  Q.        Okay.     And as we said earlier, the

                         13        budget office is different from the Recorder of

                         14        Deeds.          Correct?

                         15                  A.        Yes.

                         16                  Q.        Okay.     And then in the next paragraph,

                         17        which we just read, Cedric Giles then reached out

                         18        to the deputy recorders and asked them to identify

                         19        positions that could be eliminated with the least

                         20        disruption to core operations.              Do you see that?

                         21                  A.        Correct.

                         22                  Q.        How does that not comply with Shakman?

                         23                  A.        So this part, we will say that it does,

                         24        but we need to go a little bit further in saying




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                 85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                                Page 68
                           1       that when they gave the list to the budget office,

                           2       they did that prior to the -- who was it -- the

                           3       deputy recorder is giving their list of people.

                           4                 Q.        Okay.   So just -- We’re going go -- This

                           5       is a big complaint.              So you would agree that

                           6       paragraph 24, Chief Deputy Recorder Cedric Giles

                           7       reaching out to the deputy recorders to ask them

                           8       who could be eliminated with the least disruption

                           9       to core operations, you would agree that that

                         10        complies with Shakman.              Correct?

                         11                  A.        Yes.

                         12                  Q.        Okay.

                         13                            MS. DIAZ:    And, Katie, before we move

                         14        on, are you done with 24 because I need a washroom

                         15        break when you have a second.

                         16                            MS. ORI:    You know, can you give me like

                         17        three more minutes and I’ll just finish paragraph

                         18        24 and then we’ll move on to a whole new

                         19        paragraph?

                         20                            MS. DIAZ:    Sure.

                         21                            MS. ORI:    Okay.

                         22        BY MS. ORI:

                         23                  Q.        You would agree that the deputy

                         24        recorders have the most intimate knowledge and




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                 85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                                Page 69
                           1       familiarity in the active positions of each

                           2       department?

                           3                 A.        Do I agree with that?

                           4                 Q.        Yes.

                           5                 A.        No.

                           6                 Q.        Okay.   So you allege that and so I --

                           7       What don’t -- what don’t you agree?               So this is

                           8       not true?

                           9                 A.        Well, that’s what they said.    That’s

                         10        that what they said they did.               They reached out to

                         11        them because the deputy recorders have or they

                         12        should have the most knowledge.               Now, these new

                         13        deputy recorders did not.

                         14                  Q.        Okay.   So, now -- Sorry, Jaclyn.     Now

                         15        I’m confused about this paragraph.              You’re saying

                         16        that Cedric Giles should have not have reached out

                         17        to the deputy recorders?

                         18                  A.        Are you asking Jaclyn or me?

                         19                  Q.        I’m asking you.

                         20                  A.        Oh, okay, because you said Jaclyn.

                         21                  Q.        I said, sorry, Jaclyn, because she wants

                         22        to go to the bathroom.            I just wanted to finish

                         23        this paragraph.

                         24                  A.        Oh, okay, okay, okay.     So what was your




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                 85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                               Page 70
                           1       question?

                           2                 Q.        So -- And I’m confused.    You’re saying

                           3       that Cedric Giles should not have reached out to

                           4       the deputy recorders.

                           5                 A.        Well, I’m not saying he should or he

                           6       shouldn’t have.              I’m just saying that as an

                           7       employee, I did not work with the deputy

                           8       recorders.              In my opinion, they should have

                           9       reached out to our supervisors who we directly

                         10        worked with on a daily basis.

                         11                  Q.        Okay.    We can take a break.

                         12                  A.        Okay.

                         13                            THE REPORTER:    Going off the record.

                         14        The time is 11:18 a.m.

                         15                                             (WHEREUPON, a brief

                         16                                             recess was taken.)

                         17                            THE REPORTER:    Back on the record.     The

                         18        time is 11:26 a.m.

                         19        BY MS. ORI:

                         20                  Q.        Okay.    Ms. Pillows, we were going

                         21        through the complaint.              In the roughly 5-minute

                         22        break that we had, did you speak with your

                         23        attorney?

                         24                  A.        Yes.




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                                  Page 71
                           1                 Q.        Did -- What was the -- What did you talk

                           2       about?

                           3                           MS. DIAZ:    I’m going to object to that

                           4       based on attorney-client privilege.              That’s

                           5       privileged conversation.

                           6       BY MS. ORI:

                           7                 Q.        Did she provide any guidance into how

                           8       you should testify?

                           9                 A.        No.

                         10                  Q.        Okay.   Did you talk about the facts of

                         11        the case?

                         12                            MS. DIAZ:    I’m also going to object.

                         13        You’re still asking about privileged

                         14        conversations.

                         15                            MS. ORI:    Right, but during the

                         16        deposition, you’re not supposed to have

                         17        conversations.

                         18                            MS. DIAZ:    You are allowed to confer

                         19        with you client in the middle of a deposition and

                         20        it’s still attorney-client privileged.

                         21        BY MS. ORI:

                         22                  Q.        Did Ms. Diaz tell you you should change

                         23        any of your testimony?

                         24                  A.        No.




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                   85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                                Page 72
                           1                 Q.        Let’s look back at the complaint.       If we

                           2       look at paragraph 26, in or around September 2016,

                           3       prior to receiving the requested input from all

                           4       deputy recorders, Chief Deputy Recorder --

                           5                 A.        Oh, wait, it’s getting super big.       Okay,

                           6       yeah, that’s better because then I couldn’t see it

                           7       all.

                           8                 Q.        Okay.   So, I’ll do my reading it again

                           9       just so it’s clear for the record.

                         10                  A.        Okay.

                         11                  Q.        Paragraph 26: In or around September

                         12        2016, prior to receiving the requested input from

                         13        all deputy recorders, Chief Deputy Recorder Cedric

                         14        Giles and Deputy Recorder Finance Carolyn Wilhight

                         15        met with the Office of Budget and provided them

                         16        with a lost of positions proposed for reduction in

                         17        force.          Do you see that?

                         18                  A.        Yes.

                         19                  Q.        Okay.   Now, the paragraph has in

                         20        parentheses prior to receiving the requested input

                         21        from all deputy recorders.              Do you see that?

                         22                  A.        You said it has in parentheses?

                         23                  Q.        Italics, italics.

                         24                  A.        Oh, okay, yes, yes.




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                 85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                                Page 73
                           1                 Q.        Okay.     What is the basis to support this

                           2       assertion that prior to receiving the requested

                           3       input from all deputy recorders they provided this

                           4       information?

                           5                 A.        You said where did I get this

                           6       information?

                           7                 Q.        How do you know that Cedric Giles and

                           8       Carolyn Wilhight had not received information from

                           9       the --

                         10                  A.        I believe it was in the OIG report.

                         11                  Q.        So that’s the basis to support it, the

                         12        OIG report?

                         13                  A.        Yes.

                         14                  Q.        Do you have any independent information

                         15        to support that?

                         16                  A.        What do you mean?

                         17                  Q.        So you’re saying you read it in OIG

                         18        report.           Correct?

                         19                  A.        Mm-hmm.

                         20                  Q.        Do you have anything else besides this

                         21        OIG report?

                         22                  A.        No.

                         23                  Q.        Okay.     When did you receive the OIG

                         24        report?




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                 85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                                 Page 74
                           1                 A.        I don't recall.

                           2                 Q.        Okay.   And it’s fair to say that you

                           3       were not part of any conversations between Cedric

                           4       Giles, Carolyn Wilhight, and the deputy recorders.

                           5       Correct?

                           6                 A.        Can you repeat that?

                           7                 Q.        You were not part of any conversation

                           8       between Cedric Giles, Carolyn Wilhight, and the

                           9       deputy recorders about who should be laid off.

                         10        Correct?

                         11                  A.        Was I a part of their conversation?

                         12                  Q.        Yeah.

                         13                  A.        No.

                         14                  Q.        So you have no firsthand knowledge as to

                         15        when the deputy recorders provided the information

                         16        to Cedric Giles and Carolyn Wilhight.                Correct?

                         17                  A.        Can you repeat that one more time?

                         18                  Q.        Yes, I’m going to ask -- actually ask

                         19        the wonderful Sam, the videographer, to play it

                         20        back.

                         21                  A.        Okay.

                         22                            THE REPORTER:     Stand by.   Sorry.   I just

                         23        had some technical difficulty.              Just give me one

                         24        moment, please.




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                  85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                                 Page 75
                           1                           THE WITNESS:    Okay.

                           2                           THE REPORTER:     I’m sorry, I’m just

                           3       having some technical difficulty. with my program

                           4       to play back.               Just give me one more moment.

                           5                           MS. ORI:    It’s a good test, right

                           6       everyone, that we know that it’s being recorded.

                           7                           THE REPORTER:     I might have to go off

                           8       the record in order to play the question, so I

                           9       just wanted to say that for the record.                Going off

                         10        the record.             The time is 11:32 a.m.

                         11                                              (WHEREUPON, a brief

                         12                                              recess was taken.)

                         13                            THE REPORTER:     Okay.   I’m going to play

                         14        back the question.

                         15                                              (WHEREUPON, the record

                         16                                              was played back.)

                         17                            THE REPORTER:     Back on the record.      The

                         18        time is 11:33 a.m.

                         19        BY MS. ORI:

                         20                  Q.        That question was just read back to you.

                         21                  A.        Okay.

                         22                  Q.        Do you understand the question?

                         23                  A.        So, no, I don’t know.

                         24                  Q.        Okay.     And do you recall who your deputy




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                  85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                               Page 76
                           1       recorder was at the time?

                           2                 A.        John Mirkovic.

                           3                 Q.        Okay.    Do you know when John Mirkovic

                           4       provided recommendations to Cedric Giles and

                           5       Carolyn Wilhight?

                           6                 A.        No.

                           7                 Q.        Okay.    If we look at paragraph 27, upon

                           8       information and belief, Cedric Giles and Carolyn

                           9       Wilhight provided a list of positions to be

                         10        eliminated to the Office of Budget based on

                         11        political affiliation, as they did not wait and

                         12        had yet to receive any input regarding active

                         13        positions tied to nonessential functions that

                         14        could be eliminated with the least disruption to

                         15        core functions.              Do you see that?

                         16                  A.        Yes.

                         17                  Q.        Okay.    What is the basis for this

                         18        allegation?

                         19                  A.        The OIG report.

                         20                  Q.        Only the OIG report?

                         21                  A.        I’m sorry?

                         22                  Q.        Is the OIG report the only basis to

                         23        support this assertion?

                         24                  A.        Yes.    You can’t hear me?




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                                Page 77
                           1                 Q.        No.

                           2                 A.        Okay.

                           3                 Q.        Is the OIG report the only basis to

                           4       support this assertion?

                           5                 A.        Yes, I believe so.

                           6                 Q.        Paragraph 28: On September 23, 2016, the

                           7       Office of Budget adapted the proposal referencing

                           8       the previous paragraph on positions to reduce in

                           9       force and requested that layoff plans be finalized

                         10        by September 30, 2016.               Both Wilson’s permanent

                         11        position and Pillows’ System Analyst III positions

                         12        were on the list.               Do you know how many positions

                         13        were identified to be laid off?

                         14                  A.        No.     I mean, I saw a list, but I don’t

                         15        recall -- I don’t how many.

                         16                  Q.        Do you believe the Office of Budget had

                         17        any -- Do you know if they took the

                         18        recommendations from Cedric Giles and Carolyn

                         19        Wilhight?

                         20                  A.        Do I believe that they took the

                         21        recommendations?              Yes.

                         22                  Q.        Okay.     So paragraph 30; on October 19,

                         23        2016, the deputy recorder communications -- Was

                         24        that John Mirkovic?




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                 85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                                Page 78
                           1                 A.        Yes.

                           2                 Q.        Okay.    Provided his recommendation for

                           3       positions to be eliminated, which included

                           4       Pillows’ System Analyst III position.               Do you see

                           5       that?

                           6                 A.        Yes.

                           7                 Q.        Okay.    The paragraph goes on this

                           8       recommendation again was submitted after a

                           9       proposed list for reduction in force was already

                         10        determined and past the due date for the finalized

                         11        layoff plan.            This was also in an attempt to feign

                         12        compliance with Shakman because it would also

                         13        appear he was provided the input on nonessential

                         14        job functions.              Do you see that?

                         15                  A.        Yes.

                         16                  Q.        Okay.    How do you know that John

                         17        Mirkovic provided his recommendations on October

                         18        19, 2016?

                         19                  A.        Because of the report.

                         20                  Q.        I couldn’t understand you.

                         21                  A.        Oh, I’m sorry, because of the report.

                         22                  Q.        Okay.    The OIIG report.   Correct?

                         23                  A.        Yes.

                         24                  Q.        Do you know if John Mirkovic provided a




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                 85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                              Page 79
                           1       recommendation prior to October 19, 2016?

                           2                 A.        No.

                           3                 Q.        You have no knowledge one way or the

                           4       other?

                           5                 A.        Well, you're asking me if I know off of

                           6       anything other than the OIG report?

                           7                 Q.        Yes.

                           8                 A.        Right, other than the OIG report, no.

                           9                 Q.        Okay.   And if you go to paragraph 31,

                         10        both plaintiffs were then placed on the list for

                         11        the proposed reduction in force without any

                         12        meaningful input regarding their job functions or

                         13        operational impact as requested by the chief

                         14        deputy recorder.            Do you see that?

                         15                  A.        Yes.

                         16                  Q.        What is the basis to support this

                         17        allegation?

                         18                  A.        The basis is that if John Mirkovic was

                         19        the person who was supposed to give the

                         20        recommendation and he did not do that until after,

                         21        then number 31.

                         22                  Q.        It’s fair to say you do not have any

                         23        personal knowledge as to what conversations John

                         24        Mirkovic had regarding who should be laid off.




Electronically signed by Sam Kohlhaas (401-140-193-8254)                               85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                                     Page 80
                           1       Correct?

                           2                 A.        Correct.

                           3                 Q.        You don’t know if he reached out to your

                           4       supervisor, Mr. Kantas, regarding who should be

                           5       laid off.               Correct?

                           6                 A.        I do know that he did not reach out to

                           7       my supervisor.

                           8                 Q.        And who was your supervisor?

                           9                 A.        Alex Kantas.

                         10                  Q.        So your -- Is it my internet?          I think I

                         11        just got a notice saying my internet is unstable.

                         12                  A.        Oh, yeah, because I’m like I’m talking

                         13        as clear as I can.                 I don't know.

                         14                  Q.        Hopefully we’re okay.          How do you know

                         15        that John Mirkovic did not talk to Alex Kant --

                         16        Kant -- Kantas?

                         17                  A.        Kantas.        Because Alex Kantas did not

                         18        even know about me being fired or even -- He knew

                         19        nothing about me being laid off.

                         20                  Q.        Do you know if -- Do you have any

                         21        firsthand knowledge whether John Mirkovic reached

                         22        out to Alex Kantas regarding job duties in the

                         23        department?

                         24                  A.        I don’t know that.




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                      85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                                Page 81
                           1                 Q.        If you go to paragraph 34 -- Actually,

                           2       I’m sorry, we want to go to paragraph 33 first, I

                           3       apologize, and kind of go in order but skip around

                           4       when I can to make this move as quickly as

                           5       possible.

                           6                           Paragraph 33: Upon information and

                           7       belief, the recorder’s office is divided into

                           8       three different departments, department 130, 527,

                           9       and 570, each with their own budget.            Wilson’s

                         10        System Analyst III position was in Department 130

                         11        and Pillows’ System Analyst III position was in

                         12        527.        Do you see that?

                         13        A.        Yes.

                         14                  Q.        Okay.   What is the basis to support this

                         15        allegation?

                         16                  A.        What do you mean?

                         17                  Q.        How do you know that there are three

                         18        different departments with their own budget?

                         19                  A.        Because Tiffany Wilson used to do

                         20        budgets.            She used to look at the budgets and

                         21        stuff, so she -- Tiffany Wilson told me this.

                         22                  Q.        And is that the only basis to support

                         23        this that Tiffany told you?

                         24                  A.        Well, I mean, and these are the




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                 85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                                Page 82
                           1       departments in the recorder’s office, so --

                           2                 Q.        Okay.     Now, Tiffany Wilson was a System

                           3       Analyst III as well?              So you had the same job

                           4       title.          Correct?

                           5                 A.        Correct.

                           6                 Q.        Okay.     Do you know if you had the same

                           7       salary?

                           8                 A.        I believe we ended with the same salary.

                           9                 Q.        Okay.

                         10                  A.        We were around the same when we ended.

                         11                  Q.        Did you have the same job duties?

                         12                  A.        No.

                         13                  Q.        Okay.     Do you know what her relationship

                         14        was with Eugene Moore?

                         15                  A.        I mean, she was a friend.     She didn’t

                         16        have like a relationship.

                         17                  Q.        I’m sorry, I couldn’t hear you.     It

                         18        could be my Internet, so I don’t know what I can

                         19        do about that, but can you repeat that?

                         20                  A.        Yes.    She was a just like family friend.

                         21        You didn’t hear me?

                         22                  Q.        No.     I’m wondering if I can get out of

                         23        my other computer Internet to see if that would

                         24        make a difference.              It just happened all of a




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                 85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                                     Page 83
                           1       sudden.

                           2                           THE REPORTER:       Counsel, can you hear me

                           3       now?        Can you hear me?

                           4                           MS. ORI:    I can hear you.

                           5                           THE REPORTER:       It might be your

                           6       location.               Are you -- are you just using a Wi-Fi

                           7       setup?

                           8                           MS. ORI:    Yes.

                           9                           THE REPORTER:       So it could just be

                         10        location.               If you want to move to a part of

                         11        your --

                         12                            MS. ORI:    But I haven’t moved -- I

                         13        haven’t moved at all.               I literally have stayed

                         14        right here.               Is it -- Could it be multiple devices

                         15        being on?               Could that be a problem?

                         16                            THE REPORTER:       Are you saying taking up

                         17        other Wi-Fi?

                         18                            MS. ORI:    Yeah.

                         19                            THE REPORTER:       Perhaps.   It’s worth

                         20        trying.           I mean, sometimes it’s just finicky, you

                         21        know, it’s technology, so even though it’s working

                         22        completely fine this moment, the next                  moment it

                         23        might not.

                         24                            MS. ORI:    Well, I will resort to




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                      85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                                  Page 84
                           1       plugging my computer into that ethernet as the

                           2       last resort, so hopefully --

                           3                           MS. DIAZ:    Katie, off the record as

                           4       well.          I’ve had a situation come up a few times

                           5       and you can call in on your cell phone and mute

                           6       the cell phone.

                           7                           MS. ORI:    So I’ll see how it goes.

                           8       We’ll try it again.              Thank you, Jaclyn --

                           9                           THE REPORTER:       Yeah, there’s a couple

                         10        different solutions we can do.                Let us know if you

                         11        want to do that and I’ll unlock the room for you.

                         12                            MS. ORI:    Okay.     So we’ll try this for a

                         13        few more minutes and otherwise I will call in

                         14        because it’s hard when I can see that you're

                         15        talking and it’s like, yeah, no, I can’t get it.

                         16        BY MS. ORI:

                         17                  Q.        Okay.   So we’re back.      We were talking

                         18        about paragraph 33.              Oh, we were talking about

                         19        Tiffany Wilson and what was her relationship with

                         20        Eugene Moore?

                         21                  A.        She was a family friend.

                         22                  Q.        Okay.   Do you know if she campaigned on

                         23        Eugene Moore’s political campaigns?

                         24                  A.        Yes.




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                   85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                                Page 85
                           1                 Q.        She did?

                           2                 A.        Yes.

                           3                 Q.        Okay.    Did she volunteer or support

                           4       Karen Yarbrough?

                           5                 A.        I don’t believe so.

                           6                 Q.        Do you have firsthand -- Do you have

                           7       personal knowledge one way or the other?

                           8                 A.        I said I don’t believe she did.

                           9                 Q.        Okay.    You don’t believe so, okay.

                         10                  A.        Right.

                         11                  Q.        So when you say -- When this paragraph

                         12        says that it’s divided into three different

                         13        departments, each with their own budget, does that

                         14        mean that money from one -- What does that mean?

                         15        I don’t understand.

                         16                  A.        It means Department 130 has its own

                         17        budget, 527 has its own budget, and 570 has its

                         18        own budget.

                         19                  Q.        Do you know whether all of the

                         20        departments had to cut positions?

                         21                  A.        When you say departments, are you

                         22        meaning 130, 527, and 570?

                         23                  Q.        Yes.

                         24                  A.        Did they have to -- Did each department




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                 85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                                Page 86
                           1       have to cut their own budget?

                           2                 Q.        Based on the September 6 -- When the

                           3       budget office reached out to the recorder’s office

                           4       around September 6, 2016, did the budget office

                           5       require cuts from each budget or could the

                           6       recorder’s office have done it differently?                 Do

                           7       you know?

                           8                 A.        From prior budget cuts that happened at

                           9       the recorder’s office, it was an overall for all

                         10        three and the recorder’s office can pick and

                         11        choose where they want to move the money and how

                         12        the money is allocated.               Like if they wanted to

                         13        take some money, if they had extra money from 570

                         14        and move it over to 130 to keep someone’s job,

                         15        they could do that.

                         16                  Q.        Okay.     And when you say you were

                         17        involved in other budget cut processes, when --

                         18        when did the other budget cuts happen?

                         19                  A.        I wasn’t involved.    I just know of them

                         20        and they happened during -- one budget cut, I

                         21        believe, happened while Eugene Moore was the

                         22        recorder.               I don’t remember the exact date.

                         23                  Q.        Okay.     So there was only one other

                         24        budget cut that you're aware of from your




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                 85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                                 Page 87
                           1       employment from 2001 to 2016?

                           2                 A.        Correct, I believe so.

                           3                 Q.        Okay.    Paragraph 34: The defendant’s

                           4       stated reasons for Plaintiffs’ layoffs was based

                           5       on budgetary reasons, however, in October 2016,

                           6       the recorder’s office hired Jeanette Soto to fill

                           7       the newly created position of director of human

                           8       resources in Department 130, the same department

                           9       as Wilson.              Do you have -- Were you part of any

                         10        discussions about hiring Jeanette Soto?

                         11                  A.        No.

                         12                  Q.        Okay.    And to be clear, you did not have

                         13        a similar -- You’re not alleging that you had a

                         14        similar role as Jeanette Soto.              Correct?

                         15                  A.        Correct.

                         16                  Q.        Do you know what Jeanette Soto’s salary

                         17        was?

                         18                  A.        It was 90 something, I know that.

                         19                  Q.        Okay.    Do you know what the job -- Have

                         20        you ever seen her job description?

                         21                  A.        No, but I had worked with her and I know

                         22        she worked in human resources.

                         23                  Q.        Do you know what her job duties

                         24        entailed?




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                  85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                               Page 88
                           1                 A.        I don’t know for -- No.

                           2                 Q.        Paragraph 35: In August and October of

                           3       2016, the recorders office hired Shani Audain as

                           4       special assistant community affairs as well as a

                           5       new database administrator in Department 527, the

                           6       same as Pillows.             We’ll stop there.   What was --

                           7       Do you know what Shani -- Is it Shani?

                           8                 A.        I think it’s Shani.

                           9                 Q.        Shani.   Do you know what Shani Audain’s

                         10        job entailed?

                         11                  A.        What it entailed?

                         12                  Q.        Yeah.

                         13                  A.        She did outreaches for the Recorder of

                         14        Deeds office.

                         15                  Q.        Who did she report to?

                         16                  A.        I don't know.

                         17                  Q.        Do you know if she reported to Alex

                         18        Kantas?

                         19                  A.        She did not.

                         20                  Q.        Okay.    Is it fair to say that you and

                         21        Shani Audain had different job duties?

                         22                  A.        Yes.

                         23                  Q.        Okay.    And you say there was a new

                         24        database administrator?




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                               Page 89
                           1                 A.        Correct.

                           2                 Q.        Do you know who that database

                           3       administrator was?

                           4                 A.        Yes.

                           5                 Q.        Who?

                           6                 A.        Joe Ruiz.

                           7                 Q.        Do you know when he was hired?

                           8                 A.        I believe it -- I believe it was October

                           9       or it was one -- No, I’m not a hundred percent

                         10        sure, but I was there when he was hired.

                         11                  Q.        Okay.   Do you know what his job duties -

                         12        - Did you ever see a copy of his job description?

                         13                  A.        Possibly.

                         14                  Q.        Okay.   Do you know who he reported to?

                         15                  A.        Alex Kantas.

                         16                  Q.        Okay.   Do you know if Joe Ruiz was hired

                         17        before or after positions were identified to be

                         18        eliminated?

                         19                  A.        I’m not a hundred percent.   I was there

                         20        when he was interviewing, but I can’t remember if

                         21        it was before or after.

                         22                  Q.        Did you and Joe Ruiz have the same job

                         23        duties?

                         24                  A.        I trained him on the things that I did




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                                Page 90
                           1       alone when I left.

                           2                 Q.        Do you know if Joe Ruiz was doing duties

                           3       in addition to the ones that you were doing?

                           4                 A.        In addition?   I mean -- Well, when I

                           5       told you about the IT office, we all have some --

                           6       most of the duties are overlapped and then we have

                           7       some duties that we do, but I was able to do what

                           8       Joe did; Joe was able to do what I did once I

                           9       trained him on it.

                         10                  Q.        Okay.   When he was hired as a database

                         11        administrator, was he replacing someone who was

                         12        previously a database administrator?

                         13                  A.        Himself.   It was little trick.   So he

                         14        worked for the Bureau of Technology, but he worked

                         15        in our office, so the Bureau of Technology was

                         16        paying him, but he worked at our office.

                         17                  Q.        Okay.   So now I’m confused.   So you're

                         18        saying that Joe Ruiz actually worked for the

                         19        Bureau of Technology?

                         20                  A.        He got paid through the Bureau of

                         21        Technology.             He worked in the Recorder of Deeds

                         22        Office.

                         23                  Q.        Okay.   So when you say in paragraph 35

                         24        that it was a new database administrator in




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                 85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                                  Page 91
                           1       Department 527, what you're -- just so I’m -- make

                           2       sure I’m clear, what you're really saying is that

                           3       Joe Ruiz was being paid by the Bureau of

                           4       Technology.               Correct?

                           5                 A.        Well, what I’m saying in 35 is now Joe

                           6       was not being paid by the Bureau of Technology and

                           7       the Recorder of Deeds Office decided to pay him.

                           8                 Q.        Okay.       So now I’m understanding that, I

                           9       think, a little bit better.                 So I’m going to ask

                         10        you back the questions and make sure I understand.

                         11                            So you’re saying prior to September

                         12        2016, August or October, he was working in the

                         13        Bureau of Technology and getting paid by the

                         14        Bureau of Technology and then he was getting paid

                         15        by -- No?               Okay.

                         16                  A.        No, so prior to he was working for the

                         17        Recorder of Deeds Office, getting paid by the

                         18        Bureau of Technology.                 So he worked in our office,

                         19        I saw Joe every single day, he sat right next to

                         20        me.       Then the Recorder of Deeds Office decided

                         21        that they wanted to pay him.                He’s still going to

                         22        sit in our same office right next to me, but now

                         23        instead of the Bureau of Technology paying him,

                         24        the Recorder of Deeds is going to pay him.




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                   85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                              Page 92
                           1                 Q.        Okay.   And that happened in August or

                           2       October of 2016?

                           3                 A.        Right, correct, somewhere in between

                           4       there.

                           5                 Q.        Okay.   And his job duties stayed the

                           6       same?

                           7                 A.        Yes.

                           8                 Q.        Okay.   Were you part of any discussions

                           9       about why the Recorder of Deeds wanted to pay him

                         10        rather than the Bureau of Technology?

                         11                  A.        No.

                         12                  Q.        So you have no firsthand knowledge why

                         13        Joe Ruiz was -- his pay changed from being paid by

                         14        the Bureau of Technology to the Recorder of Deeds?

                         15                  A.        Well, when he -- I’m guessing when he

                         16        came to the Recorder of Deeds Office they gave him

                         17        more money so that he would come and work for us -

                         18        - well, not work for us because he was working for

                         19        us, so they just offered him more money to be

                         20        under the Recorder of Deeds Office umbrella

                         21        instead of BOT.

                         22                  Q.        So -- But Joe Ruiz was already working

                         23        in the Recorder of Deeds Office?

                         24                  A.        Correct.




Electronically signed by Sam Kohlhaas (401-140-193-8254)                               85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                                Page 93
                           1                 Q.        Sitting right next to you prior to

                           2       August or October of 2016?

                           3                 A.        Correct.

                           4                 Q.        Okay.   Do you know when he started

                           5       working for the Recorder of Deeds?

                           6                 A.        I feel like it was like a little bit

                           7       before the layoff.

                           8                 Q.        Okay.   So my question was bad.

                           9                 A.        Okay, sorry.

                         10                  Q.        When he was working at the Bureau of

                         11        Technology, working next to you in the Recorder of

                         12        Deeds, do you know when he started working there?

                         13                  A.        When did he start working for the Bureau

                         14        of Technology?

                         15                  Q.        Getting paid by the Bureau of Technology

                         16        but working with you in the Recorder of Deeds?

                         17                  A.        Okay, because now it’s going to get a

                         18        little bit more difficult, and so I hate to do

                         19        this to you, but I’m going to, so that I can tell

                         20        the truth, so Joe was originally hired at the

                         21        Recorder of Deeds Office I want to say maybe 2005,

                         22        2006, somewhere in there.             So he was hired at the

                         23        Recorder of Deeds Office and he worked at the

                         24        Recorder of Deeds Office.             Then I would say a




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                 85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                                  Page 94
                           1       little bit before Eugene Moore left, Joe went

                           2       under the BOT umbrella, but he was still working

                           3       at the Recorder of Deeds Office.             Then fast

                           4       forward, they put a database administrator

                           5       position available at the Recorder of Deeds

                           6       office, Joe applied for it, interviewed for it,

                           7       while he was still under BOT, but worked for the

                           8       recorder, and then he worked for the recorder and

                           9       got paid by the recorder.

                         10                  Q.        Okay.    Was Joe Ruiz politically

                         11        affiliated with Eugene Moore?

                         12                  A.        I don't know.

                         13                  Q.        Okay.    Did Joe Ruiz’s job duties change

                         14        from when he was working at BOT to when he became

                         15        a database administrator at the Recorder of Deeds?

                         16                  A.        Can you repeat that?

                         17                  Q.        Yes.    Did Joe Ruiz’s job duties change

                         18        from when he was working and getting paid by the

                         19        Bureau of Technology to when he started getting

                         20        paid again by the Recorder of Deeds in 2016?

                         21                  A.        No.

                         22                  Q.        No, his job duties stayed the same?

                         23                  A.        Correct.

                         24                  Q.        Okay.    And so it’s fair to say, and I




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                   85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                                Page 95
                           1       don’t want to put words in your mouth, it’s fair

                           2       to say that while the Recorder of Deeds hired a

                           3       new database administrator, really those job

                           4       duties were already being performed prior to

                           5       August and October 2016.              Correct?

                           6                 A.        The job duties, yes.

                           7                 Q.        They were being performed by Joe Ruiz,

                           8       the same person.             Correct?

                           9                 A.        Correct.

                         10                  Q.        Okay.    So if you go to paragraph 38, on

                         11        November 28, 2016, Pillows was also notified that

                         12        her position was eliminated.              Who notified you

                         13        that your position was eliminated?

                         14                  A.        Well, there was like a meeting.      So I

                         15        want to say -- I want to say Jeanette called me

                         16        into a meeting and then Erwin Acox, John Mirkovic,

                         17        I believe he was there, I’m not hundred percent

                         18        about John Mirkovic, Alex Kantas, and I believe

                         19        someone from the Shakman’s office was there.

                         20                  Q.        Okay.    When you were notified on

                         21        November 28, 2016, were you surprised that you

                         22        were selected?              How did you feel when you were

                         23        notified on November 28, 2016?

                         24                  A.        How did I feel?     I felt a lot of things.




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                 85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                              Page 96
                           1       I felt angry, I felt sad, I felt hurt, I felt --

                           2       Yeah, but it’s not that I was shocked because it

                           3       kind had been -- had been in the talkings, but no

                           4       one ever told us, so we never -- like we didn’t

                           5       know for sure one way or the other if we were

                           6       going to be let go, whereas say the union people,

                           7       they got 30 days, but, yeah, we -- they just gave

                           8       us a couple of days.

                           9                 Q.        Okay.   You said there was a Shakman

                         10        person at the meeting?

                         11                  A.        Yes.

                         12                  Q.        Did you tell the Shakman person that you

                         13        thought that this layoff was illegal?

                         14                  A.        Did I tell the Shakman person -- In that

                         15        meeting?

                         16                  Q.        Yes.

                         17                  A.        I don’t know that I used illegal.

                         18                  Q.        Did you -- did you complain -- Did you

                         19        have any conversations with the Shakman person?

                         20                  A.        Not in that meeting, no.

                         21                  Q.        And earlier you testified that the basis

                         22        for your belief that -- that the deputy recorders

                         23        didn’t comply with Shakman was that they provided

                         24        the recommendations prior to getting input from --




Electronically signed by Sam Kohlhaas (401-140-193-8254)                               85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                                    Page 97
                           1       I’m sorry.              I used a lot of theys.

                           2                           So earlier you testified that Carolyn

                           3       Wilhight and Cedric Giles told the budget office

                           4       who to lay off before getting input from John

                           5       Mirkovic and the other deputy recorders.                  Correct?

                           6                 A.        Correct.

                           7                 Q.        And in this meeting in November, you

                           8       didn’t know one way or the other how the decision

                           9       was made.               Correct?

                         10                  A.        Well, did I have a feeling about it or

                         11        are you saying did I have concrete evidence?

                         12                  Q.        Well, I mean, earlier you said the basis

                         13        is what you read in the OIG report?

                         14                  A.        Correct.

                         15                  Q.        And so now are you telling me that there

                         16        was something else because you didn’t get that

                         17        report until later, so I’m just wondering to make

                         18        sure I understand.

                         19                            THE REPORTER:       I heard -- I missed that

                         20        last part.

                         21                            THE WITNESS:      Yeah, I did, too.

                         22                            MS. ORI:       Is it my internet?

                         23                            THE REPORTER:       No, no, Jaclyn, did you

                         24        say something?




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                     85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                                   Page 98
                           1                           MS. DIAZ:     I did not.

                           2                           THE REPORTER:       No, okay.   Never mind.

                           3       It was -- Yeah, your internet might have slipped a

                           4       little bit.             Could you repeat your question?

                           5                           MS. ORI:    Sure.

                           6       BY MS. ORI:

                           7                 Q.        Earlier when I asked you why, I think we

                           8       were talking about paragraphs 26 and 27 of the

                           9       complaint, we can scroll up, if you don’t mind,

                         10        Jaylaan.            Earlier I asked you what the basis for

                         11        your beliefs were in paragraphs 26 and 27, that it

                         12        was the OIIG report?

                         13                  A.        Correct.

                         14                  Q.        Okay.     And you didn’t get the OIIG

                         15        report until after you were laid off.                  Correct?

                         16                  A.        Correct.

                         17                  Q.        Okay.     So we can go back down to

                         18        paragraph 38.               So when you were notified that your

                         19        position was eliminated, at that time you had no

                         20        basis to believe that you were being laid off for

                         21        any illegal reason.               Correct?

                         22                  A.        I felt that I was being laid off because

                         23        I was affiliated with Eugene Moore.

                         24                  Q.        Okay.     Did you say that at the meeting




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                    85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                                   Page 99
                           1       on November 28th?

                           2                 A.        No.

                           3                 Q.        Okay.     Why not?

                           4                 A.        I just -- That’s just not something I

                           5       felt that I should have said, but I did let them

                           6       know that I didn’t think that what they did was

                           7       fair because I did not receive a 30-day notice.

                           8       My thing is if this is a layoff just like anybody

                           9       else is being laid off, even if I’m not a union

                         10        employee, give me the courtesy of just letting me

                         11        know since it’s just a layoff.                 If -- I also told

                         12        them this, that they -- they could have allowed us

                         13        to use our time because at the county, you can’t -

                         14        - you can’t like get paid out for sick time, so I

                         15        had a lot of sick time.                  I said if you had given

                         16        me 30 days, like you did everybody else, we would

                         17        have -- I would have been able to use up some of

                         18        my sick time.               Again, if it was just a layoff like

                         19        you are saying, then we should have been able to

                         20        use everything.               We should have gotten a 30-day

                         21        notice just because you're like, hey, I’m going to

                         22        be a nice person because this person has been here

                         23        for 15 years and they need at least a 30-day

                         24        notice would help them a little bit, but I felt




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                    85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                             Page 100
                           1       that day that it wasn’t just a layoff.              I felt

                           2       that it was kind of done maliciously because why

                           3       would you or like how in anyone’s mind think that

                           4       oh, you know what, we’re going to give them a

                           5       four-day notice that they’re going to be laid off

                           6       on Friday.              And oh no, everyone else got 30 days,

                           7       but just these two specific people, no, we’re not

                           8       going to give them that because they’re not in the

                           9       union.          In my opinion, that was -- that wasn’t

                         10        cool either, but I did tell them that.

                         11                  Q.        Okay.    Did you say anything else at the

                         12        meeting?

                         13                  A.        No, I don’t believe so.

                         14                  Q.        If we can go to paragraph 39:

                         15        Furthermore, in or around the time of layoffs at

                         16        the recorders office, the newly hired director of

                         17        human resources, Jeanette Soto, was instructed by

                         18        Acox not to mention to the Shakman recorder of

                         19        complaints administrator, RCA, that Wilson was

                         20        related to Moore.              This was an attempt to avoid

                         21        Shakman compliance red flags.              Do you see that?

                         22                  A.        Yes.

                         23                  Q.        Do you have any knowledge about this

                         24        paragraph?




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                               Page 101
                           1                 A.        Do I -- Yes, I have knowledge about it.

                           2                 Q.        What is the basis for your knowledge?

                           3                 A.        What is the basis for my knowledge?

                           4                 Q.        Did Jeanette Soto tell you that Erwin

                           5       Acox told her this?

                           6                 A.        No, she did not specifically tell me

                           7       this, no.

                           8                 Q.        Did Erwin Acox tell you this?

                           9                 A.        No.

                         10                  Q.        Do you have personal knowledge about

                         11        this conversation?

                         12                  A.        No.

                         13                  Q.        Okay.    Paragraph 41: Plaintiffs allege

                         14        that 9 out of the 15 employees that were laid off

                         15        had no political affiliation with Yarbrough and

                         16        had worked together on Moore’s political campaign.

                         17        Do you see that?

                         18                  A.        Correct, yes.    God bless you.

                         19                  Q.        Thank you.   Do you know who the

                         20        individuals were that were laid off?

                         21                  A.        Back then I did, yes.

                         22                  Q.        And we’ll go through.    I’ll go through

                         23        that document.              I think I have a document that

                         24        could help --




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                  85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                             Page 102
                           1                 A.        Okay.

                           2                 Q.        -- but here right now without referring

                           3       to anything, do you know who they were?             The

                           4       answer is no, correct?            You’d have to refer to

                           5       another document?

                           6                 A.        Yes.

                           7                 Q.        Okay.   Let’s go to paragraph 45: Shortly

                           8       after Plaintiffs’ politically motivated layoffs,

                           9       the recently hired director of human resources,

                         10        Jeanette Soto, was also fired.            An investigation

                         11        into her firing was done by the Office of the

                         12        Inspector -- Independent Inspector General, OIIG,

                         13        Investigation IIG17-0163 found that Soto was,

                         14        quote, a victim or retaliation for her attempts to

                         15        use -- issue discipline against the ROD employee

                         16        who shares a political affiliation with the

                         17        Recorder of Deeds.            Do you see that?

                         18                  A.        Yes.

                         19                  Q.        Okay.   Do you know what Jeanette Soto’s

                         20        political affiliation was?

                         21                  A.        No.

                         22                  Q.        Okay.   Was she affiliated with Eugene

                         23        Moore?

                         24                  A.        No.




Electronically signed by Sam Kohlhaas (401-140-193-8254)                               85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                             Page 103
                           1                 Q.        Okay.

                           2                 A.        I don’t believe so.    Let me take that

                           3       back.          I don’t believe so.

                           4                 Q.        Was Jeanette Soto hired before or after

                           5       Eugene Moore left the Recorder of Deeds?

                           6                 A.        After.

                           7                 Q.        Do you have any firsthand knowledge

                           8       about why Jeanette Soto was fired?

                           9                 A.        When you say firsthand knowledge, did I

                         10        hear about --

                         11                  Q.        So other than the OIIG report, do you

                         12        have any other knowledge about why Jeanette Soto

                         13        was fired?

                         14                  A.        I heard -- So is it’s okay to say I

                         15        heard something?             Okay.   So, yes, I did hear that

                         16        Jeanette Soto was trying to -- it was something

                         17        with timekeeping and she was raising a red flag

                         18        about it because that person wasn’t doing whatever

                         19        it was on the timesheet that they were saying and

                         20        she brought it to someone’s attention and she got

                         21        in trouble for it.

                         22                  Q.        Do you know who you heard this from?

                         23                  A.        You know what, everybody was talking

                         24        about it, so it could’ve -- it could’ve come from




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                             Page 104
                           1       several different people.              I know Tiffany and I

                           2       had a discussion about it.             Other people’s

                           3       specific names, I’m not a hundred -- I can’t -- I

                           4       don’t remember back then -- back to then.

                           5                 Q.        So when you say that you and Tiffany

                           6       were having a discussion about it, did Tiffany

                           7       know about -- I mean, I’m trying to figure out how

                           8       -- how you know this.

                           9                 A.        How did we find out?

                         10                  Q.        Yes.

                         11                  A.        I mean, it was in the newspaper.

                         12                  Q.        So you read a newspaper article about it

                         13        and then talked about it?

                         14                  A.        I didn’t personally.   It was sent to me

                         15        and then there was discussion about it.

                         16                  Q.        Okay.    When you were laid off -- When

                         17        was your layoff date?

                         18                  A.        I believe it was December 2, 2016.

                         19                  Q.        Okay.    So you learned you were being

                         20        laid off on November 28th.             Correct?

                         21                  A.        Right.   I believe that was that Monday.

                         22                  Q.        Okay.    Did you try to take sick time

                         23        after you were being notified that you were being

                         24        laid off?




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                              Page 105
                           1                 A.        Yes, I did.

                           2                 Q.        Were you sick at the time?

                           3                 A.        No.

                           4                 Q.        Okay.   Were you granted any sick leave?

                           5                 A.        Granted --

                           6                 Q.        Were you permitted to take sick leave

                           7       from when you were notified that you were being

                           8       laid off to when you were laid off?

                           9                 A.        I was not permitted.   I was told that I

                         10        couldn’t, but I took it anyway.

                         11                  Q.        Okay.   And just you were not sick,

                         12        correct?

                         13                  A.        No.

                         14                  Q.        Okay.   When did you get your next job

                         15        after being laid off?

                         16                  A.        I worked temporarily -- 2016, 2017 --

                         17        2018 for six months.              I believe it was April

                         18        through I believe November of 2018.              I had a

                         19        temporary job, and then after that, I got a

                         20        full-time permanent position October 2019.

                         21                  Q.        Okay.   What are the damages you're

                         22        seeking in this case?

                         23                  A.        I would like my pay, back pay, because I

                         24        was not -- Well, I’m not going to say I was not




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                           Page 106
                           1       able to work.            I was, I was applying for jobs, I

                           2       just didn’t get a job until more recently, but

                           3       back pay, as well as like the emotional part of

                           4       it.       This was like -- So, of course, I told you

                           5       already like basically when I got out of college,

                           6       I started working there and it was a career that I

                           7       went to school for, so I’m thinking, okay, this is

                           8       a great job, it’s a government job, I’ll be able

                           9       to work this job, you know, until retirement

                         10        because, you know, why not, it was a great job,

                         11        and to have that just taken away just because

                         12        someone didn’t like someone that you were

                         13        affiliated with was hurtful.

                         14                            Me and my husband had just literally

                         15        just purchased a house and so I was the primary --

                         16        and I won’t say primary breadwinner, but because I

                         17        had had so many years at the county, I made more

                         18        money than he did at the time because he had just

                         19        recently started at the post office, so to say

                         20        that more than 60 percent, maybe more, of our

                         21        household income was slashed, sleepless nights.

                         22        Like I don’t know that money can give you back all

                         23        of that stuff, but it was a lot.           It -- Yeah, it

                         24        was very stressful trying to figure out, you know,




Electronically signed by Sam Kohlhaas (401-140-193-8254)                              85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                              Page 107
                           1       how your kids are going to eat, how your kids are

                           2       going to go to school because I had one child in

                           3       public school, one child was in a private school,

                           4                           So, you know, it was a lot and I know,

                           5       you as a mother, you know if your job was totally

                           6       taken away, your mentality in how you -- like what

                           7       state of mind you're going to be in.              So, you

                           8       know, it’s a lot and to say the least of getting

                           9       back pay would begin to assist with some of the

                         10        issues that we incurred throughout -- after my

                         11        layoff.

                         12                  Q.        Did you ever see a therapist regarding

                         13        the layoff?

                         14                  A.        No.

                         15                  Q.        Did you ever see a doctor about trouble

                         16        sleeping because of the layoff?

                         17                  A.        And that’s -- Okay, as far as

                         18        therapists, I want to back track one.               I did talk

                         19        to -- so she’s a friend, but she is a therapist,

                         20        she is a certified therapist, I did talk to her,

                         21        but I did not talk to necessarily a doctor about

                         22        sleeping.               I mean, I knew what the problem was, so

                         23        I don’t think that a doctor would have been able

                         24        to -- I mean, I wasn’t going -- Also, I didn’t




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                 85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                                  Page 108
                           1       want any medication or anything, so yeah, no.

                           2                 Q.        When you said you spoke to a friend who

                           3       is a therapist, what is your friend’s name?

                           4                 A.        Tiffany Bellamy.

                           5                 Q.        Did you have -- Were you talking to her

                           6       as a friend or were you having like a

                           7       doctor/patient relationship?

                           8                 A.        Right.    That’s why I was saying, I was

                           9       talking to her as a friend, but she is a

                         10        therapist, so --

                         11                  Q.        Okay.     Now I would like you to turn what

                         12        we marked as Exhibit 2, Plaintiff Pillows’

                         13        responses to Defendants’ interrogatories.                   Do you

                         14        recognize this, Ms. Pillows?

                         15                  A.        Yes.

                         16                  Q.        Did you review these?

                         17                  A.        It just looks like the first one, but

                         18        can you scroll so I can see the actual -- because

                         19        this looks like what --

                         20                            MS. DIAZ:        These aren’t her answers.

                         21        BY MS. ORI:

                         22                  Q.        Plaintiff’s responses.       Yeah, these are

                         23        your answers.               Right?

                         24                            MS. DIAZ:        On the screen it’s




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                     85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                             Page 109
                           1       Defendants’ responses to our Plaintiffs’

                           2       interrogatories.

                           3                           MS. ORI:   Okay.   So this is -- You know

                           4       what?         Maybe this would be a good time to break

                           5       for lunch so we can get the right exhibit up.                  Do

                           6       you want to take 30 minutes?

                           7                           THE WITNESS:   Are you asking me?

                           8                           MS. ORI:   Yeah, I’m asking you and --

                           9                           THE WITNESS:   I’m like I don’t know.

                         10        I’ll sit here until we’re done because I don’t

                         11        want to make this forever.

                         12                            MS. ORI:   Can I take a minute to get the

                         13        right document just to make -- So we can take like

                         14        a 30-minute break so we can get something to eat

                         15        and then I have maybe another hour and a half to

                         16        two hours and we’ll be done, or we can power

                         17        through it now and take a break, or do you just

                         18        want to power through and we’ll get the right

                         19        exhibit up?

                         20                            THE WITNESS:   So do you think powering

                         21        through is going to make it go quicker?              I’m okay

                         22        about powering through because I’m probably not

                         23        about to eat, but it’s totally up to you all.                  I’m

                         24        open to either one.




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                              Page 110
                           1                           MS. ORI:    What about you, Jaclyn?

                           2                           MS. DIAZ:    I’m open to powering through.

                           3                           MS. ORI:    Okay, so then we’ve got to get

                           4       the right -- we need to get the right document.

                           5                           THE WITNESS:    So do you want to take

                           6       five minutes?

                           7                           MS. ORI:    Let’s take 10 minutes just to

                           8       make sure we get the right document.               Okay?

                           9                           THE WITNESS:    Sounds good.   Thank you.

                         10                            THE REPORTER:    Going off the record.

                         11        The time is 12:19 p.m.

                         12                                             (WHEREUPON, a brief

                         13                                             recess was taken.)

                         14                            THE REPORTER:    Back on the record.      The

                         15        time is 12:30 p.m.

                         16        BY MS. ORI:

                         17                  Q.        All right.    Ms. Pillows, I believe now

                         18        what you’ll see is what we are going to mark as

                         19        Exhibit 2, and just for the record, all of our

                         20        exhibits will be Defendants’ Exhibit 2, you know,

                         21        I’ll just say Exhibit 2 now.              And, Jaclyn, for our

                         22        deposition on Tuesday, I’m just going to do

                         23        running exhibits so that whatever number we finish

                         24        today, I will start whatever the last number is.




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                 85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                                Page 111
                           1                           MS. DIAZ:     Sounds good.

                           2       BY MS. ORI:

                           3                 Q.        So Plaintiff Pillows’ responses to

                           4       Defendants’ interrogatories.                 Ms. Pillows, have

                           5       you see these before?               You’re muted.

                           6                 A.        I’m like she can’t hear me.       Yes, I

                           7       have.

                           8                 Q.        Okay.     And I believe, it’s not attached

                           9       here, but you signed a verification that

                         10        everything is true.               Correct?

                         11                  A.        Correct.

                         12                  Q.        Okay.     So I just want to go over a

                         13        couple of these answers.              So if we can go to

                         14        number 9.               Identify all facts that support your

                         15        claims or upon which you intend to rely or do rely

                         16        to contend that you were terminated for political

                         17        reasons and all evidence to support your claim.

                         18        Jaylaan, if you could just scroll down a little

                         19        bit more.               That way Ms. Pillows can read her whole

                         20        answer in one -- Perfect.               So please read it and

                         21        then look up or tell me when you're done reading

                         22        it.

                         23                  A.        Okay.

                         24                  Q.        Okay.     Your answer to number 9, are




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                   85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                              Page 112
                           1       there any additional reasons that are not

                           2       identified in your answer?

                           3                 A.        I don’t believe so.

                           4                 Q.        Okay.     I just have a couple of questions

                           5       about your answer.              You state that Karen Yarbrough

                           6       believed you were Eugene Moore’s goddaughter.                   I

                           7       believe earlier you said you never told Karen

                           8       Yarbrough that you were Eugene Moore’s

                           9       goddaughter.            Correct?

                         10                  A.        Correct.

                         11                  Q.        So what is the basis for your belief

                         12        that she believed you were Eugene Moore’s

                         13        goddaughter?

                         14                  A.        I believe that she knows who I am and

                         15        that she knows that I am affiliated with Eugene

                         16        Moore and that I am his goddaughter and I -- I

                         17        don’t have anything that can like say I told her

                         18        on this date.               I don’t have anything to say that,

                         19        so --

                         20                  Q.        Okay.

                         21                  A.        -- but I do believe that and I do --

                         22        like I a hundred percent believe it.

                         23                  Q.        Okay.     And then you state that you were

                         24        terminated -- you were chosen for the list for




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                 85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                               Page 113
                           1       proposed reduction in force prior to her deputy

                           2       providing any input.             Do you see that?

                           3                 A.        Yes.

                           4                 Q.        We talked about that earlier and your

                           5       basis for that is the OIIG report.               Correct?

                           6                 A.        Correct.

                           7                 Q.        And nothing else.   Correct?

                           8                 A.        No -- Correct.

                           9                 Q.        Thank you.   The next sentence says,

                         10        furthermore, around the time of Plaintiff’s

                         11        layoff, the defendants hired four individuals and

                         12        promoted two more employees.             So the four

                         13        individuals, I just want to make sure we have

                         14        everyone, we have Jeanette Soto, who we talked

                         15        about.          Correct?

                         16                  A.        Correct.

                         17                  Q.        Shani Audain we talked about?

                         18                  A.        Correct.

                         19                  Q.        And then we have Joe Ruiz.     Correct?

                         20                  A.        Correct.

                         21                  Q.        Okay.   Who is the fourth?

                         22                  A.        I don't recall.

                         23                  Q.        Okay.   We have not talked about a

                         24        fourth, correct, today?




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                  85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                              Page 114
                           1                 A.        I don’t think so.

                           2                 Q.        Okay.   And then you say that the

                           3       defendants promoted two more individual employees.

                           4       Who were these two employees that were promoted?

                           5                 A.        I don’t recall their names either.

                           6                 Q.        Okay.   Do you know what positions they

                           7       were promoted into?

                           8                 A.        I don't remember.

                           9                 Q.        Okay.   If you do remember this

                         10        additional individual that the defendants hired or

                         11        these two employees who were promoted, please

                         12        reach out to your attorney who can -- because I

                         13        don’t know who they are either, and so if you can

                         14        recall, please supplement with identifying the

                         15        names.          Okay?

                         16                  A.        Okay, yeah, I’m writing it down.      Just

                         17        one second.

                         18                            MS. DIAZ:    Well, any information about

                         19        internal hires or promotions would be within

                         20        Defendants’ custody and control.

                         21                            MS. ORI:    I’m just saying if Ms. Pillows

                         22        recalls who she was referring to in her answer.

                         23        BY MS. ORI:

                         24                  Q.        Later on, in that same answer, you say




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                 85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                              Page 115
                           1       additionally the OIIG later found unlawful

                           2       political discrimination relating to Shani Audain

                           3       and her position as the special assistant

                           4       community affairs.               What do you mean by that?

                           5                 A.        You said additionally -- Well, it was

                           6       something in the OIG report.

                           7                 Q.        Okay.     That’s the only basis to support

                           8       that.          Correct?

                           9                 A.        Yes.

                         10                  Q.        Okay.     As we discussed earlier, your job

                         11        duties were very different from Shani Audain’s.

                         12        Correct?

                         13                  A.        Yes.

                         14                  Q.        Okay.     And you reported to a different

                         15        supervisor.               Correct?

                         16                  A.        Yes.

                         17                  Q.        And we talked about your use of sick

                         18        time.          Correct?

                         19                  A.        Yes.

                         20                  Q.        Is there anything else you want to add?

                         21                  A.        About me using sick time?

                         22                  Q.        Yes.

                         23                  A.        No.

                         24                  Q.        Okay.     You also talk about receiving a




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                 85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                                Page 116
                           1       30-day notice.              As we talked earlier, you're aware

                           2       that other individuals that were laid off were

                           3       part of a union.             Correct?

                           4                 A.        Correct.

                           5                 Q.        And you're aware that the collective

                           6       bargaining agreement provided a 30-day notice for

                           7       being laid off?

                           8                 A.        Correct, I said yes.

                           9                 Q.        If you can look at number 10.       Please

                         10        specify any and all adverse actions you believe

                         11        were taken against you by Defendant.              Please look

                         12        at your answer, and when you're done, please let

                         13        me know.

                         14                  A.        Okay.

                         15                  Q.        Okay.    Is that answer complete?

                         16                  A.        Yes.

                         17                  Q.        Okay.    Number 11, identify any and all

                         18        comparable employees or prospective employees who

                         19        were similarly situated to you but were not

                         20        adversely treated or treated more favorably.

                         21        Please look at your answer and when you're done,

                         22        please let me know.

                         23                  A.        Okay.

                         24                  Q.        Okay.    So I think perhaps we have found




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                   85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                             Page 117
                           1       the fourth position, Senior Accountant IV.

                           2       Correct?

                           3                 A.        Correct.

                           4                 Q.        Okay.    Do you know who was in that role?

                           5                 A.        I can’t think of the name.

                           6                 Q.        Okay.    Is it fair to say that the person

                           7       who was a Senior Accountant IV had different

                           8       duties than you?

                           9                 A.        I don't know.

                         10                  Q.        Okay.    So you do not know what the job

                         11        duties were of the Senior Accountant IV?

                         12                  A.        No.

                         13                  Q.        Okay.    And then the two employees who

                         14        were promoted prior to the layoff, mail recording

                         15        and process supervisor -- So I don’t know, there’s

                         16        a lot of ands.              Is it mail recording and process

                         17        supervisor, is that one job?

                         18                  A.        Yeah.

                         19                  Q.        And then Property Fraud Investigator II,

                         20        a second job?

                         21                  A.        Correct.

                         22                  Q.        For the mail recording and processing

                         23        supervisor, do you know who was in that job?

                         24                  A.        Not a hundred percent right now.     I’m




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                            Page 118
                           1       sure I did, but.

                           2                 Q.        What about the Property Fraud

                           3       Investigator II?

                           4                 A.        I think it was Jamica, but I can’t a

                           5       hundred percent say, so I’ll say I’m not sure.

                           6                 Q.        Okay.   Did either of these positions,

                           7       were they in IT?

                           8                 A.        No.

                           9                 Q.        Is it fair to say that they did not

                         10        report to your same supervisor?

                         11                  A.        Yes.

                         12                  Q.        And also John Mirkovic was not in that

                         13        chain of command either.            Is that correct?

                         14                  A.        I’m not a hundred percent sure about

                         15        that one.

                         16                  Q.        Okay.

                         17                  A.        He might have been.

                         18                  Q.        But as you sit here right now, you don’t

                         19        know one way or another?

                         20                  A.        Correct.

                         21                  Q.        Okay.   Is there anything else you want

                         22        to add to your answer to number 11?

                         23                  A.        No.

                         24                  Q.        Okay.   Do you know how job positions




Electronically signed by Sam Kohlhaas (401-140-193-8254)                               85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                             Page 119
                           1       that are recalled how that works?

                           2                 A.        Can you repeat that?

                           3                 Q.        If you look at your answer to number 14?

                           4                 A.        Okay.

                           5                 Q.        Do you know how job recalls work?

                           6                 A.        Job recalls, oh, that’s what you said.

                           7       I just didn’t know what you said.              I believe so.

                           8                 Q.        What is -- what is your understanding of

                           9       how job recalls work?

                         10                  A.        When -- In my opinion, when money

                         11        becomes available and they can hire back, that’s

                         12        what they would do.

                         13                  Q.        Okay.   Do you know if anyone was hired

                         14        to by a System Analyst III in IT?

                         15                  A.        Do I know if anybody hired?    I don’t

                         16        believe so.

                         17                  Q.        Okay.   Do you know if anyone was hired

                         18        in IT -- rehired in IT?

                         19                  A.        No one was let go in IT.

                         20                  Q.        Weren’t you in IT?

                         21                  A.        Oh, well I thought you meant other than

                         22        me.

                         23                  Q.        Other than you.

                         24                  A.        Other than me?




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                              Page 120
                           1                 Q.        Yes.

                           2                 A.        Right, so no one other than me was laid

                           3       off.

                           4                 Q.        You were the only person in IT to be

                           5       laid off.               Is that correct?

                           6                 A.        Correct.

                           7                 Q.        Okay.     And do you know if your position

                           8       was filled as part of these rehires?

                           9                 A.        I don’t know.

                         10                  Q.        Okay.     I’m finished with this one, and

                         11        so if you can go back to your full screen again,

                         12        Jaclyn -- Not Jaclyn, Jaylaan, I’m sorry.

                         13                            So now we’re going to go through a

                         14        couple of documents one by one, and so, Jaylaan,

                         15        if you can pull up Exhibit 3, which is Bates

                         16        stamped Pillows and Wilson 000221 through 224.

                         17        This will be Exhibit 3.               Ms. Pillows, have you

                         18        seen this standard job description before?

                         19                  A.        This specific one?

                         20                  Q.        Yes.

                         21                  A.        It looks like Tiffany’s old -- So I

                         22        haven’t seen on -- Like no one has sent it to me,

                         23        no, but --

                         24                  Q.        My bigger question is I was looking for




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                 85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                              Page 121
                           1       a job description for your job and I couldn’t find

                           2       one.        Do you have a job description?

                           3                 A.        I probably did a long time ago.

                           4                           MS. ORI:    And off the record, Jaclyn,

                           5       are you aware of the job description for Ms.

                           6       Pillows’ job?

                           7                           MS. DIAZ:     If it wasn’t in the documents

                           8       we turned over, then no.

                           9                           MS. ORI:    Okay.

                         10        BY MS. ORI:

                         11                  Q.        So it’s fair to say that Exhibit 3 is

                         12        not your job.               Is that correct?

                         13                  A.        Correct.

                         14                  Q.        And we talked earlier about what

                         15        generally you did, correct, as a System Analyst

                         16        III?

                         17                  A.        Correct.

                         18                  Q.        Okay.     And you reported when you were

                         19        laid off you reported to Alex Kantas?

                         20                  A.        When I was laid off?

                         21                  Q.        Yes, he was your supervisor?

                         22                  A.        When -- Okay, can you re-ask the

                         23        question?

                         24                  Q.        Alex Kantas was your supervisor when you




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                 85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                               Page 122
                           1       were laid off.              Is that correct?

                           2                 A.        Oh, prior to, yes.

                           3                 Q.        Okay.     And did he supervisor Kevin

                           4       Hayes, Paul Silic, and Joe Ruiz?

                           5                 A.        Yes.

                           6                 Q.        Jaylaan, you can pull out of this

                           7       exhibit.            We don’t need to see it anymore.       Did he

                           8       supervise anyone else besides you four?

                           9                 A.        I don’t believe so, but I’m not a

                         10        hundred percent sure.

                         11                  Q.        Okay.     If we can now look at Exhibit 4,

                         12        which will be ROD000011 through 14.                This is an

                         13        email chain.              Jaylaan, if you can go down to the

                         14        last page.

                         15                            THE REPORTER:     Counsel, did you say this

                         16        was Exhibit 4?

                         17                            MS. ORI:    This is Exhibit 4, yes.

                         18                            THE REPORTER:     Thank you.

                         19        BY MS. ORI:

                         20                  Q.        Have you seen this document before, Ms.

                         21        Pillows?            The bottom email chain is from Jimmy

                         22        Rayan, R-A-Y-A-N, to Cedric Giles and Carolyn

                         23        Wilhight.               Do you see that?

                         24                  A.        Yes.




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                  85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                              Page 123
                           1                 Q.        Date is September 6, 2016.   Have you see

                           2       this email before?

                           3                 A.        No.

                           4                 Q.        Okay.   And then if you scroll up a

                           5       little bit from September 13th, it’s an email from

                           6       Carolyn Wilhight to Jimmy Rayan copying Tanya

                           7       Anthony and Cedric Giles.             Have you seen this

                           8       email before?

                           9                 A.        No.

                         10                  Q.        Okay.   So the email from Carolyn to

                         11        Jimmy says, second sentence -- Oh, it says

                         12        morning, Jimmy.             We’re in the process of

                         13        finalizing our list of positions which can be

                         14        potentially eliminated in order to comply with the

                         15        budget office request.            I will be meeting with our

                         16        chief of HR this morning for his stamp of approval

                         17        with hopes to send you the list by mid afternoon.

                         18        Thank you for your patience in this matter.                 Do

                         19        you see that?

                         20                  A.        Yes.

                         21                  Q.        Is it fair to say that you were not

                         22        being consulted between September 6, 2016, and

                         23        September 13, 2016?

                         24                  A.        I was not being consulted?




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                 85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                             Page 124
                           1                 Q.        Regarding who should -- which positions

                           2       could be eliminated?

                           3                 A.        No.

                           4                 Q.        Okay.    Are you aware of any

                           5       conversations that were going on between the

                           6       deputy recorders and the chief of HR and the

                           7       deputy recorder of finance about positions that

                           8       could be eliminated?

                           9                 A.        I don't remember.

                         10                  Q.        Okay.    Do you have any firsthand

                         11        knowledge regarding conversations that were taking

                         12        place between the deputy recorders about positions

                         13        to be eliminated?

                         14                  A.        And when you say firsthand knowledge,

                         15        meaning I was in the --

                         16                  Q.        You were in the room?

                         17                  A.        So no.

                         18                  Q.        Okay.    You don’t know if they were --

                         19        You don’t know if there were meetings, for

                         20        example.            Correct?

                         21                  A.        Do I know that they were meeting about

                         22        this?

                         23                  Q.        You don’t know one way or the other

                         24        whether there were meetings about laying off




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                              Page 125
                           1       positions.              Correct?

                           2                 A.        I mean, I wouldn’t say that, but I

                           3       didn’t -- I wasn’t in the meetings.

                           4                 Q.        When you say you wouldn’t say that, what

                           5       do you mean by that?

                           6                 A.        Because there was talk around the

                           7       recorder’s office that there were layoffs -- there

                           8       was going to be layoffs, so that’s why I’m saying

                           9       I wouldn’t say that I didn’t hear anything, but I

                         10        didn’t specifically know about these specific

                         11        meetings.

                         12                  Q.        Okay.     And you don’t know if the deputy

                         13        recorders were having discussions about who should

                         14        be laid off.              Correct?

                         15                  A.        Correct.

                         16                  Q.        You’re not aware of meetings that they

                         17        had or communications they had about who should be

                         18        laid off.               Correct?

                         19                  A.        Because I feel like you keep asking me

                         20        the same thing over, so can you say that one more

                         21        time?

                         22                  Q.        Okay.     So there’s an email September 6,

                         23        2016, from Jimmy Rayan to Cedric Giles and Carolyn

                         24        Wilhight, and then I guess it’s a week later,




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                 85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                               Page 126
                           1       September 13th, from Carolyn Wilhight to Jimmy

                           2       saying we are in the process of finalizing our

                           3       list of positions which can be potentially

                           4       eliminated.             Correct?    Do you see that?

                           5                 A.        Correct.

                           6                 Q.        Okay.    You’re not aware of meetings that

                           7       were taking place with the deputy recorders

                           8       regarding who -- which positions could be

                           9       eliminated.             Correct?

                         10                  A.        Correct.

                         11                  Q.        You were not on any communications

                         12        regarding which positions could be eliminated.

                         13        Correct?

                         14                  A.        Correct.

                         15                  Q.        Okay.    And then if you scroll up to the

                         16        email from Carolyn dated September 14, 2016, so

                         17        this is one day later.              Correct?   Would you agree

                         18        with that, September 13th is one day before

                         19        September 14th?

                         20                  A.        Correct.

                         21                  Q.        Okay.    And Carolyn sent an email to

                         22        Jimmy Rayan, copying Cedric Giles, Erwin Acox, and

                         23        Tanya Anthony.              Do you see that?

                         24                  A.        Correct, yes.




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                  85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                                Page 127
                           1                 Q.        Okay.   And in that email, she states:

                           2       Sorry for the delay.              Attached is the

                           3       recommendation from CCRD for potential position

                           4       layoffs to comply to the FY27 budget request.                     Do

                           5       you see that?

                           6                 A.        Yes.

                           7                 Q.        Okay.   You were not consulted about

                           8       which positions should be laid off.                 Correct?

                           9                 A.        Was I consulted?

                         10                  Q.        Yes.

                         11                  A.        No.

                         12                  Q.        And you were not -- This email is being

                         13        -- copying Cedric Giles, Erwin Acox, and Tanya

                         14        Anthony.            Do you see that?

                         15                  A.        Yes.

                         16                  Q.        You don’t know if, one way or the other,

                         17        whether Carolyn had a meeting with Cedric Giles,

                         18        Erwin Acox, or Tanya Anthony, correct, about the

                         19        layoffs?

                         20                  A.        Well, she said it her previous email or

                         21        are you talking about before that?

                         22                  Q.        I’m asking you if you if --

                         23                  A.        Did I know?

                         24                  Q.        Yes, did you know?




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                   85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                              Page 128
                           1                 A.        No.

                           2                 Q.        Okay.    And you don’t know whether they

                           3       had -- whether Carolyn Wilhight, Cedric Giles,

                           4       Erwin Acox, and Tanya Anthony had conversations

                           5       about which positions should be laid off.

                           6       Correct?

                           7                 A.        Correct.

                           8                 Q.        Okay.    Okay.   We can set this exhibit

                           9       aside.          That was 4.      Okay.   Now I’m going to turn

                         10        to Defendants Exhibit 5, which is Bates stamped

                         11        ROD00000660.              The title of this document is Cook

                         12        County Recorder of Deeds IT Department

                         13        Tasks/Skills Map.              Do you see that?

                         14                  A.        Yes.

                         15                  Q.        Have you ever seen this document before?

                         16                  A.        No.

                         17                  Q.        Okay.    Do you know who created this

                         18        document?

                         19                  A.        No.

                         20                  Q.        Okay.    It looks like -- And I’m going to

                         21        -- My understanding of this document is there’s a

                         22        list of tasks.              It says task group and then IT

                         23        team.          Do you see that on the top?

                         24                  A.        Yes.




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                 85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                               Page 129
                           1                 Q.        It says JR, KH, PS, KP, and TT.      Do you

                           2       see that?

                           3                 A.        Yes.

                           4                 Q.        Assuming that these -- that this is the

                           5       IT team at the Recorder of Deeds, I would guess

                           6       that KP is you?

                           7                 A.        Correct.

                           8                 Q.        JR, would that be Joe Ruiz?

                           9                 A.        I’m guessing if this is the IT team,

                         10        yes.

                         11                  Q.        Okay.   And then KH would be Kevin Hayes?

                         12                  A.        Yes.

                         13                  Q.        What -- PS would be Paul Silic?

                         14                  A.        Correct.

                         15                  Q.        And then who would TT be?

                         16                  A.        That’s Tondalaya Thomas.

                         17                  Q.        I’m sorry, can you say that name again?

                         18                  A.        Tondalaya Thomas.

                         19                  Q.        Okay.   We have not talked about

                         20        Tondalaya Thomas?

                         21                  A.        We have not.   I forgot she was in our

                         22        department for a little bit, and they have me at

                         23        the same level as her and she knew nothing about

                         24        IT, but okay.




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                  85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                               Page 130
                           1                 Q.        Okay.   Who is Tondalaya Thomas?

                           2                 A.        Tondalaya was a cashier.   I believe she

                           3       was in the cashiering department, but then I

                           4       believe she had a system analyst title, so then

                           5       they moved her to our office and she was in the IT

                           6       department.

                           7                 Q.        Okay.   Do you know what her salary was?

                           8                 A.        I don’t.

                           9                 Q.        Do you know if she was in the union or

                         10        not?

                         11                  A.        I don’t.

                         12                  Q.        Do you know if she was more senior or

                         13        less senior than you in terms of experience at the

                         14        Recorder of Deeds?

                         15                  A.        She had been there longer, yes.

                         16                  Q.        Okay.   I don’t think I have any further

                         17        questions on this document.

                         18                            We can move on to Exhibit 6, Defendants’

                         19        Exhibit 6, which is a two-pager.            It’s going to be

                         20        Bates marked ROD00000658 to 659.            If you look at

                         21        the first page, Ms. Pillows, it is -- it looks

                         22        like a memo dated September 8, 2016, from John

                         23        Mirkovic to Erwin Acox and Carolyn Wilhight.                   Do

                         24        you see that?




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                  85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                             Page 131
                           1                 A.        Yes.

                           2                 Q.        Okay.    Have you ever seen this document

                           3       before?

                           4                 A.        No.

                           5                 Q.        Okay.    So the email that the memo is --

                           6       You have no reason to doubt its authenticity,

                           7       though.           Correct?

                           8                 A.        I didn’t say that.

                           9                 Q.        Okay.    That wasn’t a great question.

                         10        Scroll down to the bottom of this first page.                  Do

                         11        you recognize that signature?

                         12                  A.        No.

                         13                  Q.        Okay.    And so as you just said, you’ve

                         14        never seen this document before.             Correct?

                         15                  A.        Correct.

                         16                  Q.        Okay.    And then if you go to the next

                         17        page, it’s -- it looks a little bit different, but

                         18        it’s still from John Mirkovic.             Do you see at the

                         19        bottom?           You don’t recognize that signature,

                         20        correct, but you see his name just above that,

                         21        John Mirkovic?

                         22                  A.        Correct.

                         23                  Q.        Okay.    And it’s dated 10/19/2016?

                         24                  A.        You said it’s dated 10/19, so yes.




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                             Page 132
                           1                 Q.        But it still looks like it’s

                           2       recommending the same two positions, System

                           3       Analyst III and Clerk IV-CNTY CLK/ROD/SHERIFF. Do

                           4       you see that?

                           5                 A.        Yes.

                           6                 Q.        Okay.   What was Clerk IV-CNTY

                           7       CLK/ROD/SHERIFF.            Do you know?

                           8                 A.        I don’t.

                           9                 Q.        Okay.   Do you know someone who is in

                         10        that position?

                         11                  A.        I possibly could, but the thing is,

                         12        people have titles that went to different things.

                         13        So just like Tiffany was a System Analyst III and

                         14        I was -- and we were in two totally different

                         15        departments, so, yeah, I could have known someone

                         16        who was that.

                         17                  Q.        Okay.   And if you look at System Analyst

                         18        III, that was your position.            Correct?

                         19                  A.        Correct.

                         20                  Q.        And it states this position based on a

                         21        prior review of the roles and responsibilities

                         22        chart created by Director Kantas has the fewest

                         23        duties in the section.            A great amount of the

                         24        position’s duties and action include answering




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                                 Page 133
                           1       customer emails and forwarding them to different

                           2       sections.               With the hiring of a database

                           3       administrator earlier in the year, that increased

                           4       staffing levels.              The section can absorb these

                           5       duties internally with minimal operational

                           6       support.            Do you see that?

                           7                 A.        Yes.

                           8                 Q.        Okay.     So we talked about the database

                           9       administrator position earlier.               Correct?

                         10                  A.        Correct.

                         11                  Q.        And you would agree that this document,

                         12        John Mirkovic is indicating he spoke with Director

                         13        Kantas.           Correct?

                         14                  A.        That’s what the document says, yes.

                         15                  Q.        And Director Kantas was your supervisor.

                         16        Correct?

                         17                  A.        Correct.

                         18                  Q.        Okay.     And then both the first page and

                         19        the second page have the same language with

                         20        respect to all jobs under the jurisdiction of the

                         21        Cook County Recorder of Deeds that are not exempt

                         22        under the Shakman Decree; I certify that I am

                         23        aware that I am strictly prohibited from

                         24        conditioning, basing, or knowingly prejudicing or




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                    85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                            Page 134
                           1       affecting any term or aspect of recorder

                           2       employment or hiring or because of any political

                           3       reason or factor, or knowingly inducing, aiding,

                           4       abetting, participating in, cooperating with, or

                           5       joining in any act which is prescribed above.                 Do

                           6       you see that?

                           7                 A.        Yes.

                           8                 Q.        And then it says also: I certify under

                           9       penalty of perjury, as provided by the law, that

                         10        to the best of my knowledge political reasons or

                         11        factors did not enter into any order/employment

                         12        actions taken with respect to the above

                         13        applicant/employee with the employment or hiring

                         14        process.            Do you see that?

                         15                  A.        Yes.

                         16                  Q.        And then I understand that failure to

                         17        comply with the above prohibitions may result in

                         18        sanctions including disciplinary action up to and

                         19        including termination and may subject me to

                         20        criminal prosecution.            Do you see that?

                         21                  A.        Yes.

                         22                  Q.        And John Mirkovic signed that right

                         23        underneath that.            Do you see that?

                         24                  A.        Yes.




Electronically signed by Sam Kohlhaas (401-140-193-8254)                               85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                               Page 135
                           1                 Q.        Okay.   And if you go up to the first

                           2       page, it looks like he signed right under that on

                           3       the first page as well.             Do you see that?

                           4                 A.        Yes.

                           5                 Q.        Okay.   I’m done with this document.         If

                           6       you can look at Defendants’ Exhibit No. 7, which

                           7       is Bates marked Pillows and Wilson 0000014.                  This

                           8       is a letter from Erwin Acox to you, Khesi Pillows.

                           9       Have you seen this document before?

                         10                  A.        Yes.

                         11                  Q.        Okay.   Is this the document that you

                         12        received when you were being informed that you

                         13        were being laid off?

                         14                  A.        Yes.

                         15                  Q.        Did you receive this -- Did he hand it

                         16        to you or did he mail it to you.            Do you recall?

                         17                  A.        I believe he handed it to me.

                         18                  Q.        Okay.   And you see that Alex Kantas,

                         19        Director of Manager of Information, is copied on

                         20        this email.             Correct?

                         21                  A.        Yes.

                         22                  Q.        Okay.

                         23                  A.        I said he found out that day.

                         24                  Q.        Okay.   If we can turn Exhibit 8, which




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                  85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                              Page 136
                           1       is Pillows and Wilson 11.             Have you seen this

                           2       document before?

                           3                 A.        I believe so.

                           4                 Q.        Okay.   And if you scroll down a little

                           5       farther, it looks like your signature is at the

                           6       bottom?

                           7                 A.        So that means yes.

                           8                 Q.        Okay.   Is that your signature?   I’ve

                           9       never seen you signature before.

                         10                  A.        Yes, that’s my signature.

                         11                  Q.        Okay.   And it says that as of December

                         12        1, 2016, your last day of being paid is December

                         13        2, 2016, and that your position is being

                         14        eliminated due to budget cuts.            Do you see that

                         15        written down?

                         16                  A.        Yes.

                         17                  Q.        Okay.   And it looks like Erwin Acox

                         18        signed that.            Is that his signature?

                         19                  A.        I believe so.

                         20                  Q.        Okay.   And then it looks you signed that

                         21        as well.            Correct?

                         22                  A.        Yes.

                         23                  Q.        Okay.   And you didn’t on this document

                         24        state that you were being laid off for any other




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                 85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                                Page 137
                           1       reason.           Correct?

                           2                 A.        No.

                           3                 Q.        Okay.     I’m done with this document.        If

                           4       we can look at Exhibit 9, which is the OIIG report

                           5       that we’ve talked about.              It’s Pillows and Wilson

                           6       000604 to 609.              Is this the OIIG report that

                           7       you've been referring to?

                           8                 A.        This is just one page.

                           9                 Q.        It’s four pages or it’s eight, I guess.

                         10                  A.        Yes.

                         11                  Q.        Okay.

                         12                  A.        I believe it is.    I’m like that went

                         13        quick, but that’s okay.

                         14                  Q.        No, no, I don’t -- I don’t want to rush

                         15        you.        Jaylaan, can you --

                         16                  A.        No, it’s okay.    No, yes, this is the

                         17        document.

                         18                  Q.        Okay.     How did you receive it?   How did

                         19        this -- Do you know how this document came to be?

                         20        Did you file a report with the OIIG?

                         21                  A.        I don’t believe so.     Honestly, I don't

                         22        remember.               I’m just going to be honest, I don't

                         23        remember.

                         24                  Q.        Okay.     So how did they -- So you don’t




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                   85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                            Page 138
                           1       know how they came to investigate you're being

                           2       laid off?

                           3                 A.        I don’t -- I don't remember.   I feel

                           4       like I may have filed something, but, again, this

                           5       was like almost five years ago, so I don’t a

                           6       hundred percent remember.

                           7                 Q.        Okay.   If you can scroll a little bit,

                           8       it looks this report, which you’ve reviewed in the

                           9       past, right, Ms. Pillows?

                         10                  A.        Yes.

                         11                  Q.        Okay.   It looks like they interviewed

                         12        the chief deputy recorder, the -- if you scroll a

                         13        little bit more, the interview of complainant,

                         14        that would be you.             Correct?

                         15                  A.        Correct.

                         16                  Q.        Okay.   The interview of chief deputy

                         17        recorder, that would have been Cedric Giles?

                         18                  A.        I’m guessing.   It depends on when it

                         19        was.        So, yes, I would say it was Cedric Giles.

                         20                  Q.        Okay.   And then if you go -- It says the

                         21        interview of deputy recorder of communications.

                         22        Do you see that?

                         23                  A.        Yes.

                         24                  Q.        That would have been John Mirkovic?




Electronically signed by Sam Kohlhaas (401-140-193-8254)                               85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                               Page 139
                           1                 A.        Correct.

                           2                 Q.        Okay.     And then if you go to the OIIG

                           3       [inaudible].

                           4                           THE REPORTER:     Sorry, can you repeat

                           5       that, Counsel?

                           6       BY MS. ORI:

                           7                 Q.        If you go -- You can go down to the OIIG

                           8       conclusion.               It’s on Bates stamp 608.   It says:

                           9       Pursuant to sections VA, paragraph 9 of the SRO,

                         10        we had determined that the evidence fails to

                         11        demonstrate that impermissible political factors

                         12        were considered with respect to the employment

                         13        decisions involving Ms. Pillows’ employment.                   Do

                         14        you see that?

                         15                  A.        Yes.

                         16                  Q.        Okay.     Do you remember when you received

                         17        this report?

                         18                  A.        No.

                         19                  Q.        Okay.     Do you remember what you did

                         20        after you read it?

                         21                  A.        No.

                         22                  Q.        Did you reach out to Patrick Blanchard,

                         23        on the last page, it’s from -- it’s written by him

                         24        the independent inspector general, he signed it,




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                  85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                              Page 140
                           1       did you reach out to him to say that his

                           2       conclusions were incorrect?

                           3                 A.        I don't recall.

                           4                 Q.        Okay.   You don’t recall one way or

                           5       another?

                           6                 A.        Right, no, I don’t.

                           7                 Q.        Okay.   Did anything happen after you

                           8       received this report?

                           9                 A.        Anything like what?

                         10                  Q.        Did you submit additional evidence to

                         11        him to reconsider his conclusion?

                         12                  A.        I don't remember.

                         13                  Q.        Did you tell him to speak to Alex

                         14        Kantas, your supervisor, about the decision to lay

                         15        you off?

                         16                  A.        I might have, but, again, I don’t really

                         17        remember.

                         18                  Q.        Okay.   We’re done with this document.

                         19        If we can look at Exhibit 10, it’s Bates stamped

                         20        Pillows and Wilson 660.               Have you seen this

                         21        document before?

                         22                  A.        Possibly.

                         23                  Q.        Do you know who wrote it?

                         24                  A.        I don't remember.




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                 85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                                Page 141
                           1                 Q.        Who is Sandra Ivy and Quintin Woods?

                           2                 A.        Sandra Ivy was in HR and Quintin Woods

                           3       was -- he was in the fraud department.                Did you

                           4       hear me?

                           5                 Q.        Yes, I did.

                           6                 A.        Oh, okay.     I’m like --

                           7                 Q.        But you don’t -- You don’t know where

                           8       this document is -- who it was written by?

                           9                 A.        I don't remember, no.

                         10                  Q.        Okay.   Can we scroll down just a little

                         11        bit?        I don’t see anything about the IT

                         12        department.             Would you agree with that?

                         13                  A.        Oh, I wasn’t looking.       I’m sorry.    Can

                         14        we scroll back?             I didn’t know that’s what I was

                         15        looking for.

                         16                  Q.        So if you look at south hallway changes,

                         17        were you in the -- were you in the south hallway?

                         18                  A.        At what point?

                         19                  Q.        I don’t know when this document was

                         20        written, so this is the document that your

                         21        attorney provided to us.

                         22                  A.        Right, but you're asking the question,

                         23        so --

                         24                  Q.        I guess when I see it says move all IT




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                   85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                              Page 142
                           1       personnel to conversion room or IT service area

                           2       after servers move.              Do you see that?

                           3                 A.        Yes.

                           4                 Q.        Do you know what that means?

                           5                 A.        They wanted all of us to move, I’m

                           6       guessing, from the room we were in to a totally

                           7       different spot in the office.               Well, outside of

                           8       the office, but --

                           9                 Q.        So when it says move all IT personnel to

                         10        conversion room or IT service area after servers

                         11        move, did this happen?

                         12                  A.        Yes.    I believe so, if the rooms that

                         13        I’m thinking they're saying is what this is.

                         14                  Q.        Okay.    Would this have changed your job

                         15        much or no?

                         16                  A.        What, them moving us?

                         17                  Q.        Yes.

                         18                  A.        I mean, did it change what I did or --

                         19                  Q.        The environment, like did you go from a

                         20        room with a view of --

                         21                  A.        Oh, absolutely, it did change.    Yes, it

                         22        changed.            We went to a room with no windows.

                         23                  Q.        Okay.    Was it a small room?

                         24                  A.        Yes.




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                 85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                              Page 143
                           1                 Q.        Okay.     When did this happen?

                           2                 A.        I don't remember.

                           3                 Q.        Okay.     Did you ever complain about it?

                           4                 A.        I’m sure, yes.

                           5                 Q.        Who did you complain about it to?

                           6                 A.        That’s the real question because

                           7       probably just to the coworkers around me, to my

                           8       colleagues.

                           9                 Q.        So no supervisor.     Is that correct?

                         10                  A.        No.

                         11                  Q.        You didn’t --

                         12                  A.        Honestly, I don’t think we had a

                         13        supervisor when this happened.              That’s something

                         14        that’s triggering my mind, but, yeah, I don’t know

                         15        that we had a supervisor.

                         16                  Q.        And I guess I’m trying to understand

                         17        when this happened.

                         18                  A.        Well, it was definitely when Karen

                         19        Yarbrough came.               I know that’s for sure, because

                         20        we were in the administrative offices when Eugene

                         21        Moore left.               All of the IT department was in the

                         22        administrative offices and we had two -- we had a

                         23        large -- one large room with all four of our desks

                         24        and then we also had another room right across the




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                 85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                             Page 144
                           1       hall where we were able to stage stuff, so then

                           2       after we moved, we were in a room that was --

                           3       yeah, it was just a small room, but, yeah, so I

                           4       can’t tell you exactly when this happened.

                           5                 Q.        Did you feel like it was punishment?

                           6                 A.        I feel like it was we do not want you

                           7       all over here in the administrative offices.

                           8                 Q.        And by you all, who do you mean by who

                           9       all?

                         10                  A.        Anyone that is not Karen Yarbrough, with

                         11        her.

                         12                  Q.        Okay.   So when you say -- And the IT

                         13        personnel at that time, if you can guess, would it

                         14        be Kevin Hayes, Paul Silic, Joe Ruiz, and the

                         15        other woman, TT?

                         16                  A.        Tondalaya was not there yet.

                         17                  Q.        So these four people?   Are you talking

                         18        about you four when you say you all, is that who

                         19        you mean?

                         20                  A.        Well, I’m saying everybody.    As you can

                         21        see, everybody had moved, so everybody that was

                         22        not a part of administration, they did not want

                         23        anyone that was not a part of Karen Yarbrough’s

                         24        administration in the admin offices.




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                              Page 145
                           1                 Q.        Okay.     And so -- And forgive me, I don’t

                           2       know the layout of --

                           3                 A.        That’s okay.

                           4                 Q.        So when you say south hallway changes,

                           5       are you changing floors?              Are you on the same

                           6       floor?

                           7                 A.        No, we were on the same floor.     We were

                           8       just not -- So, let me see if I can give you a

                           9       like visual, so when you get off the elevator,

                         10        there’s a big like grand hallway.               You can go to

                         11        the left, which was a small little room which we

                         12        moved to.               You can go to the right, you walk down

                         13        the hallway, and you -- before you get to the main

                         14        office, to the left of it was where our accounting

                         15        department and some of the deputies sat.               Let me

                         16        see, one, two, three -- Yeah, it was the three of

                         17        them sat there.               Then you walked into the office.

                         18        You had the admin area and then you can go into

                         19        the door, you have to go through another set of

                         20        doors, that side was all administration.               So from

                         21        our office, you could get to the administration

                         22        side from just walking straight around, like you

                         23        didn’t need to buzz in or anything, you could just

                         24        walk through and get to the administration.                 Us




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                 85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                               Page 146
                           1       being in the other area, we didn’t have like, I’m

                           2       guessing, access like that, but yes, so we

                           3       definitely were taken from the better side and put

                           4       into -- crammed into a little office.

                           5                 Q.        Okay.    To your knowledge, was Kevin

                           6       Hayes politically affiliated with Eugene Moore?

                           7                 A.        I don't know.

                           8                 Q.        Was Paul Silic politically affiliated

                           9       with Eugene Moore?

                         10                  A.        No.

                         11                  Q.        Was Joe Ruiz politically affiliated with

                         12        Eugene Moore?

                         13                  A.        I don't know.

                         14                  Q.        Okay.    And so it’s moving -- It’s the

                         15        four of you.              Is that correct?

                         16                  A.        Yes.

                         17                  Q..       Okay.    You would have been the only one

                         18        of the four to be politically affiliated with

                         19        Eugene Moore?

                         20                  A.        Possibly.

                         21                  Q.        Okay.    I’m finished with this document.

                         22        If we can go to Exhibit No. 11, which is what I

                         23        believe was the layoff chart.                It’s Pillows and

                         24        Wilson 618 and 619.              Yeah.   Can you see that, Ms.




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                  85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                               Page 147
                           1       Pillows?

                           2                 A.        Yes.

                           3                 Q.        Okay.     As you look at this document now,

                           4       can you tell me who was politically affiliated

                           5       with Eugene Moore and who was not?

                           6                 A.        Okay, where are the names?     Thank you.

                           7       I’m squinting.              I believe Foster Slaughter --

                           8                 Q.        You know what, it would be easier for my

                           9       purposes if we go one by one.                So the first one is

                         10        L’Tanya Pegues-Harrison.               Do you see that?

                         11                  A.        Yes.    I’m not a hundred percent sure.

                         12                  Q.        Okay.

                         13                  A.        Nicole.     Do you want me to go to the

                         14        next one?

                         15                  Q.        Yes.

                         16                  A.        Okay.     Nicole, yes.

                         17                  Q.        I’m sorry, when you say yes, you mean

                         18        politically affiliated with Eugene Moore or with

                         19        Karen Yarbrough?              I want to make sure we’re on the

                         20        same page, so when you say --

                         21                  A.        Okay.     So what was your ask of me.      I

                         22        thought you asked for Eugene Moore.

                         23                  Q.        Okay.     So Nicole was politically

                         24        affiliated with Eugene Moore?




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                  85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                              Page 148
                           1                 A.        Correct.

                           2                 Q.        Okay.   And then what about Christopher

                           3       Donald?

                           4                 A.        I’m not a hundred percent sure.

                           5                 Q.        Okay.   What about Alphonso Young?

                           6                 A.        Yes.

                           7                 Q.        Yes, he was politically affiliated with

                           8       Eugene Moore?

                           9                 A.        Yes.

                         10                  Q.        Freida Robinson?

                         11                  A.        I’m not a hundred percent.   I think yes,

                         12        but I’m not a hundred percent.

                         13                  Q.        Foster Slaughter?

                         14                  A.        Yes.

                         15                  Q.        Alexander Vargas?

                         16                  A.        No.

                         17                  Q.        No affiliation or with Karen Yarbrough?

                         18                  A.        Well, I don’t know what he has with

                         19        Karen Yarbrough.

                         20                  Q.        Okay.

                         21                  A.        Are we talking about Karen Yarbrough or

                         22        Eugene Moore?

                         23                  A.        My question is were they politically

                         24        affiliated with Eugene Moore.




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                 85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                              Page 149
                           1                 A.        Okay.

                           2                 Q.        And so then when you said no, I said was

                           3       he affiliated with Karen Yarbrough and you said

                           4       you don’t know.

                           5                 A.        Okay.

                           6                 Q.        Is that all accurate?

                           7                 A.        Yes.

                           8                 Q.        Okay.    Diane Tripp?

                           9                 A.        I don’t even remember who that is, so

                         10        I’m going to say I don't know.

                         11                  Q.        Okay.    Leslie Perkins?

                         12                  A.        Yes.

                         13                  Q.        Bernadette Pascente?

                         14                  A.        I’m not a hundred percent sure.

                         15                  Q.        Is that Bearling Robinson?

                         16                  A.        Bearling, yes.

                         17                  Q.        Yes, he was --

                         18                  A.        Yes, he was.

                         19                  Q.        Okay.    Malik --

                         20                  A.        Malik.

                         21                  Q.        Malik Strowhorn, just so that --

                         22                  A.        I don't remember about Malik.

                         23                  Q.        Dolores Sartorio?

                         24                  A.        And I don’t remember about her either.




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                 85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                               Page 150
                           1                 Q.        That’s okay.    And what about Alecia

                           2       Williams?

                           3                 A.        Yes.

                           4                 Q.        And Diana Aliasi?

                           5                 A.        Diana Aliasi, I’m trying to remember who

                           6       that is.            I don't remember.

                           7                 Q.        Okay.   And then on the next page, it’s

                           8       you and Tiffany Wilson because you guys are the

                           9       nonunion members.             So let’s go back up to who you

                         10        think are affiliated with Eugene Moore.                I think I

                         11        counted nine, nine people.              How do you know who

                         12        was affiliated with Eugene Moore?

                         13                  A.        They would be at the campaign office.

                         14                  Q.        Okay.   Do you know if they donated

                         15        money?

                         16                  A.        I don't know.

                         17                  Q.        Okay.   And do you know if Karen

                         18        Yarbrough would have knowledge about them having

                         19        campaigned for Eugene Moore?

                         20                  A.        I would think so, yes.

                         21                  Q.        And what would be the basis for you

                         22        thinking that, other than from being from Maywood

                         23        and it being a small town?

                         24                  A.        Well, I mean, you see -- As an elected




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                  85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                              Page 151
                           1       official, you are out on election day and you're

                           2       going around to the different polling places and

                           3       so you see people’s faces that are handing out

                           4       literature other than yours.

                           5                 Q.        Okay.     I just lost my train of thought.

                           6                 A.        I’m sorry.

                           7                 Q.        That’s okay.    I lost my train of thought

                           8       for a second, so I’m trying to remember.               By my

                           9       count, I think I have nine of these who you're not

                         10        sure or you don’t think were affiliated with

                         11        Eugene Moore.               Is that correct?

                         12                  A.        You said you counted nine that are not?

                         13                  Q.        Yes.

                         14                  A.        I mean, I didn’t count, so I --

                         15                  Q.        Okay, but it’s fair to say that everyone

                         16        on this list was proposed for being laid off.

                         17        Correct?

                         18                  A.        Again, I can’t say that either.

                         19                  Q.        Do you know if these individuals got

                         20        laid off?

                         21                  A.        I don't remember.     I’m sorry, I don’t.

                         22        I don’t remember who all got laid off, like

                         23        actually got laid off because a lot of stuff

                         24        happened where people got bumped and people did




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                 85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                              Page 152
                           1       this, so I don’t know what the last final -- like

                           2       the final list was.

                           3                 Q.        When you say people got bumped, what do

                           4       you mean by that?

                           5                 A.        That was within, what is it called, the

                           6       union.

                           7                 Q.        Okay.     I’m finished with this document.

                           8       If we can pull up Exhibit 12, which is Bates stamp

                           9       640 to 641.               Have you seen this document before,

                         10        Ms. Pillows?

                         11                  A.        Possibly.

                         12                  Q.        Okay, you know what, Jaylaan, if it’s

                         13        possible, if you can scroll up a little bit.                  I

                         14        want you to have a chance to read it.

                         15                  A.        Okay.     Just one more paragraph, I’m

                         16        thinking.

                         17                  Q.            A little bit more, Jaylaan.

                         18                  A.        Okay.

                         19                  Q.        Okay.     So I have a couple of questions.

                         20        Is there anything, before I go into the questions,

                         21        that you want to correct in your statement?

                         22                  A.        I don’t think so.

                         23                  Q.        Okay.     Let’s start at the bottom only

                         24        because that’s where we are.              It states that




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                 85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                             Page 153
                           1       immediately after Ms. Yarbrough was elected she

                           2       and her staff began targeting people who were not

                           3       affiliated with her political organization by

                           4       writing them up erroneously and threatening their

                           5       jobs.          Do you see that?

                           6                 A.        Yes.

                           7                 Q.        Were you ever written up?

                           8                 A.        No.

                           9                 Q.        Okay.   Was your job ever threatened?

                         10                  A.        I think by what’s his name, the chief

                         11        deputy at the time --

                         12                  Q.        William Valazquez?

                         13                  A.        Yes.

                         14                  Q.        Okay.   Other than that -- other than

                         15        what you believe -- So, I’m sorry.              I’m going to

                         16        start again.

                         17                  A.        Okay.

                         18                  Q.        You say that William Valazquez

                         19        threatened your job?

                         20                  A.        Would I say that he did?

                         21                  Q.        Yes.

                         22                  A.        Yes.

                         23                  Q.        Okay.   And can you describe the -- Is it

                         24        the instance we talked about earlier with the




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                             Page 154
                           1       letterhead?

                           2                 A.        Yes.    I mean, that’s the instance that

                           3       is on a piece of paper, but his whole -- the way

                           4       he communicated with us on a daily basis was very

                           5       threatening.

                           6                 Q.        Okay.    And you do not remember when he

                           7       was terminated.              Is that correct?

                           8                 A.        Correct.

                           9                 Q.        Okay.    Other than your contact with Mr.

                         10        Valazquez, no one else threatened your job.                Is

                         11        that correct?

                         12                  A.        I don’t recall anything right now.

                         13                  Q.        Okay.

                         14                  A.        I wont say that that is a hundred

                         15        percent, though.

                         16                  Q.        Okay.    If we can scroll up a little bit.

                         17                  A.        Thank you.   When you say that you were

                         18        never told that you were an at-will employee, what

                         19        do you mean by that?

                         20                  A.        Like I never knew that I was an at-will

                         21        -- So basically I didn’t know that -- And this was

                         22        -- I would say this was during like when I

                         23        initially got hired, I didn’t know about the --

                         24        how the government worked.             I didn’t know like,




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                             Page 155
                           1       oh, if you were a -- if you're in the union, then

                           2       you won’t necessarily get fired.            If you're not in

                           3       the union, you're at-will.            Like I didn’t know

                           4       that that it is how it went.

                           5                 Q.        Okay, but you knew you were not in a

                           6       union.          Correct?

                           7                 A.        Correct.

                           8                 Q.        Okay.   When you state that in the later

                           9       months of 201, you and another employee were

                         10        looking at the ROD budget and noticed that their

                         11        positions had not been funded for 2017.              Do you

                         12        see that?

                         13                  A.        I’m trying to figure out where -- Which

                         14        paragraph?

                         15                  Q.        It’s like under investigation.   It’s the

                         16        first paragraph.            It’s the third paragraph, Ms.

                         17        Pillows stated that in the later months of 2016.

                         18                  A.        Yes.

                         19                  Q.        Okay.   Who is the other employee?

                         20                  A.        Tiffany Wilson.

                         21                  Q.        Okay.   And how were you looking at the

                         22        ROD budget?

                         23                  A.        What do you mean how?

                         24                  Q.        It says you were looking at the ROD




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                             Page 156
                           1       budget.

                           2                 A.        Right.

                           3                 Q.        Where were you looking?

                           4                 A.        Where?

                           5                 Q.        Yes.

                           6                 A.        We were in the hallway.

                           7                 Q.        But I’m saying like how do you have the

                           8       budget?

                           9                 A.        How did -- Oh, how did we get the

                         10        budget, is that what you're asking?

                         11                  Q.        Yes.

                         12                  A.        Okay, I don’t know.    I didn’t have it.

                         13        I didn’t receive it.

                         14                  Q.        So what -- But you were looking at the

                         15        budget?

                         16                  A.        Yes.

                         17                  Q.        Okay.    Do you know -- It says in the

                         18        later months of 2016, do you know what month?

                         19                  A.        I don’t.

                         20                  Q.        Okay.    I’m finished with that document.

                         21        If we can pull up Exhibit 13.              It’s Pillows and

                         22        Wilson 642 to 643.             Ms. Pillows, have you see this

                         23        report of interview -- interview of John Mirkovic

                         24        before?




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                               Page 157
                           1                 A.        I mean, initially I would say possibly,

                           2       but I would have to read it to see if it jogs

                           3       anything.

                           4                 Q.        Okay.   We can scroll through a little

                           5       bit.

                           6                 A.        Okay.

                           7                 Q.        Can you scroll down -- That’s perfect.

                           8       Thanks, Jaylaan.            I think it goes onto the next

                           9       page a little bit.            Let me know, Ms. Pillows, when

                         10        you're done reading this.

                         11                  A.        Okay.

                         12                  Q.        Okay.   So I just have a few questions.

                         13        If you can scroll up a little bit to that first

                         14        page.          As you sit here today, you don’t know one

                         15        way or other what Mr. Mirkovic did to decide which

                         16        positions to be laid off.             Correct?

                         17                  A.        Say that one more time.

                         18                  Q.        As you sit here right now, today, you

                         19        don’t know what Mr. Mirkovic did in reaching his

                         20        decision to lay off two positions.               Correct?

                         21                  A.        Do I know a hundred percent or can I

                         22        assume?           I guess I don’t understand.

                         23                  Q.        Do you know Mr. Mirkovic states that he

                         24        chose two positions that have the least amount of




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                 85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                                 Page 158
                           1       responsibility and require the least amount of

                           2       skill and that as you can’t dispute that that’s

                           3       what Mr. Mirkovic said.                Correct?

                           4                 A.        That’s what he says on this paper,

                           5       correct.

                           6                 Q.        And you can’t dispute that he spoke with

                           7       Alex Kantas.            Correct?

                           8                 A.        That’s what he says on this paper.

                           9                 Q.        And that chart that we looked at

                         10        earlier, you don’t know who created that chart.

                         11        Correct?

                         12                  A.        Correct.

                         13                  Q.        And if Alex Kantas said that he created

                         14        that chart, you couldn’t dispute that.                 Correct?

                         15                  A.        Correct.

                         16                  Q.        Okay.     Earlier you said that you never

                         17        told Mr. Mirkovic that you were related to -- that

                         18        Eugene Moore was your godfather.                  Correct?

                         19                  A.        Correct.

                         20                  Q.        And you also said that you never told

                         21        them that you were politically affiliated with

                         22        Eugene Moore.               Correct?

                         23                  A.        Correct.

                         24                  Q.        And so you can’t dispute that Mr.




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                    85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                                Page 159
                           1       Mirkovic was unaware that you were -- had a

                           2       relationship with Eugene Moore.             Correct?

                           3                 A.        I can dispute that because I didn’t have

                           4       to tell him.            Someone else could have told him.

                           5                 Q.        But you don’t know anyone who did tell

                           6       him.        Correct?

                           7                 A.        Right, but that still doesn’t make what

                           8       you said correct.

                           9                 Q.        Okay, but you have nothing to disprove

                         10        this statement.            Correct?

                         11                            MS. DIAZ:   Could you identify which

                         12        statement?

                         13                            THE WITNESS:   I was just about to ask

                         14        that.

                         15                            MS. DIAZ:   Mr. Mirkovic -- The reporting

                         16        investigator asked Mr. Mirkovic if he was aware of

                         17        any relationship between Khesi Pillows and the

                         18        former Recorder of Deeds, Eugene Moore.                Mr.

                         19        Mirkovic stated he did not know anything about the

                         20        previous administration because he’s not a native

                         21        of Chicago or Cook County.

                         22                            THE WITNESS:   And so your question --

                         23        BY MS. ORI:

                         24                  Q.        Is you cannot dispute that Mr. Mirkovic




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                  85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                               Page 160
                           1       did not know anything about the previous

                           2       administration?

                           3                           MS. DIAZ:   I’m going to object.     That

                           4       calls for speculation.              She doesn’t know what Mr.

                           5       Mirkovic knew and didn’t know.

                           6       BY MS. ORI:

                           7                 Q.        You have no evidence that Mr. Mirkovic

                           8       knew you were politically affiliated with Eugene

                           9       Moore.          Correct?

                         10                  A.        Evidence?   I do not have any evidence,

                         11        correct.

                         12                  Q.        And you have no evidence that Mr.

                         13        Mirkovic had any information about the previous

                         14        administration’s political affiliations.               Correct?

                         15                  A.        I don't know.

                         16                  Q.        Okay.   We’re done with this document.

                         17        What is your current job?

                         18                  A.        My title or where do I work?

                         19                  Q.        Yes, yes to both.    What is your job

                         20        title?

                         21                  A.        Client relations coordinator and I work

                         22        for Viva USA.

                         23                  Q.        Okay.   What do you do in your current

                         24        job?




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                  85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                            Page 161
                           1                 A.        Basically I work in the supplier

                           2       diversity area.             We -- we have a tool that manages

                           3       supplier diversity for other companies.

                           4                 Q.        What do you mean by supplier diversity?

                           5                 A.        To make sure you have diverse suppliers

                           6       that work within your company, and if you do,

                           7       you're able to report like spend and different

                           8       things on those specific companies to show that

                           9       you work with diverse people.

                         10                  Q.        How long have you had this position?

                         11                  A.        Since October 2019.

                         12                  Q.        Okay.   How long have you been with the

                         13        company?

                         14                  A.        Since October of 2019.

                         15                  Q.        Okay.   Are you using your IT background?

                         16                  A.        A little.

                         17                  Q.        Are you looking for a different job

                         18        right now?

                         19                  A.        No.

                         20                  Q.        Okay.   Do you have any knowledge about

                         21        the Bureau of Finances’ decision to tell the

                         22        Recorder of Deeds that they needed to lay off

                         23        people?

                         24                  A.        What -- Do I have any knowledge, meaning




Electronically signed by Sam Kohlhaas (401-140-193-8254)                               85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                             Page 162
                           1       like prior to or?

                           2                 Q.        Prior to the Bureau of Technology --

                           3       Prior to the Bureau of Finance reaching out to the

                           4       Recorder of Deeds, in or around September 2016 --

                           5       If you were not part -- You were not making the

                           6       decision about budgets.             Correct?

                           7                 A.        No.

                           8                 Q.        Okay.   If I can take about 8 minutes to

                           9       go off the record just to make sure I got

                         10        everything?

                         11                            MS. DIAZ:   Sounds good.

                         12                            THE REPORTER:   Going off the record.

                         13        The time is 1:44 p.m.

                         14                                            (WHEREUPON, a brief

                         15                                            recess was taken.)

                         16                            THE REPORTER:   Back on the record.     The

                         17        time is 1:53 p.m.

                         18        BY MS. ORI:

                         19                  Q.        When I was trying to minimize my

                         20        internet, I exited out of a document that I was

                         21        hoping to keep up, so just bear with me one

                         22        second.           That’s what happens when you try to --

                         23                            I just have a few more things that I

                         24        want to wrap up with you.             Do you know what




Electronically signed by Sam Kohlhaas (401-140-193-8254)                               85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                              Page 163
                           1       political party Karen Yarbrough is affiliated

                           2       with?

                           3                 A.        I believe Democrat.

                           4                 Q.        Okay.   Do you remember approximately how

                           5       long she was Recorder of Deeds before you got laid

                           6       off?

                           7                 A.        I don’t because I don’t remember when

                           8       she came.

                           9                 Q.        Do you believe you got any special

                         10        favors working for the Recorder of Deeds when

                         11        Eugene Moore was in charge, any favoritism?

                         12                  A.        No.

                         13                  Q.        Someone’s hungry.     Sorry about that.

                         14        Almost done.

                         15                  A.        I didn’t know you could hear my stomach

                         16        growl.          That’s funny.

                         17                  Q.        The sound quality is good.

                         18                  A.        I’m going to have to turn something

                         19        down.

                         20                  Q.        Sorry, bear with me 1 second.     Don’t you

                         21        hate when you get out of something before you need

                         22        to?       I believe that’s all the questions I have and

                         23        so after this over, there will be a transcript

                         24        and --




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                 85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                                 Page 164
                           1                           MS. DIAZ:    I’m going to have some

                           2       follow-up.

                           3                           MS. ORI:    Okay, go ahead.

                           4                           MS. DIAZ:    But can I have a quick 5

                           5       minute break?

                           6                           MS. ORI:    Sure.

                           7                           MS. DIAZ:    Thank you.

                           8                           THE REPORTER:       Going off the record.

                           9       The time is 1:57 p.m.

                         10                                                (WHEREUPON, a brief

                         11                                                recess was taken.)

                         12                            THE REPORTER:       Back on the record.     The

                         13        time is 2:08 p.m.

                         14                                E-X-A-M-I-N-A-T-I-O-N

                         15        BY MS. DIAZ:

                         16                  Q.        Okay.   Khesi, I’m going to ask you some

                         17        follow-up questions.

                         18                  A.        Okay.

                         19                  Q.        So I want to draw your attention to your

                         20        previous testimony about Deputy Mirkovic.

                         21                  A.        Okay.

                         22                  Q.        So he was the deputy recorder who

                         23        oversaw your position.              Is that correct?

                         24                  A.        Correct.




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                   85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                           Page 165
                           1                 Q.        And where was Deputy Mirkovic’s office

                           2       located?

                           3                 A.        In comparison to mine?

                           4                 Q.        Was it a different office?

                           5                 A.        Yes.

                           6                 Q.        So he was -- When you testified about

                           7       the four individuals that were in a small room,

                           8       Deputy Mirkovic was not one of those individuals.

                           9       Correct?

                         10                  A.        Correct.

                         11                  Q.        And so would Mr. Mirkovic have an

                         12        opportunity to observe your job duties on a

                         13        day-to-day basis?

                         14                  A.        No.

                         15                  Q.        And did Deputy Mirkovic assign your work

                         16        assignments?

                         17                  A.        No.

                         18                  Q.        And did Deputy Mirkovic ever talk to you

                         19        about what your job duties were?

                         20                  A.        No.

                         21                  Q.        And how often would you have

                         22        conversations related to work with Deputy

                         23        Mirkovic?

                         24                  A.        Maybe a couple of times a month.




Electronically signed by Sam Kohlhaas (401-140-193-8254)                              85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                            Page 166
                           1                 Q.        So is it fair to say that you mostly

                           2       dealt with Alex Kantas with regards to your

                           3       day-to-day work assignments and your job duties?

                           4                 A.        Correct.

                           5                 Q.        And then I wanted to briefly ask you

                           6       about Jose Ruiz, the individual who was hired as

                           7       the database administrator.

                           8                 A.        Okay.

                           9                 Q.        So when Jose Ruiz was hired as the

                         10        database administrator for the Recorder of Deeds,

                         11        did any of his job responsibilities change, if you

                         12        know?

                         13                  A.        I don’t think so.

                         14                  Q.        And is it fair to say that the only

                         15        thing you’re aware of changing was which entity

                         16        paid his salary?

                         17                  A.        Correct.

                         18                  Q.        So when he became database

                         19        administrator, his salary changed from being paid

                         20        by the Bureau of Technology to the Recorder of

                         21        Deeds.          Right?

                         22                  A.        Correct.

                         23                  Q.        But he still was doing the same work he

                         24        was doing when he worked for the Bureau of




Electronically signed by Sam Kohlhaas (401-140-193-8254)                              85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                              Page 167
                           1       Technology?

                           2                 A.        Correct.

                           3                 Q.        And then, Khesi, I also wanted to talk

                           4       about back when you were hired at the Recorder of

                           5       Deeds Office, you had to apply for the position.

                           6       Is that correct?

                           7                 A.        Yes.

                           8                 Q.        And do you believe you were qualified

                           9       for the position of System Analyst III?

                         10                  A.        Yes.

                         11                  Q.        And is it fair to say you were hired

                         12        because you qualified for an open position at the

                         13        Recorder of Deeds Office?

                         14                  A.        Yes.

                         15                  Q.        And then briefly, you testified that

                         16        you're from Maywood.            Correct?

                         17                  A.        Correct.

                         18                  Q.        And is it fair to say that Karen and

                         19        Henderson Yarbrough are politically active in the

                         20        Maywood community?

                         21                  A.        Yes.

                         22                  Q.        And you were also at one point

                         23        politically active in the Maywood community

                         24        campaigning for Eugene Moore.              Correct?




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                 85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                              Page 168
                           1                 A.        Correct.

                           2                 Q.        So prior to Karen Yarbrough coming into

                           3       the office as the recorder, there were instances

                           4       where you had opportunities to be in the same

                           5       places as her?

                           6                 A.        Correct.

                           7                 Q.        And you testified -- I’m sorry, you

                           8       testified that, I think, Mirkovic asked you if you

                           9       were related to your father -- which individual

                         10        was that?

                         11                  A.        That was Tim Curry.

                         12                  Q.        So he asked you if you were the daughter

                         13        of --

                         14                  A.        Eric King, yes.

                         15                  Q.        And Mr. Curry was familiar with your

                         16        family in Maywood.             Is that correct?

                         17                  A.        It appears, so I guess I should say

                         18        correct.

                         19                  Q.        And although you didn’t directly tell

                         20        Karen Yarbrough or Mirkovic that you were

                         21        politically affiliated with Moore, it’s your

                         22        belief that they would know that?

                         23                  A.        Correct.

                         24                  Q.        Okay.   I have nothing further.




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                 85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                              Page 169
                           1                           MS. ORI:    I don’t have anything either.

                           2       So as I was going to say earlier, we’re going to

                           3       get a transcript and you can either read the

                           4       transcript and correct any typos or waive

                           5       signature and presume --

                           6                           MS. DIAZ:    We’re going to reserve

                           7       signature.

                           8                           THE WITNESS:    What was that second --

                           9                           MS. DIAZ:    We’re going to reserve.

                         10                            THE WITNESS:    Okay.

                         11                            THE REPORTER:    Signature reserved.      This

                         12        is the end of the deposition.               The time is 2:13

                         13        p.m.        The total length of today’s recording is

                         14        approximately 3 hours, 37 minutes, and 40 seconds.

                         15

                         16

                         17

                         18

                         19

                         20

                         21

                         22

                         23

                         24




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                 85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                             Page 170
                           1       STATE OF ILLINOIS           )

                           2                                   )   SS:

                           3       COUNTY OF C O O K           )

                           4                               I, SAM KOHLHAAS, a Notary Public

                           5       within and for the County of Cook and State of

                           6       Illinois, do hereby certify that KHESI PILLOWS,

                           7       the deponent, was by me first duly sworn to

                           8       testify the truth, the whole truth and nothing

                           9       but the truth in the cause aforesaid; that the

                         10        deposition of the said KHESI PILLOWS was taken

                         11        before me by video conference within the state of

                         12        Illinois, whereupon the deponent was located in

                         13        Flossmoor, Illinois, commencing at the hour of

                         14        10:00 a.m. on the 25th day of September, A.D.

                         15        2020, and was concluded at the hour of 2:13 p.m.

                         16        on that date.

                         17                                I further certify that the

                         18        testimony given at said deposition by said

                         19        witness was recorded by an audio/visual recording

                         20        device, by me in the presence of said witness and

                         21        thereafter transcribed into typewriting under my

                         22        direction and control.

                         23                                I further certify that the

                         24        foregoing transcript of said deposition is a




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                             Page 171
                           1       true, complete and correct report of the entire

                           2       testimony so given by said witness, together with

                           3       such other matters and things as counsel for the

                           4       parties present at the taking of said deposition

                           5       desire to have appear of record.

                           6                               I further certify that I am not

                           7       counsel for, nor attorney for any of the parties

                           8       to the aforesaid cause, nor am I related to any

                           9       of the parties to the aforesaid cause, nor am I

                         10        interested in any manner in the said cause or in

                         11        its outcome.

                         12                                I further certify that the

                         13        deponent has reserved the right to review and

                         14        certify this transcript.

                         15                                IN WITNESS WHEREOF, I have

                         16        hereunto set my hand and affix my seal of office,

                         17        at Chicago, Illinois this 13th day of October,

                         18        A.D. 2020.

                         19

                         20

                         21

                         22                                NOTARY PUBLIC

                         23        My commission expires:

                         24        May 13, 2023.




Electronically signed by Sam Kohlhaas (401-140-193-8254)                                85868bdb-5468-4737-9390-0be9d9bb67f0
                                                                                               Page 172

         A            administration          126:17 133:11         32:18 33:9 102:4      10:23 12:2 59:9
A.D 170:14 171:18       144:22,24 145:20      141:12                111:20,24 112:2,5     66:8 69:18,19
a.m 1:22 4:24 70:14     145:21,24 159:20    agreement 23:2,5,8      114:22,24 116:12      71:13 79:5 109:7
  70:18 75:10,18        160:2                 23:13,20 62:21        116:15,21 118:22      109:8 125:19
  170:14              administration’s        66:15 116:6           119:3                 127:22 141:22
abetting 134:4          160:14              ahead 164:3           answering 6:19,20       156:10
able 90:7,8 99:17     administrative        aiding 134:3            8:2 11:20 25:24     aspect 134:1
  99:19 106:1,8         52:8 55:14 64:3     al 4:19                 132:24              assertion 73:2
  107:23 144:1          143:20,22 144:7     Alecia 150:1          answers 6:16,24         76:23 77:4
  161:7               administrator         Alex 34:19,21 35:2      13:9 108:20,23      assign 165:15
absolutely 17:5,6       31:24 88:5,24         36:6,23 37:5 38:1     111:13              assignments
  45:16 142:21          89:3 90:11,12,24      38:8,12,19,21       Anthony 123:7           165:16 166:3
absorb 133:4            94:4,15 95:3          39:2,6,10,14 41:6     126:23 127:14,18    assist 24:22 54:2,3
access 146:2            100:19 133:3,9        41:14 80:9,15,17      128:4                 107:9
Accountant 117:1        166:7,10,19           80:22 88:17 89:15   anybody 99:8          assistance 54:6
  117:7,11            adverse 116:10          95:18 121:19,24       119:15              assistant 2:6 50:21
accounting 145:14     adversely 116:20        135:18 140:13       anymore 122:7           88:4 115:3
accounts 24:7,20      affairs 88:4 115:4      158:7,13 166:2      anyone’s 100:3        assisted 24:17
  24:20               affect 47:16,20       Alexander 148:15      anyway 105:10         assisting 53:22
accurate 51:12        affidavits 18:6       Aliasi 150:4,5        apologize 30:1        ASSOCIATES
  55:3 149:6          affiliated 21:16      alive 19:6              46:17 81:3            2:17
Acox 36:15 37:7         37:2,8,12,20 38:3   allegation 76:18      appear 78:13 171:5    assume 31:1 157:22
  38:2 40:9 95:16       38:9,17,20 39:18      79:17 81:15         Appeared 2:13,23      assumed 30:23
  100:18 101:5,8        39:22 40:6,10       allege 51:17,24       appears 168:17        Assuming 129:4
  126:22 127:13,18      43:5 44:12 51:19      69:6 101:13         applicable 4:9        at-will 154:18,20
  128:4 130:23          54:16 55:10 94:11   alleged 55:8          applicant/emplo...      155:3
  135:8 136:17          98:23 102:22        alleging 87:13          134:13              attached 111:8
act 134:5               106:13 112:15       allocated 86:12       applied 19:14 20:3      127:2
acted 63:1              146:6,8,11,18       allowed 71:18           21:18 94:6          attempt 62:22
action 132:24           147:4,18,24 148:7     99:12               apply 23:20 167:5       63:16 66:6,16
  134:18                148:24 149:3        Alphonso 148:5        applying 106:1          78:11 100:20
actions 116:10          150:10,12 151:10    amended 13:8,12       approval 123:16       attempts 102:14
  134:12                153:3 158:21          51:3                approximately         attention 29:17
active 24:21 67:1       160:8 163:1         America 9:15            163:4 169:14          103:20 164:19
  69:1 76:12 167:19     168:21              amount 132:23         April 10:8 14:14      attorney 2:6 10:24
  167:23              affiliation 48:23       157:24 158:1          105:17                13:8 15:4,21 16:8
actual 108:18           52:10 56:8,12,16    analyst 19:15,17      area 142:1,10           16:18 18:9 20:13
Adams 2:18              65:12 76:11           22:12,15 23:23        145:18 146:1          70:23 114:12
adapted 77:7            101:15 102:16,20      25:1,6,13 29:20       161:2                 141:21 171:7
add 115:20 118:22       148:17                33:8,12 48:2        aren’t 108:20         attorney-client
addition 90:3,4       affiliations 160:14     50:12 65:21 77:11   article 104:12          11:22 71:4,20
additional 112:1      affix 171:16            78:4 81:10,11       aside 128:9           Audain 88:3,21
  114:10 140:10       aforesaid 170:9         82:3 119:14         asked 7:20 15:12        113:17 115:2
additionally 115:1      171:8,9               121:15 130:4          16:24 45:3,6        Audain’s 88:9
  115:5               afternoon 123:17        132:3,13,17 167:9     52:21,24 54:2         115:11
address 4:4 9:1       ago 10:2,3 121:3      ands 117:16             64:12 66:19 67:18   audio/visual
adjust 51:7             138:5               angry 96:1              98:7,10 147:22        170:19
admin 144:24          agree 23:18 67:8      answer 6:14,18          159:16 168:8,12     August 88:2 91:12
  145:18                68:5,9,23 69:3,7      7:14,20 12:5,11     asking 7:15 8:3         92:1 93:2 95:5
                                                                                            Page 173

authenticity 131:6  113:5 115:7          Bernadette 149:13      77:16 81:9,18          66:4 76:24 84:15
available 94:5      150:21 154:4         best 6:19 7:11 15:7    85:13,17,17,18         89:20 99:13,14
 119:11             165:13                 59:21 134:10         86:1,3,4,5,8,17,18     104:3 111:6 117:5
avoid 100:20       Bates 120:15          better 72:6 91:9       86:20,24 97:3          118:4 144:4
aware 21:19 23:1    128:10 130:20          146:3                123:15 127:4           151:18 158:2,6,24
 55:16 56:6 86:24   135:7 139:8          big 52:17 68:5 72:5    136:14 155:10,22     career 19:18 106:6
 116:1,5 121:5      140:19 152:8           145:10               156:1,8,10,15        Carolyn 35:14,20
 124:4 125:16      bathroom 69:22        bigger 120:24         budgetary 50:2,5        35:23 36:24 37:6
 126:6 133:23      bear 162:21 163:20    birth 8:14             56:1 87:5              38:2 39:21 72:14
 159:16 166:15     Bearling 149:15,16    bit 56:5 62:19        budgets 81:20,20        73:8 74:4,8,16
                   began 153:2             67:24 91:9 93:6      162:6                  76:5,8 77:18 97:2
         B         behalf 2:13,23 5:1      93:18 94:1 98:4     building 27:19          122:22 123:6,10
back 45:18 47:4     5:5,8,11               99:24 111:19         28:14,17               125:23 126:1,16
 55:7 58:3 66:5    belief 19:23 51:18      123:5 129:22        built 25:9              126:21 127:17
 70:17 72:1 74:20   51:24 55:9,19          131:17 138:7,13     bumped 151:24           128:3 130:23
 75:4,14,16,17,20   56:19 57:2 58:15       141:11 152:13,17     152:3                carry 12:22
 84:17 91:10 98:17  58:24 59:8 62:4        154:16 157:5,9,13   Bureau 47:5 90:14     case 4:19 5:19 11:7
 101:21 103:3       76:8 81:7 96:22      Blanchard 139:22       90:15,19,20 91:3       11:7 13:4 14:4
 104:4,4 105:23     112:11 168:22        bless 29:6 101:18      91:6,13,14,18,23       15:18,23 16:4,4
 106:3,22 107:9,18 beliefs 98:11         blog 17:24             92:10,14 93:10,13      17:12,17,21 18:3
 110:14 119:11     believe 18:19 21:24   bodyguard 55:2         93:15 94:19            18:6,10 71:11
 120:11 141:14      25:14 29:18 35:4     born 29:3              161:21 162:2,3         105:22
 150:9 162:16       38:16,20 40:14       BOT 92:21 94:2,7       166:20,24            Cash 9:15
 164:12 167:4       42:4 43:2,12 46:1      94:14               business 4:4          cashier 130:2
background          46:7,7 47:4 48:17    bottom 122:21         buzz 145:23           cashiering 130:3
 161:15             48:19,20 51:11         131:10,19 136:6                           cause 31:22 170:9
bad 48:21 93:8      52:19 54:23 55:13      152:23                        C             171:8,9,10
bankruptcy 10:16    57:10 61:2,4,8,10    breadwinner           C 2:3 170:3           causes 8:8
Baptist 29:4        63:14,21 64:17         106:16              call 6:7 24:5 84:5    CCR 24:1
bargaining 23:2,5   65:8,19,22,24        break 7:18,21 43:8      84:13               CCRD 24:7,8
 23:8,12,19 116:6   73:10 77:5,16,20       63:3 65:13 68:15    called 24:11 95:15      127:3
based 47:2 50:13    82:8 85:5,8,9          70:11,22 109:4,14     152:5               Cedric 32:24 33:3
 56:19 57:1 58:15   86:21 87:2 89:8,8      109:17 164:5        calls 25:24 32:17       33:4,5 36:9,24
 58:23,24 65:11     95:17,18 98:20       brief 70:15 75:11       43:24 160:4           37:6 38:3 40:2,3,4
 71:4 76:10 86:2    100:13 103:2,3         110:12 162:14       camp 44:22              40:5 42:5,5,6 46:5
 87:4 132:20        104:18,21 105:17       164:10              campaign 21:6,10        62:20 63:1,14
basically 42:11     105:18 110:17        briefly 166:5           32:11 101:16          66:15 67:17 68:6
 106:5 154:21       111:8 112:3,7,14       167:15                150:13                69:16 70:3 72:13
 161:1              112:21,22 116:10     brought 29:16         campaigned 53:12        73:7 74:3,8,16
basing 58:10        119:7,16 122:9         103:20                84:22 150:19          76:4,8 77:18 97:3
 133:24             130:2,4 135:17       budget 56:21,22       campaigning             122:22 123:7
basis 19:22 44:23   136:3,19 137:12        57:15 58:5,6,17       167:24                125:23 126:22
 55:19 61:6 62:4    137:21 142:12          59:6,7,11 60:18     campaigns 21:1,4        127:13,17 128:3
 62:24 63:23 70:10  146:23 147:7           60:22 61:2,5,9,11     38:22 39:3,7,11       138:17,19
 73:1,11 76:17,22   153:15 163:3,9,22      61:14,15,16,19,23     39:15,19,23 40:7    cell 84:5,6
 77:3 79:16,18      167:8                  62:2,5,10,14,15       40:11 43:15 44:6    ceremonies 29:5
 81:14,22 96:21    believed 19:21          62:21 66:16 67:4      52:16 84:23         certain 24:22
 97:12 98:10,20     112:6,12               67:5,9,10,13 68:1   can’t 11:10 22:3      certified 107:20
 101:2,3 112:11    Bellamy 108:4           72:15 76:10 77:7      33:9 37:14 51:1     certify 133:22
                                                                                               Page 174

  134:8 170:6,17,23   collective 23:2,4,8     53:22 54:3 82:23      159:21 170:5          135:20 136:21
  171:6,12,14           23:12,19 116:5        84:1                cool 100:10             137:1 138:14,15
chain 118:13          college 106:5         concern 31:23         cooperating 134:4       139:1 143:9
  122:13,21           come 31:24 41:5,15    concerned 31:11,19    coordinating 24:17      146:15 148:1
chance 152:14           84:4 92:17 103:24   concerns 31:4,6       coordinator 160:21      151:11,17 152:21
change 40:16 71:22    COMEXUS 14:11         concluded 170:15      copied 135:19           154:7,8,11 155:6
  94:13,17 142:18     coming 45:18 168:2    conclusion 139:8      copy 5:23 89:12         155:7 157:16,20
  142:21 166:11       command 118:13          140:11              copying 123:6           158:3,5,7,11,12
changed 92:13         commencing            conclusions 140:2       126:22 127:13         158:14,15,18,19
  142:14,22 166:19      170:13              concrete 97:11        core 66:9,21 67:20      158:22,23 159:2,6
changes 141:16        commission 171:23     conditioning            68:9 76:15            159:8,10 160:9,11
  145:4               communicated            133:24              correct 8:9,23          160:14 162:6
changing 145:5          154:4               conducted 5:21          15:15 19:1 23:20      164:23,24 165:9
  166:15              communications        confer 71:18            23:21 38:14,15        165:10 166:4,17
charge 163:11           12:2 77:23 125:17   conference 1:23         46:6 47:10,14,15      166:22 167:2,6,16
chart 132:22            126:11 138:21         2:13,23 170:11        47:24 48:3,6,9        167:17,24 168:1,6
  146:23 158:9,10     community 88:4        confused 29:24          55:11 56:8,9,12       168:16,18,23
  158:14                115:4 167:20,23       69:15 70:2 90:17      56:13,16,17 58:5      169:4 171:1
check 50:6            companies 161:3,8     connected 37:23         58:21 61:21,22      correcting 33:11
Chicago 2:9,20 4:5    company 161:6,13        38:24                 62:8,11,16,17       cost 49:22
  159:21 171:17       comparable 116:18     connections 30:14       65:21 67:6,14,21    could’ve 103:24,24
chief 41:19,21 42:3   comparison 165:3      consider 37:12          68:10 73:18 74:5    couldn’t 42:12,12
  42:5,22 54:23       competitors 14:11     considered 139:12       74:10,16 78:22        45:14 72:6 78:20
  55:1 62:20 66:14    complain 96:18        consulted 123:22        80:1,2,5 82:4,5       82:17 105:10
  68:6 72:4,13          143:3,5               123:24 127:7,9        87:2,14,15 89:1       121:1 158:14
  79:13 123:16        complainant           contact 154:9           91:4 92:3,24 93:3   counsel 83:2
  124:6 138:12,16       138:13              contained 24:15         94:23 95:5,8,9        122:15 139:5
  153:10              complaint 13:9,12     contend 111:16          97:5,6,9,14 98:13     171:3,7
child 107:2,3           50:20 51:3,3,12     control 114:20          98:15,16,21         count 151:9,14
choose 86:11            60:14 68:5 70:21      170:22                101:18 102:4        counted 150:11
chose 157:24            72:1 98:9           controlled 14:10        104:20 105:12         151:12
chosen 112:24         complaints 100:19     conversation 10:23      111:10,11 112:9     county 1:7,8,21
Christopher 148:2     complete 116:15         34:2 38:21 39:5,9     112:10 113:5,6,7      4:19 9:16 45:9
church 29:4             171:1                 53:2 56:7,15          113:8,15,16,18,19     61:17,18,19,20
Civil 1:19 5:22       completely 8:2          58:10,24 59:19        113:20,24 115:8       99:13 106:17
claim 111:17            83:22                 71:5 74:7,11          115:12,15,18          128:12 133:21
claims 111:15         compliance 62:22        101:11                116:3,4,8 117:2,3     159:21 170:3,5
Clark 28:15             63:5,9,17,22 65:2   conversations 35:8      117:21 118:13,20    countywide 49:21
clean 14:6              65:4 66:6,17          35:17 36:15 39:2      120:5,6 121:12,13     56:21 59:6 60:22
clear 7:8 10:22         78:12 100:21          53:14,17,20 55:16     121:15,17 122:1       62:5,10,15 67:5
  11:9 38:11 56:6     compliant 63:15         71:14,17 74:3         124:20 125:1,14       67:10
  64:19 72:9 80:13    complies 68:10          79:23 96:19 124:5     125:15,18 126:4,5   couple 51:14 84:9
  87:12 91:2          comply 63:7 67:22       124:11 128:4          126:9,10,13,14,17     96:8 111:13 112:4
Clerk 132:3,6           96:23 123:14          165:22                126:20,24 127:8       120:14 152:19
client 71:19 160:21     127:4 134:17        conversion 142:1        127:18 128:6,7        165:24
CLK/ROD/SHE...        complying 63:13         142:10                129:7,14 131:7,14   course 106:4
  132:3,7               63:20               Cook 1:7,8,21 4:19      131:15,20,22        court 1:1 4:20 6:15
closer 34:1           computer 12:19          61:17,18,19,20        132:18,19 133:9     courtesy 99:10
colleagues 143:8        14:3 24:19,20         128:11 133:21         133:10,13,16,17     cousin 43:12,13,18
                                                                                             Page 175

covered 40:13         day 1:22 28:22       defendants 1:10,17   deputy 41:20,21         119:7 125:3,9,10
coworkers 143:7        45:17 52:21 60:6     2:14 3:8,9,10,11      42:3,22 62:20         131:8 136:23
crammed 146:4          91:19 100:1          3:12,13,14,15,16      66:14,17,23 67:18     141:14 143:11
crazy 45:16            126:17,18 135:23     3:18,20,22,24 5:9     68:3,6,7,23 69:11     145:23 146:1
created 24:6,12,19     136:12 151:1         5:11 108:13 109:1     69:13,17 70:4,7       151:14 154:21,23
  87:7 128:17          170:14 171:17        110:20 111:4          72:4,4,13,13,14       154:24 155:3
  132:22 158:10,13    day-to-day 24:1       113:11 114:3,10       72:21 73:3 74:4,9     156:12,13 159:3
creating 25:23 26:3    165:13 166:3         114:20 128:10         74:15 75:24 77:23     160:5 163:15
criminal 134:20       days 52:18 60:7       130:18 135:6          79:14 96:22 97:5      168:19
curious 63:5           96:7,8 99:16        definitely 143:18      113:1 124:6,7,12    difference 82:24
current 9:1 51:21      100:6                146:3                 125:12 126:7        different 24:13,22
  160:17,23           dealt 166:2          degree 20:1            138:12,16,21          40:24 41:5 56:5
currently 37:15       December 14:15       delay 127:2            153:11 164:20,22      64:10,11,15,15
Curry 52:4,21 54:9     25:5 104:18         deleted 16:22          165:1,8,15,18,22      67:13 81:8,18
  54:10,15,18 55:11    136:11,12           deliver 21:7         describe 11:4           84:10 85:12 88:21
  56:7,11,15 168:11   decide 157:15        Democrat 21:14,17      153:23                104:1 115:11,14
  168:15              decided 31:3 91:7     163:3               description 87:20       117:7 131:17
Curry’s 54:21          91:20               demonstrate            89:12 120:18          132:12,14 133:1
Curtis 33:20,21       decision 97:8         139:11                121:1,2,5             142:7 151:2 161:7
custody 114:20         140:14 157:20       department 20:1      desire 171:5            161:17 165:4
customer 133:1         161:21 162:6         23:24 25:21 27:2    desks 143:23          differently 86:6
cut 56:2 59:11        decisions 139:13      28:5 45:15,20       Desktop 24:14         difficult 51:1 93:18
  85:20 86:1,17,20    decreased 48:5        66:7,18 67:2 69:2   determined 78:10      difficulties 29:16
  86:24               Decree 66:1 133:22    80:23 81:8,10         139:10              difficulty 74:23
cuts 56:22 59:7       deeds 1:7 4:19        85:16,24 87:8,8     device 4:3 170:20       75:3
  60:22 61:2,5,9,12    18:16,24 19:9,14     88:5 91:1 128:12    devices 83:14         digits 8:16
  62:6,15 67:5,10      20:22 21:19 22:18    129:22 130:3,6      Diana 150:4,5         direction 170:22
  86:5,8,18 136:14     22:21 23:5,9 25:8    141:3,12 143:21     Diane 149:8           directives 44:20
CV 1:6 4:20            26:1 30:17 31:16     145:15              diary 15:23 16:2      directly 70:9
                       35:1 40:17,20       departments 81:8     Diaz 2:21 3:5 5:5,5     168:19
         D             41:8,18 47:14        81:18 82:1 85:13      11:21 12:5 13:19    director 87:7
dad 29:11              49:5 50:17 51:20     85:20,21 132:15       16:14 32:16 43:23     100:16 102:9
daily 70:10 154:4      57:6 61:17,20       depend 50:4            68:13,20 71:3,12      132:22 133:12,15
damages 105:21         64:4 67:14 88:14    depends 138:18         71:18,22 84:3         135:19
database 88:5,24       90:21 91:7,17,20    deponent 1:24          98:1 108:20,24      directory 24:21
 89:2 90:10,12,24      91:24 92:9,14,16     170:7,12 171:13       110:2 111:1         disciplinary 134:18
 94:4,15 95:3          92:20,23 93:5,12    deposed 6:9            114:18 121:7        discipline 40:24
 133:2,8 166:7,10      93:16,21,23,24      deposition 1:13,17     159:11,15 160:3       102:15
 166:18                94:3,5,15,20 95:2    3:8,9,10,11,12,13     162:11 164:1,4,7    disciplined 40:19
date 4:23 8:14         102:17 103:5         3:14,15,16,18,20      164:15 169:6,9        40:21 46:10
 60:17 63:1 78:10      128:12 129:5         3:22,24 4:4,6,17    didn’t 13:17,21       discrimination
 86:22 104:17          130:14 133:21        4:24 5:20,23          21:5 23:16 27:9       115:2
 112:18 123:1          159:18 161:22        10:18 15:5 16:10      30:2,7 32:10        discussed 11:22
 170:16                162:4 163:5,10       16:17 22:1 71:16      36:10 37:11 38:12     55:13 115:10
dated 126:16           166:10,21 167:5      71:19 110:22          54:18 63:4 66:11    discussion 104:2,6
 130:22 131:23,24      167:13               169:12 170:10,18      82:15,21 96:4,23      104:15
dates 9:21            defendant 5:1,2       170:24 171:4          97:8,16 98:14       discussions 31:17
daughter 52:22         116:11              depositions 1:20       99:6 104:14 106:2     87:10 92:8 125:13
 168:12               defendant’s 87:3     deputies 145:15        106:12 107:24       disprove 159:9
                                                                                              Page 176

dispute 62:13 158:2    50:18,21 53:19       132:24 133:5           99:10 102:15          54:16 55:10 65:20
  158:6,14,24 159:3    55:4,5 56:2 60:6     165:12,19 166:3        154:18 155:9,19       82:14 84:20,23
  159:24               60:11,23 62:9,12                          employees 23:8          86:21 94:1,11
disruption 66:9,21     65:16 69:7,7                E               24:13 28:5 57:6,8     98:23 102:22
  67:20 68:8 76:14     75:23 77:14,15      E 2:3,3                 101:14 113:12         103:5 112:6,8,12
distracted 15:1,2,3    80:3,24 82:18       E-X-A-M-I-N-A-...       114:3,4,11 116:18     112:15 143:20
District 1:1,1 4:20    85:5,8,9,15 86:22     5:16 164:14           116:18 117:13         146:6,9,12,19
  4:21                 88:1 95:1 96:17     earlier 65:19 67:12   employment 18:12        147:5,18,22,24
diverse 161:5,9        98:9 100:13 103:2     96:21 97:2,12         31:4 87:1 134:2       148:8,22,24
diversity 161:2,3,4    103:3 104:4           98:7,10 112:7         134:13 139:12,13      150:10,12,19
divided 81:7 85:12     106:22 107:23         113:4 115:10        ended 82:8,10           151:11 158:18,22
Division 1:2 4:22      109:9,10 112:3,17     116:1 121:14        entailed 87:24          159:2,18 160:8
doctor 107:15,21       112:18 114:1,5,13     133:3,9 153:24        88:10,11              163:11 167:24
  107:23               117:15 118:18         158:10,16 169:2     enter 134:11          everybody 99:16
doctor/patient         119:15 120:9        easier 147:8          entire 19:17 171:1      103:23 144:20,21
  108:7                122:7,9 124:18,19   Eastern 1:2 4:21      entities 61:21          144:21
document 101:23        124:23 125:12       easy 15:3             entity 166:15         everyone’s 40:14
  101:23 102:5         127:16 128:2        eat 107:1 109:14,23   environment           evidence 97:11
  109:13 110:4,8       130:8,11,16         ED 2:17                 142:19                111:17 139:10
  122:20 128:11,15     131:19 132:8        effort 26:6,8         Ephesians 13:1          140:10 160:7,10
  128:18,21 130:17     137:14,14,21,24     efforts 25:20         Eric 52:22,24           160:10,12
  131:2,14 133:11      138:3,5 140:4,6     eight 137:9             168:14              exact 9:20 11:2
  133:14 135:5,9,11    140:16 141:7,7,11   either 24:5 100:10    erroneously 153:4       86:22
  136:2,23 137:3,17    141:19 143:12,14      109:24 114:5,13     Erwin 36:15 37:7      exactly 144:4
  137:19 140:18,21     145:1 148:18          118:6,13 149:24       38:2 40:9 95:16     Examination 3:3,5
  141:8,19,20          149:4,9,24 151:10     151:18 169:1,3        101:4,8 126:22      example 124:20
  146:21 147:3         151:21,22 152:1     elected 150:24          127:13,18 128:4     exempt 21:20,22
  152:7,9 156:20       152:22 154:12         153:1                 130:23 135:8          22:7,9,12 133:21
  160:16 162:20        156:12,19 157:14    election 52:18          136:17              exhibit 3:8,9,10,11
documents 10:21        157:19,22 158:10      151:1               estate 24:10,11         3:12,13,14,15,16
  10:24 11:5,8,13      159:5 163:7,7,20    elevator 145:9        et 4:19                 3:18,20,22,24
  11:14 15:20 18:8     166:13 169:1        eliminated 66:9,20    ethernet 84:1           51:2 108:12 109:5
  24:12 26:4,4        Donald 148:3           67:19 68:8 76:10    Eugene 19:2,21          109:19 110:19,20
  39:13 56:10         donate 21:10           76:14 78:3 89:18      20:15,19,22 21:12     110:21 120:15,17
  120:14 121:7        donated 150:14         95:12,13 98:19        26:23 27:2,10,13      121:11 122:7,11
doesn’t 159:7 160:4   door 145:19            123:14 124:2,8,13     27:20 28:4,7,16       122:16,17 128:8
doing 18:20 24:22     doors 145:20           126:4,9,12 136:14     29:7,9,17,21 30:2     128:10 130:18,19
  26:2,3 34:11        doubt 62:3 131:6     email 17:11 24:5,9      30:7,16 31:20         135:6,24 137:4
  41:16 45:9 90:2,3   downtown 24:2          42:10,15 44:11,14     32:15,22 33:1,16      140:19 146:22
  103:18 166:23,24    draw 164:19            122:13,21 123:2,5     33:22 34:15,22        152:8 156:21
Dolores 149:23        due 78:10 136:14       123:8,10 125:22       35:12,21 36:10,17   exhibits 3:7 110:20
don’t 7:7 9:20 12:4   duly 5:15 170:7        126:16,21 127:1       37:13 38:4,9,13       110:23
  12:8,8,9,10 13:20   duties 40:16 47:8      127:12,20 131:5       38:17,20 39:3,6     exited 162:20
  16:2 20:7,9,12       47:13 48:8 80:22      135:20                39:11,15,19,23      experience 130:13
  23:12,16 25:14       82:11 87:23 88:21   emailed 24:9 66:17      40:7,10 43:5,11     expires 171:23
  27:8 29:18 32:5      89:11,23 90:2,6,7   emails 25:24 133:1      43:15,18,21 44:3    explain 6:12 29:2
  34:4,16 37:16,18     92:5 94:13,17,22    emotional 106:3         44:6,12 49:2        extra 86:13
  40:22 46:15,15       95:4,6 115:11       employed 47:23          51:19 52:10,14
  47:18 48:12 50:2     117:8,11 132:23     employee 70:7           53:3,6,12 54:11             F
                                                                                               Page 177

Facebook 17:14,17         104:7 106:24        floors 145:5          functions 24:1       27:22 28:4 33:14
faces 151:3               155:13              Flossmoor 1:24          76:13,15 78:14     38:6 46:18 51:1
fact 56:14             file 137:20              4:12 9:2 170:13       79:12              51:14 56:18 65:18
factor 134:3           filed 10:16 51:4       fluctuate 50:4        funded 155:11        67:24 68:4 69:22
factors 134:11            138:4               flyers 21:9           funny 163:16         75:7 79:9 81:1,2,3
  139:11               filing 11:6            follow 16:12          further 67:24        95:10 96:6 98:17
facts 15:18 71:10      fill 87:6              follow-up 164:2,17      130:16 168:24      100:14 101:22,22
  111:14               filled 120:8           food 21:7               170:17,23 171:6    102:7 107:2
fail 14:16             final 152:1,2          force 72:17 77:9        171:12             109:21 111:12,13
fails 139:10           finalized 77:9           78:9 79:11 113:1    furthermore          119:19 120:11,13
failure 134:16            78:10               foregoing 170:24        100:15 113:10      122:13 131:16
fair 6:21 7:16 20:9    finalizing 123:13      Forest 9:17,18,23     FY27 127:4           135:1 138:20
  23:11 32:10,13          126:2               forever 109:11                             139:2,7,7 142:19
  58:4 74:2 79:22      finance 72:14 124:7    forgive 145:1                  G           145:10,12,18,19
  88:20 94:24 95:1        162:3               forgot 129:21         Gateway 14:12        146:22 147:9,13
  99:7 117:6 118:9     Finances 161:21        formal 61:15          gather 16:17         150:9 152:20
  121:11 123:21        find 104:9 121:1       former 159:18         gears 57:16          162:9 164:3
  151:15 166:1,14      fine 7:19 43:23        forward 94:4          general 64:12       God 12:22 14:8,15
  167:11,18               83:22               forwarding 133:1        102:12 139:24      14:20 101:18
familiar 52:13         finicky 83:20          Foster 147:7          generally 121:15    goddaughter 112:6
  168:15               finish 6:20 68:17        148:13              generated 24:9       112:9,13,16
familiarity 67:1          69:22 110:23        found 102:13 115:1    gentle 12:23        godfather 19:4
  69:1                 finished 65:5            116:24 135:23       George 42:17,19      26:23 27:2 29:1
family 82:20 84:21        120:10 146:21       four 8:16 26:9 61:8     43:10,18 47:4      32:15,22 33:1,17
  168:16                  152:7 156:20          61:24 113:11,12     getting 10:11 19:22  33:22 34:15,22
far 60:8 107:17        fire 65:11 66:5          122:8 137:9           72:5 91:13,14,17   35:12,21 36:11,18
farther 136:5          fired 16:6 22:9 42:4     143:23 144:17,18      93:15 94:18,19     38:13 43:21 44:3
fast 94:3                 46:1,3 47:24          146:15,18 165:7       96:24 97:4 107:8   53:6 54:12 158:18
father 53:1 168:9         48:12,14,16,20      four-day 100:5        Giles 32:24 33:3    godparents 29:7,8
favorably 116:20          80:18 102:10        fourth 14:15            36:9,24 37:6 38:3 goes 78:7 84:7
favoritism 163:11         103:8,13 155:2        113:21,24 117:1       40:5 46:5 62:21    157:8
favors 163:10          firing 64:5 102:11     FOX 2:17                63:1,14 66:15     going 6:12 11:21
fear 14:9              first 4:14 13:8,12     frame 60:17             67:17 68:6 69:16   12:20 15:10 32:16
Federal 1:19 4:8          14:13 25:10 51:3    fraud 117:19 118:2      70:3 72:14 73:7    33:14,23,24 43:24
  5:22                    81:2 108:17           141:3                 74:4,8,16 76:4,8   45:2,3 46:18
feel 27:7 52:7 55:24      130:21 131:10       Freida 148:10           77:18 97:3 122:22  50:21 51:7,14
  93:6 95:22,24           133:18 135:1,3      Friday 100:6            123:7 125:23       55:7 57:16 58:3
  125:19 138:3            147:9 155:16        friend 57:18 82:15      126:22 127:13,17   65:13,14 66:5
  144:5,6                 157:13 170:7          82:20 84:21           128:3 138:17,19    68:4 70:13,20
feeling 55:20,23       firsthand 74:14          107:19 108:2,6,9    give 11:2 18:9       71:3,12 74:18
  97:10                   80:21 85:6 92:12    friend’s 108:3          68:16 74:23 75:4   75:9,13 91:9,21
feign 62:22 63:5,9        103:7,9 124:10,14   friends 15:8 29:11      79:19 99:10 100:4  91:24 93:17,19
  63:10,16 65:1        fiscal 56:22 59:7        29:13                 100:8 106:22       96:6 99:21 100:4
  66:6,16 78:11           60:22 62:10         front 11:13,14          145:8              100:5,8 105:24
felt 64:12 95:24       five 10:3 110:6          12:16 13:5,10       given 14:8 99:15     107:1,2,7,24
  96:1,1,1,1 98:22        138:5                 14:1 50:20            170:18 171:2       109:21 110:10,18
  99:5,24 100:1        flag 103:17            full 120:11           giving 11:18 61:11   110:22 120:13
fewest 132:22          flags 100:21           full-time 105:20        64:11,13 68:3      124:5 125:8 128:9
figure 12:8 51:23      floor 28:19 145:6,7    fully 8:2             go 8:11 17:4 21:6    128:20 130:19
                                                                                            Page 178

  137:22 149:10    happen 34:5 86:18       119:17 154:23       16:17 48:21 55:5        164:1,16 168:7
  151:2 153:15       140:7 142:11          166:6,9 167:4,11    57:10 68:17 72:8     I’ve 7:20 16:3
  160:3 162:12       143:1               hires 114:19          84:7,11 101:22          23:14 84:4 136:8
  163:18 164:1,8,16happened 16:5         hiring 61:12 64:4     106:8 109:10         identified 77:13
  169:2,2,6,9        55:21 56:3,3 58:9     87:10 133:2 134:2   110:21 118:5            89:17 112:2
good 75:5 109:4      82:24 86:8,20,21      134:13            I’m 4:2 6:12 8:3       identify 66:8,19
  110:9 111:1        92:1 143:13,17      hirings 61:24         10:9,22 11:21           67:18 111:14
  162:11 163:17      144:4 151:24        history 18:13         12:2,20 19:5,6          116:17 159:11
gotten 29:20 30:3,6happens 162:22        honest 137:22         20:6,23 22:5,5,10    identifying 114:14
  99:20            hard 40:5 84:14       Honestly 137:21       27:8,12 32:16        II 117:19 118:3
government 106:8   hard-coated 45:13       143:12              33:23 34:8,8,11      IIG17-0163 102:13
  154:24           hardware 24:3,15      hopefully 80:14       34:11 38:18,19       III 19:15,17 22:12
gradually 25:9     hate 93:18 163:21       84:2                40:1 41:12 46:1         22:15 23:23 25:1
graduated 18:21    haven’t 83:12,13      hopes 123:17          46:16 47:22 48:17       25:7,13 29:20
grand 145:10         120:22              hoping 50:19          50:21 51:7,14,23        33:8,12 48:3
granted 105:4,5    Hayes 26:14 42:15       162:21              52:12 54:8 57:11        50:12 65:21 77:11
great 23:17 33:10    122:4 129:11        hour 1:22 109:15      57:16 58:13 60:16       78:4 81:10,11
  106:8,10 131:9     144:14 146:6          170:13,15           61:16 63:5,11,18        82:3 119:14
  132:23           hazy 8:8              hours 109:16          64:13,19 65:5,6         121:16 132:3,13
grew 8:20 29:14    he’s 29:1 43:12         169:14              65:13,13 66:11,12       132:18 167:9
group 128:22         52:23 55:1 91:21    house 106:15          66:13 69:15,19       illegal 96:13,17
grow 8:19            159:20              household 106:21      70:2,5,6 71:3,12        98:21
growl 163:16       head 7:3 66:7         HR 123:16 124:6       74:18 75:2,2,13      Illinois 1:1,21,23
guess 20:12 37:11  headed 66:18            141:2               76:21 78:21 80:12       1:24 2:9,20 4:5,12
  43:7 63:3 125:24 hear 46:17 76:24      hug 28:7              80:12 81:2 82:17        4:21 8:21,22 9:2
  129:5 137:9        82:17,21 83:2,3,4   hugged 28:10          82:22 89:9,19           170:1,6,12,13
  141:24 143:16      103:10,15 111:6     human 87:7,22         90:17 91:1,2,5,8,9      171:17
  144:13 157:22      125:9 141:4           100:17 102:9        92:15 93:19 95:17    imaging 24:15
  168:17             163:15              humble 12:23          97:1,17 99:9,21      immediately 153:1
guessing 92:15     heard 23:14 97:19     hundred 10:9 20:6     104:3,7 105:24       impact 19:21 47:8
  129:9 138:18       103:14,15,22          22:10 27:8 41:12    106:7 109:8,9,21        79:13
  142:6 146:2      heart 14:17             46:2,16 48:17       109:22,23 110:2      impermissible
guidance 71:7      held 51:20              57:11 60:17 63:11   110:22 111:6            139:11
guy’s 52:4         help 19:8 21:7          89:9,19 95:17       114:16,21 117:24     implying 43:3
guys 150:8           99:24 101:24          104:3 112:22        118:5,14 120:10      important 6:23
                   helped 65:20            117:24 118:5,14     120:12 122:9            45:19
         H         Henderson 167:19        122:10 138:6        125:8 127:22         impression 30:10
habit 7:5          hereunto 171:16         147:11 148:4,11     128:9,20 129:9,17       30:13
half 109:15        hey 38:19 99:21         148:12 149:14       135:5 137:3,12,22    inaudible 139:3
hall 144:1         high-ranking 52:15      154:14 157:21       138:18 141:6,13      include 132:24
hallway 141:16,17 hire 65:11 66:4        hungry 163:13         142:5,13 143:4,16    included 78:3
 145:4,10,13 156:6   119:11              hurt 46:22 96:1       144:20 146:1,21      including 134:18
hand 5:13 135:15   hired 61:7 62:6       hurtful 106:13        147:7,11,17 148:4       134:19
 171:16              65:20,24 87:6       husband 9:5,8         148:11,12 149:10     income 106:21
handed 135:17        88:3 89:7,10,16       106:14              149:14 150:5         incorrect 140:2
handing 151:3        90:10 93:20,22      husband’s 46:21       151:6,8,21 152:7     increased 133:3
handle 25:16,22      95:2 100:16 102:9                         152:15 153:15,15     incurred 107:10
handled 25:19        103:4 113:11                   I          155:13 156:7,20      independent 73:14
handling 25:23       114:10 119:13,15    I’ll 6:17,19 7:11     160:3 163:18            102:12 139:24
                                                                                              Page 179

INDEX 3:1,7           interviewing 89:20    Jaclyn 2:21 5:5          91:19 92:13,22      53:11,15 54:19
indicating 133:12     intimate 66:24          13:17 16:11 32:20      93:20 94:1,6,10     55:2,11 56:7,11
individual 114:3,10     68:24                 69:14,18,20,21         94:13,17 95:7       56:15 85:4 112:5
  166:6 168:9         introduce 5:4           84:8 97:23 110:1       113:19 122:4        112:7 143:18
individuals 25:17     investigate 138:1       110:21 120:12,12       129:8 144:14        144:10,23 147:19
  26:11,11 101:20     investigation           121:4                  146:11              148:17,19,21
  113:11,13 116:2       102:10,13 155:15    Jaclyn’s 11:17 12:7    jogs 157:2            149:3 150:17
  151:19 165:7,8      investigator 117:19   Jamica 118:4           John 34:12,14 35:3    163:1 167:18
inducing 134:3          118:3 159:16        January 14:13            35:5,6,8,11 36:3    168:2,20
information 12:12     involved 10:13        Jaylaan 2:11 5:10        36:23 37:5 38:2   Kathleen 2:10 5:8
  16:7,18 56:19         86:17,19              50:22 98:10            39:17 41:8,11,14    5:20
  57:1,3,12,13,14     involvement 10:10       111:18 120:12,14       76:2,3 77:24      Katie 68:13 84:3
  58:15,23 59:8       involving 139:13        122:6,13 137:15        78:16,24 79:18,23 keep 86:14 125:19
  73:4,6,8,14 74:15   IO 14:11                152:12,17 157:8        80:15,21 95:16,18   162:21
  76:8 81:6 114:18    isn’t 45:18,19        Jeanette 87:6,10,14      97:4 118:12       kept 45:18
  135:19 160:13       issue 46:10,11,14       87:16 95:15            130:22 131:18,21  Kevin 26:12,14,16
informed 135:12         46:14 102:15          100:17 101:4           133:12 134:22       26:22 42:15 49:8
initially 154:23      issues 24:4 107:10      102:10,19 103:4,8      138:24 156:23       122:3 129:11
  157:1               it’s 6:23 8:6 11:17     103:12,16 113:14     joining 134:5         144:14 146:5
input 72:3,12,20        11:18 12:6,7,7      Jimmy 122:21           joint 25:20 26:6,8  KH 129:1,11
  73:3 76:12 78:13      15:3 17:1 20:8,9      123:6,11,12          Jose 166:6,9        Khesi 1:4,17 3:2
  79:12 96:24 97:4      32:13 40:5 59:4       125:23 126:1,22      journal 15:22         4:15,16,18,18 5:7
  113:2                 71:20 72:5,9 74:2   job 19:22 25:2         JR 129:1,8            5:12 6:5 8:12
inspector 102:12        75:5,6 79:22          26:20 29:20 30:3     July 14:14 51:4       135:8 159:17
  102:12 139:24         83:19,20,21,21        30:11 40:16 47:8     June 14:14            164:16 167:3
installation 24:16      84:14,15 85:12        47:12,17 48:8        jurisdiction 133:20   170:6,10
  24:18,18              88:8 93:17 94:24      50:11 55:4,5                             kids 29:5,6 46:20
instance 5:2 153:24     95:1 96:2 99:11       65:23,23 78:14               K             107:1,1
  154:2                 103:14 106:8          79:12 80:22 82:3     K 170:3             kind 20:7 27:7 32:1
instances 168:3         107:8 108:24          82:11 86:14 87:19    K-H-E-S-I 6:5         34:8 37:23 45:13
Instanter 4:2           109:23 111:8          87:20,23 88:10,21    Kant 80:15,16         49:23,24,24 52:17
instructed 100:17       121:11 123:5          89:11,12,22 92:5     Kantas 34:19,21       55:2 81:3 96:3
instructions 11:19      125:24 130:19         94:13,17,22 95:3      35:2 36:6,23 37:5    100:2
intend 111:15           131:17,18,23,24       95:6 105:14,19        38:1,8,13 39:2,6   King 52:24 168:14
interested 171:10       132:1 137:5,9,9       106:2,8,8,9,10        39:10,14 41:6,14 King’s 52:22
internal 114:19         137:16 139:8,23       107:5 115:10          80:4,9,16,17,17    knew 29:9 31:20
internally 133:5        139:23 140:19         117:10,17,20,23       80:22 88:18 89:15    43:18,21 52:8,10
internet 80:10,11       146:14,14,23          118:24 119:5,6,9      95:18 121:19,24      52:20 80:18
  82:18,23 97:22        150:7 151:15          120:18 121:1,1,2      132:22 133:13,15     107:22 129:23
  98:3 162:20           152:12 155:15,15      121:5,6,12 142:14     135:18 140:14        154:20 155:5
interrogatories         155:16 156:21         153:9,19 154:10       158:7,13 166:2       160:5,8
  13:9,13 108:13        168:21                160:17,19,24         Karen 31:8,12,15    know 9:20,20,22
  109:2 111:4         italics 72:23,23        161:17 165:12,19      32:4,6,11,14,21      10:2 12:9 13:7,20
interrupt 65:17       items 25:19,20          166:3,11              33:9 35:24 36:4,7    14:5 17:3 19:11
interview 20:15,16    IV 117:1,7,11         jobs 106:1 133:20       36:12,21 37:2,8      20:21 21:12,22
  138:13,16,21        IV-CNTY 132:3,6         153:5                 40:17,20 41:7,16     22:11,13,14 23:12
  156:23,23           Ivy 141:1,2           Joe 26:12,14,16,22      41:17 44:22 47:9     23:16 25:1 26:10
interviewed 20:5                              49:8 89:6,16,22       47:13 50:15 51:21    26:13,16,19 28:6
  94:6 138:11                  J              90:2,8,8,18 91:3,5    52:3,9,14 53:3,5,8   29:9,12 30:2,7,8
                                                                                             Page 180

30:16 32:3,14        154:21,23,24        lawyer 10:20             67:24 90:13 91:9    love 12:24
35:1,2,6,14 38:22    155:3 156:12,17     lay 97:4 140:14          93:6,18 94:1 98:4   loving 14:9
40:4 41:4,21 43:7    156:18 157:9,14        157:20 161:22         99:24 111:18        lunch 27:22 109:5
43:14,16,17,19,20    157:19,21,23        laying 124:24            123:5 129:22        Lurry 54:8
43:22 44:13 46:3     158:10 159:5,19     layoff 77:9 78:11        131:17 136:4
48:12,14,16,22       160:1,4,5,15           93:7 96:13 99:8       138:7,13 141:10             M
49:11,13 50:11       162:24 163:15          99:11,18 100:1        145:11 146:4        mail 117:14,16,22
51:2,22 52:9,23      166:12 168:22          104:17 107:11,13      152:13,17 154:16     135:16
54:24 55:4,5 57:9   knowing 52:6            107:16 113:11         157:4,9,13 161:16   main 145:13
57:13,17,24 60:13   knowingly 133:24        117:14 146:23       lives 9:4             maintained 24:3,6
60:21,23,23 61:14    134:3               layoffs 87:4 100:15    living 49:22          maintenance 24:16
61:23 62:9 64:22    knowledge 46:9          102:8 125:7,8       LLC 14:12             making 162:5
66:11 68:16 73:7     47:2 55:13 61:3        127:4,19            local 4:9             maliciously 100:2
75:6,23 76:3         66:24 68:24 69:12   layout 145:2           located 1:24 165:2    Malik 149:19,20,21
77:12,17 78:16,24    74:14 79:3,23       leaning 34:8             170:12               149:22
79:5 80:3,6,13,14    80:21 85:7 92:12    learned 104:19         location 4:10 83:6    man 42:1
80:18,20,24 81:17    100:23 101:1,2,3    leave 28:1 55:6          83:10               Manager 135:19
82:6,13,18 83:21     101:10 103:7,9,12      105:4,6             locations 24:3        manages 161:2
84:10,22 85:19       124:11,14 134:10    left 25:11 30:16       long 9:12,22 10:2     manner 171:10
86:7,19 87:16,18     146:5 150:18           45:24 90:1 94:1       18:18 20:21,22      Map 128:13
87:19,21,23 88:1     161:20,24              103:5 143:21          41:12 121:3         March 14:13
88:7,9,16,17 89:2   known 132:15            145:11,14             161:10,12 163:5     mark 110:18
89:7,11,14,16       knows 112:14,15      legal 11:5             longer 130:15         marked 108:12
90:2 93:4,12        Kohlhaas 1:20 4:2    length 169:13          look 16:21 62:18       130:20 135:7
94:12 96:5,17        170:4               Leslie 149:11            72:1,2 76:7 81:20   matter 4:18 123:18
97:8 99:6,11        KP 129:1,6           let’s 62:18 65:18        111:21 116:9,11     matters 171:3
100:4 101:19                                72:1 102:7 110:7      116:21 119:3        Maywood 8:21
102:3,19 103:22               L             150:9 152:23          122:11 130:20        29:14 52:13,13,15
103:23 104:1,7,8    L’Tanya 147:10       letter 135:8             132:17 135:6         52:17,23 150:22
106:9,10,22,24      laid 25:4 49:14      letterhead 42:13,14      137:4 140:19         167:16,20,23
107:4,4,5,8 109:3     56:1 74:9 77:13       42:17 45:11,13        141:16 147:3         168:16
109:9 110:20          79:24 80:5,19         46:10,11,14 154:1   looked 23:4,7 158:9   mean 11:15 12:18
114:6,13 116:13       98:15,20,22 99:9   letting 99:10          looking 45:20          14:2 16:1 30:22
116:22 117:4,9,10     100:5 101:14,20    level 129:23             120:24 141:13,15     40:23 41:4 45:7
117:15,23 118:19      104:16,20,24       levels 64:11 133:4       155:10,21,24         52:2,3,23 55:24
118:24 119:5,7,13     105:8,8,15 116:2   Lindsey 34:13,14         156:3,14 161:17      57:2,5 60:4,14
119:15,17 120:7,9     116:7 120:2,5         41:8,11,14          looks 108:17,19        61:12 63:6,10
124:18,19,21,23       121:19,20 122:1    list 24:11 25:19         120:21 128:20        64:1,10,14,16,24
125:10,12 127:16      125:14,18 127:8       26:2 68:1,3 76:9      130:21 131:17        73:16 77:14 81:16
127:23,24 128:2       128:5 135:13          77:12,14 78:9         132:1 135:2 136:5    81:24 82:15 83:20
128:17 130:7,9,12     136:24 138:2          79:10 112:24          136:17,20 138:8      85:14,14 90:4
132:7,9 137:19        151:16,20,22,23       123:13,17 126:3       138:11               97:12 104:7,11
138:1 140:23          157:16 163:5          128:22 151:16       Lord 14:17,18          107:22,24 115:4
141:7,14,19 142:4   Lane 9:2                152:2               lost 72:16 151:5,7     125:2,5 142:18
143:14,19 145:2     language 133:19      literally 83:13        lot 14:2 27:17,18      144:8,19 147:17
146:7,13 147:8      large 143:23,23         106:14                95:24 97:1 99:15     150:24 151:14
148:18 149:4,10     LaSalle 4:5          literature 151:4         106:23 107:4,8       152:4 154:2,19
150:11,14,16,17     law 134:9            little 27:17 45:5        117:16 151:23        155:23 157:1
151:19 152:1,12     lawsuits 10:14          50:24 56:5 62:19    loud 6:24 12:21,21     161:4
                                                                                          Page 181

meaning 44:11         138:24 156:23        150:12,19 151:11  need 11:19 16:12       104:23 105:7
 61:10 85:22          157:15,19,23         158:18,22 159:2     60:21 61:2,4 62:5   November 95:11
 124:15 161:24        158:3,17 159:1,15    159:18 160:9        62:15 67:10,24       95:21,23 97:7
meaningful 79:12      159:16,19,24         163:11 167:24       68:14 99:23 110:4    99:1 104:20
means 4:7 29:2        160:5,7,13 164:20    168:21              122:7 145:23         105:18
 37:20 85:16 136:7    165:8,11,15,18,23   Moore's 40:7,11      163:21              number 8:17 11:7
 142:4                168:8,20            Moore’s 29:17 39:3 needed 161:22          11:17,18 12:7,11
meant 119:21         Mirkovic’s 165:1      39:6,11,15,19,23  needs 45:21 53:23      79:21 110:23,24
medication 8:7       missed 97:19          43:15,18 52:16      54:3                 111:14,24 116:9
 108:1               Mm-hmm 12:15          84:23 101:16      never 14:17 34:24      116:17 118:22
meet 57:19,21         42:20 58:19 67:7     112:6,8,12          46:10 48:5 56:14     119:3
meeting 95:14,16      73:19               morning 123:12,16    96:4 98:2 112:7
 96:10,15,20 97:7    moment 74:24 75:4    Moss 42:17,19        131:14 136:9                  O
 98:24 100:12         83:22,22             43:10,18 47:4       154:18,20 158:16    O 170:3,3
 123:15 124:21       momentarily 46:19    mother 15:7 107:5    158:20              Oak 8:21
 127:17              Monday 104:21        motivated 102:8    new 68:18 69:12       oath 17:3
meetings 124:19,24   money 61:11 85:14    mouth 60:12 95:1     88:5,23 90:24       object 11:21 32:16
 125:3,11,16 126:6    86:11,12,13,13      move 68:13,18 81:4   95:3                  71:3,12 160:3
member 23:18          92:17,19 106:18      83:10 86:11,14    newly 87:7 100:16     objection 16:13
members 23:1,13       106:22 119:10        130:18 141:24     newspaper 104:11        43:23
 23:14 26:17 150:9    150:15               142:2,5,9,11        104:12              objections 6:1
memo 130:22 131:5    month 60:2,14,16     moved 83:12,13     nice 99:22            observe 165:12
memory 8:8 59:22      156:18 165:24        130:5 144:2,21    Nicole 147:13,16      occurred 55:17
mentality 107:6      months 29:6           145:12              147:23              October 14:15
mention 100:18        105:17 155:9,17     moving 142:16      nights 106:21           77:22 78:17 79:1
messages 18:2         156:18               146:14            nine 150:11,11          87:5 88:2 89:8
met 72:15            Moore 19:3,21        multiple 83:14       151:9,12              91:12 92:2 93:2
mid 123:17            20:15,19,22 21:13   mute 84:5          nonessential 76:13      95:5 105:20
middle 71:19          26:23 27:2,11,13    muted 111:5          78:13                 161:11,14 171:17
mind 98:2,9 100:3     27:20 28:4,7,16                        nonstenographic       odd 52:24
 107:7 143:14         29:7,10,21 30:2,7            N           4:7                 offered 92:19
mine 165:3            30:16 32:15,22      N 2:3,21           nonunion 150:9        office 1:8 4:19 9:11
minimal 133:5         33:1,17,22 34:15    name 4:1,14 5:19   Nordstrom 18:17         21:7 28:13 31:18
minimize 162:19       34:22 35:12,21       5:20 6:3,5 11:3   North 4:4 28:15         31:18 45:10,24
minute 109:12         36:10,17 37:13       40:14 41:19,24,24 Northbound 14:12        51:18,20,22,24
 164:5                38:4,9,13,17,20      42:8,21 45:11,12 Northern 1:1 4:21        52:1 55:8,15
minutes 68:17         43:5,11,21 44:3,7    52:4 108:3 117:5 Notary 1:20 170:4        56:20,21 57:7,20
 84:13 109:6 110:6    44:12 49:2 51:20     129:17 131:20       171:22                58:1,5,6,16,17,20
 110:7 162:8          52:11,14 53:3,6      153:10            notepad 11:15           59:5,6 60:19 61:7
 169:14               53:12 54:11,16      names 8:12 26:10   notes 11:24 12:18       61:14,15,16,19,23
Mirkovic 35:3,5,6     55:10 65:20 82:14    26:13 37:4 104:3    15:22 17:7,9          62:2,6,14,15,21
 35:9,11 36:3,24      84:20 86:21 94:1     114:5,15 147:6    notice 1:18 5:21,23     63:24 64:4 65:4
 37:5 38:2 39:17      94:11 98:23         nap 46:19            80:11 99:7,21,24      65:10 66:16,19
 76:2,3 77:24         100:20 102:23       native 159:20        100:5 116:1,6         67:4,4,9,9,13 68:1
 78:17,24 79:18,24    103:5 112:16        nearby 14:22       noticed 155:10          72:15 76:10 77:7
 80:15,21 95:16,18    143:21 146:6,9,12   necessarily 15:24  notified 56:20          77:16 81:7 82:1
 97:5 118:12          146:19 147:5,18      16:1 30:21,22,24    58:17,21 59:5         86:3,3,4,6,9,10
 130:23 131:18,21     147:22,24 148:8      60:24 107:21        62:14 95:11,12,20     87:6 88:3,14 90:5
 133:12 134:22        148:22,24 150:10     155:2               95:23 98:18           90:15,16,22 91:7
                                                                                           Page 182

  91:17,18,20,22      26:7,10,22 27:1,4   90:17,23 91:8,15      151:5,7,15 152:7      114:21,23 121:4,9
  92:16,20,23 93:21   27:13,16,18,19,22   92:1,5,8 93:4,8,9     152:12,15,18,19       121:10 122:17,19
  93:23,24 94:3,6     28:1,10,13,16,21    93:17 94:10,13,24     152:23 153:9,14       139:6 159:23
  95:19 97:3 100:16   28:24 29:12,15      95:10,20 96:9         153:17,23 154:6,9     160:6 162:18
  102:11 106:19       30:9,13,16 31:3     98:2,14,17,24         154:13,16 155:5,8     164:3,6 169:1
  123:15 125:7        31:10,17,22 32:3    99:3 100:11           155:19,21 156:12    originally 93:20
  130:5 142:7,8       32:6,10,14 33:6,9   101:13 102:1,7,19     156:17,20 157:4,6   outcome 171:11
  145:14,17,21        33:14,15,19,21,24   102:22 103:1,14       157:11,12 158:16    outreaches 88:13
  146:4 150:13        34:3,10,12,14,20    103:15 104:16,19      159:9 160:16,23     outside 21:8 142:7
  165:1,4 167:5,13    34:24 35:5,11,14    104:22 105:4,11       161:12,15,20        overall 64:12,14
  168:3 171:16        35:20,23 36:9,14    105:14,21 106:7       162:8 163:4 164:3     86:9
officer 4:3           36:23 37:14 38:1    107:17 108:11         164:16,18,21        overlap 41:9
offices 143:20,22     38:6,7,11,16 39:1   109:3,21 110:3,8      166:8 168:24        overlapped 90:6
  144:7,24            39:17 40:13,16,19   111:8,12,23,24        169:10              oversaw 164:23
official 151:1        40:23 41:10,14,21   112:4,20,23         old 9:6 120:21
officials 52:15       42:1,3,7,21,24      113:21,23 114:2,6   once 6:16 16:5 90:8           P
oh 12:6 22:3 33:4,6   43:9,14,17,20       114:9,15,16 115:7   one’s 46:22           P 2:3,3
  33:10 65:6 66:11    44:9,14,23 45:23    115:10,14,24        ones 17:8 90:3        P-I-L-L-O-W-S 6:6
  69:20,24 72:5,24    46:3,9,13,17 47:7   116:14,15,17,23     online 18:2           p.m 110:11,15
  78:21 80:12 84:18   47:16,19 48:2,11    116:24 117:4,6,10   open 109:24 110:2       162:13,17 164:9
  100:4,6 119:6,21    48:16 49:4,13,20    117:13 118:6,16       167:12                164:13 169:13
  122:2 123:11        50:8,15,19,23       118:21,24 119:4     operational 79:13       170:15
  141:6,13 142:21     51:4,5,9,14,16      119:13,17 120:7       133:5               page 3:1 122:14
  155:1 156:9         52:5 53:2,20 54:8   120:10 121:9,18     operations 66:10        130:21 131:10,17
OIG 73:10,12,17       54:14,21 56:4,18    121:22 122:3,11       66:21 67:20 68:9      133:18,19 135:2,3
  73:21,23 76:19,20   57:1,13,16,19,21    123:4,10 124:4,10   operator 4:3            137:8 139:23
  76:22 77:3 79:6,8   57:24 58:3,8,12     124:18 125:12,22    opinion 45:14,19        147:20 150:7
  97:13 115:6         58:14,20 59:2,3,7   126:6,15,21 127:1     47:3 64:16 70:8       157:9,14
OIIG 78:22 98:12      59:9,12 60:1,11     127:7 128:2,8,8,9     100:9 119:10        pages 137:9
  98:14 102:12        60:18,21 61:1,6     128:17,20 129:11    opportunities         paid 90:20 91:3,6
  103:11 113:5        61:19,23 62:4,9     129:19,24 130:1,7     168:4                 91:13,14,17 92:13
  115:1 137:4,6,20    62:13 63:12 64:8    130:16 131:2,5,9    opportunity 165:12      93:15 94:9,18,20
  139:2,7             64:19,21 65:13,15   131:13,16,23        order 6:15 46:8         99:14 136:12
okay 6:3,7,9,13,22    66:12 67:2,8,12     132:6,9,17 133:8      75:8 81:3 123:14      166:16,19
  7:2,5,6,10,13,18    67:16 68:4,12,21    133:18 135:1,5,11   order/employment      paper 154:3 158:4
  7:22,23 8:11,14     69:6,14,20,24,24    135:18,22,24          134:11                158:8
  9:1,6,8,12,14,18    69:24 70:11,12,20   136:4,8,11,17,20    organization 153:3    papers 48:18
  10:4,10,13,22       71:10 72:5,8,10     136:23 137:3,11     Ori 2:10 3:3 5:8,8    paragraph 51:17
  11:9 12:6,16,20     72:19,24 73:1,23    137:13,16,18,24       5:17,20 11:24         55:7 56:18,23
  13:16,24 14:8,21    74:2,21 75:1,13     138:7,11,16,20        12:13 13:17,23        58:3,13 61:1,1
  14:24 15:9,12,15    75:21,24 76:3,7     139:2,16,19 140:4     16:15 32:19 44:1      62:18 63:4 65:1
  15:20 16:16,20,23   76:17 77:2,22       140:7,18 141:6,10     68:16,21,22 70:19     67:2,3,16 68:6,17
  17:11 18:14,18,23   78:2,7,16,22 79:9   142:14,23 143:1,3     71:6,15,21 75:5       68:19 69:15,23
  19:5,8,13,16,20     80:14 81:14 82:2    144:12 145:1,3        75:19 83:4,8,12       72:2,11,19 76:7
  20:4,9,14,18,24     82:6,9,13 84:12     146:5,14,17,21        83:18,24 84:7,12      77:6,8,22 78:7
  21:3,15,18,22       84:17,22 85:3,9,9   147:3,6,12,16,21      84:16 97:22 98:5      79:9 81:1,2,6
  22:10,14,17 23:1    86:16,23 87:3,12    147:23 148:2,5,20     98:6 108:21 109:3     84:18 85:11 87:3
  23:4,11,22 24:24    87:19 88:20,23      149:1,5,8,11,19       109:8,12 110:1,3      88:2 90:23 95:10
  25:4,6,12,15,22     89:11,14,16 90:10   150:1,7,14,17         110:7,16 111:2        98:18 100:14,24
                                                                                                 Page 183

 101:13 102:7           161:23                 114:21 120:16,17      54:15 55:9 94:10      109:22 110:2
 139:9 152:15         people’s 104:2           121:6 122:21          102:8 146:6,8,11     pray 15:8,13
 155:14,16,16           151:3                  130:21 135:7,8        146:18 147:4,18      prejudicing 133:24
paragraphs 51:15      perceived 41:17          136:1 137:5 138:9     147:23 148:7,23      preparation 17:7,9
 98:8,11              percent 10:9 20:6        139:13 140:20         158:21 160:8         prepare 10:18
parentheses 72:20       22:10 27:8 41:12       146:23 147:1          167:19,23 168:21     prescribed 134:5
 72:22                  46:2,16 48:17          152:10 155:17        politics 53:24        presence 170:20
parents 29:3,7,9        49:22 57:11 60:17      156:21,22 157:9      polling 151:2         present 5:3 171:4
Park 8:21               63:11 89:9,19          159:17 170:6,10      position 10:1,7,11    Preserve 9:17,19
part 20:16 22:15,16     95:17 106:20         Pinehurst 9:2           19:8,13,16,24         9:23
 22:17,20,23 26:7       112:22 117:24        place 124:12 126:7      20:2,18 21:18,20     presume 7:15
 59:18 61:16,17         118:5,14 122:10      placed 79:10            21:23 22:9 30:4       16:12 169:5
 67:23 74:3,7,11        138:6 147:11         places 8:20 61:21       54:22 66:3 77:11     prevent 8:2
 83:10 87:9 92:8        148:4,11,12            151:2 168:5           78:4 81:10,11        previous 67:3 77:8
 97:20 106:3 116:3      149:14 154:15        plaintiff 2:24 5:6      87:7 94:5 95:12       127:20 159:20
 120:8 144:22,23        157:21                 108:12 111:3          95:13 98:19           160:1,13 164:20
 162:5                perfect 62:19          Plaintiff’s 108:22      105:20 115:3         previously 38:12
participating 134:4     111:20 157:7           113:10                117:1 120:7 127:3     47:12 90:12
parties 5:3 171:4,7   performance 50:8       plaintiffs 1:5 51:17    132:10,18,20         primary 106:15,16
 171:9                  50:13                  51:19 55:9 79:10      133:9 136:13         print 13:18,22
party 21:12,13,15     performed 95:4,7         87:4 101:13 102:8     161:10 164:23        printed 13:20
 32:3 163:1           perjury 134:9            109:1                 167:5,9,12           printing 13:8
Pascente 149:13       Perkins 149:11         plan 78:11             position’s 132:24     prior 18:15 42:6
pass 21:8             permanent 77:10        plans 77:9             positions 66:8,20      51:20 60:5 68:2
passed 19:7             105:20               play 74:19 75:4,8       67:1,19 69:1          72:3,12,20 73:2
patience 123:18       permitted 105:6,9        75:13                 72:16 76:9,13         79:1 86:8 91:11
patient 12:23         person 37:24 51:23     played 75:16            77:8,11,12 78:3       91:16 93:1 95:4
Patrick 139:22          79:19 95:8 96:10     please 4:10 5:3,12      85:20 89:17 114:6     96:24 113:1
Paul 26:12,14,16        96:12,14,19 99:22      6:3 14:6 74:24        118:6,24 123:13       117:14 122:2
 26:22 49:8 122:4       99:22 103:18           111:20 114:11,14      124:1,7,12 125:1      132:21 162:1,2,3
 129:13 144:14          117:6 120:4            116:9,11,12,21,22     126:3,8,12 127:8      168:2
 146:8                personal 79:23         plugging 84:1           128:5 132:2          private 107:3
pause 11:19 12:10       85:7 101:10          point 141:18            155:11 157:16,20     privilege 11:23
pay 91:7,21,24 92:9   personally 104:14        167:22                157:24                12:4 71:4
 92:13 105:23,23      personnel 142:1,9      political 21:13,15     possible 81:5         privileged 71:5,13
 106:3 107:9            144:13                 32:3,11 44:6          152:13                71:20
paying 90:16 91:23    pertaining 1:19          48:23 52:10,15       possibly 38:5 89:13   probably 19:10
Pegues-Harrison       phone 14:22 15:3         56:8,12,16 65:11      132:11 140:22         60:10 109:22
 147:10                 16:3,21 18:9 24:9      66:5 76:11 84:23      146:20 152:11         121:3 143:7
penalty 134:9           84:5,6                 101:15,16 102:16      157:1                problem 46:23
people 21:8 26:7      pick 21:7 86:10          102:20 111:16        post 9:11 17:16        83:15 107:22
 28:1 30:10,14        piece 154:3              115:2 134:2,10        18:2 106:19          Procedure 1:19
 31:18 42:14 43:4     Pillows 1:4,17 3:2       139:11 153:3         potential 56:21        5:22
 44:11 45:5 61:8        4:9,18,18 5:6,7,18     160:14 163:1          59:6 67:5 127:3      process 19:11
 61:10 62:7,7 68:3      6:5,6,7 8:11 12:5    politically 37:1,8     potentially 123:14     20:16 117:15,16
 96:6 100:7 104:1       32:17 70:20 77:11      37:12,20,24 38:3      126:3                 123:12 126:2
 132:12 144:17          78:4 81:11 88:6        38:9,17,19,23        power 109:16,18        134:14
 150:11 151:24,24       95:11 108:12,14        39:18,22 40:6,10     powerful 14:9         processes 86:17
 152:3 153:2 161:9      110:17 111:3,4,19      43:4 44:12 51:19     powering 109:20       processing 117:22
                                                                                               Page 184

program 75:3                   Q             86:3                  78:2,8 79:1,20         52:1 55:8,14
programs 24:14        qualified 30:4,11    reaching 66:7 68:7      127:3                  56:20 57:20 58:1
prohibited 133:23      66:2 167:8,12         157:19 162:3        recommendations          58:16,20 59:5
prohibitions          quality 163:17       read 12:19,20,21        76:4 77:18,21          61:7 62:6,14 65:3
 134:17               quarters 14:13         13:2 14:3,6 23:16     78:17 96:24            65:10 67:9 81:7
promised 20:18        question 6:18,20       40:4 59:2 63:4      recommending             82:1 86:3,6,9,10
promoted 61:10         7:12,14,20 8:6,7      66:12 67:17 73:17     132:2                  87:6 125:7
 62:7 113:12 114:3     22:3 23:17 33:11      75:20 97:13         reconsider 140:11      recorders 66:18,19
 114:4,7,11 117:14     34:21 37:11,15,17     104:12 111:19,20    record 4:1,11 5:4        66:24 67:4,18
promotion 61:13        40:22 56:4,6          139:20 152:14         6:4 14:6 70:13,17      68:7,24 69:11,13
promotions 62:1        58:12 59:8 70:1       157:2 169:3           72:9 75:8,9,10,15      69:17 70:4,8 72:4
 114:19                75:8,14,20,22       reading 66:12 72:8      75:17 84:3 110:10      72:13,21 73:3
pronounce 4:14         93:8 98:4 120:24      111:21 157:10         110:14,19 121:4        74:4,9,15 88:3
properly 64:6          121:23 131:9        real 24:10,11 143:6     162:9,12,16 164:8      96:22 97:5 100:16
Property 117:19        141:22 143:6        realize 30:1            164:12 171:5           124:6,12 125:13
 118:2                 148:23 159:22       really 91:2 95:3      recorded 4:6,17 5:2      126:7
proposal 77:7         question’s 7:8         140:16                75:6 170:19          recording 4:3
proposed 72:16        questions 6:14 8:3   reason 11:6 52:20     recorder 1:7 4:19        117:14,16,22
 78:9 79:11 113:1      31:9 43:8 51:15       98:21 131:6 134:3     18:15,23 19:9,14       169:13 170:19
 151:16                91:10 112:4           137:1                 20:22 21:19 22:18    red 100:21 103:17
prosecution 134:20     130:17 152:19,20    reasons 50:2 66:5       22:21 23:5,9 25:8    reduce 77:8
prospective 116:18     157:12 163:22         87:4,5 111:17         26:1 30:17 31:7      reduction 72:16
Proverbs 14:20         164:17                112:1 134:10          31:12,16 35:1          78:9 79:11 113:1
provide 16:18,19      quick 137:13 164:4   recall 23:10 27:10      40:17,20 41:8,18     refer 102:4
 17:2 23:13 71:7      quicker 109:21         39:5,9 41:9 74:1      44:20 47:10,14       referencing 77:7
provided 15:21        quickly 81:4           75:24 77:15           49:2,5,7 50:17       referring 102:2
 16:7 24:7,12         Quintin 141:1,2        113:22 114:5,14       51:20,21 57:6          114:22 137:7
 72:15 73:3 74:15     quote 102:14           135:16 140:3,4        61:17,20 62:20       refresh 27:5
 76:4,9 78:2,13,17                           154:12                64:4 66:15 67:13     regarding 18:6
 78:24 96:23 116:6            R            recalled 119:1          68:3,6 72:4,13,14      76:12 79:12,24
 134:9 141:21         R 2:3                recalls 114:22          76:1 77:23 79:14       80:4,22 107:12
provider 14:20        R-A-Y-A-N 122:22       119:5,6,9             86:22 88:13 90:21      124:1,11 126:8,12
providing 113:2       raise 5:13 49:23     receive 5:23 40:23      91:7,17,20,24        regards 166:2
provisions 1:18         50:13                41:4 44:17 50:12      92:9,14,16,20,23     rehired 119:18
Proximo 14:12         raises 49:20,21        73:23 76:12 99:7      93:5,11,16,21,23     rehires 120:8
PS 129:1,13             50:9                 135:15 137:18         93:24 94:3,5,8,8,9   related 100:20
Psalms 14:16          raising 103:17         156:13                94:15,20 95:2          158:17 165:22
public 1:20 107:3     ran 63:24            received 15:20          100:18 102:17          168:9 171:8
 170:4 171:22         Ray 33:13,16           44:19 73:8 135:12     103:5 124:7          relating 13:4 15:23
pull 11:2 120:15      Rayan 122:22           139:16 140:8          128:12 129:5           115:2
 122:6 152:8            123:6 125:23       receiving 72:3,12       130:14 133:21        relations 160:21
 156:21                 126:22               72:20 73:2 115:24     134:1 138:12,17      relationship 19:2
punishment 144:5      RCA 100:19           recess 70:16 75:12      138:21 159:18          20:19 27:11 29:21
purchased 106:15      re-ask 121:22          110:13 162:15         161:22 162:4           43:11 82:13,16
purposes 147:9        reach 80:6 114:12      164:11                163:5,10 164:22        84:19 108:7 159:2
pursuant 1:18 4:8       139:22 140:1       recognize 108:14        166:10,20 167:4        159:17
 5:21 139:9           reached 58:5,7         131:11,19             167:13 168:3         rely 14:17 111:15
put 16:3 60:11 94:4     67:17 69:10,16     recollection 27:5     recorder’s 45:10         111:15
 95:1 146:3             70:3,9 80:3,21     recommendation          45:24 51:18,22,24    remained 19:17
                                                                                               Page 185

  47:9,13,23 48:2,8     122:18 139:4          45:19 48:11 58:22   Rule 4:8              screen 50:22 51:7
remember 12:8,10        162:12,16 164:8       62:23 63:18,21      rules 1:19 4:9 5:22     108:24 120:11
  14:18 19:13 20:4      164:12 169:11         64:17 65:3 71:15    running 31:15         scroll 62:19 98:9
  20:10,11 26:24      reporting 159:15        75:5 79:8 83:14       110:23                108:18 111:18
  27:3,12 32:9        reports 64:18           85:10 91:19,22      rush 137:14             123:4 126:15
  33:18 34:16 39:1    request 123:15          92:3 93:1 102:2                             131:10 136:4
  46:13,15 49:4         127:4                 104:21 108:8,23                S            138:7,12 141:10
  50:3,16 53:19       requested 72:3,12       109:5,13,18 110:4   S 2:3                   141:14 152:13
  57:22 59:12,15,20     72:20 73:2 77:9       110:4,8,17 117:24   sad 96:1                154:16 157:4,7,13
  59:24 60:6 86:22      79:13                 118:18 120:2        sadly 50:19           seal 171:16
  89:20 104:4 114:8   require 64:24           134:22 135:2        salaries 49:11        second 14:14 57:17
  114:9 124:9           65:10 86:5 158:1      138:9 140:6         salary 48:5 49:4,13     59:2 68:15 114:17
  137:22,23 138:3,6   requires 64:23 65:9     141:22 143:24         49:16 82:7,8          117:20 123:11
  139:16,19 140:12    reserve 169:6,9         145:12 154:12         87:16 130:7           133:19 151:8
  140:17,24 141:9     reserved 169:11         156:2 157:18          166:16,19             162:22 163:20
  143:2 149:9,22,24     171:13                159:7 161:18        Sam 1:20 4:2 11:18      169:8
  150:5,6 151:8,21    resort 83:24 84:2       166:21 171:13         74:19 170:4         seconds 169:14
  151:22 154:6        resources 87:8,22     rights 23:13          Sam’s 12:11           section 132:23
  163:4,7               100:17 102:9        Robinson 148:10       sanctions 134:18        133:4
remote 4:17           respect 133:20          149:15              Sandra 141:1,2        sections 133:2
repeat 7:9 22:22        134:12 139:12       ROD 102:15            Sartorio 149:23         139:9
  23:6 29:22 37:3     respond 24:6            155:10,22,24        sat 91:19 145:15,17   security 8:17 52:4
  39:8 43:6 74:6,17   responses 13:13       ROD00000658           satellite 24:2          54:23 55:1
  82:19 94:16 98:4      108:13,22 109:1       130:20              satisfied 54:5        see 6:23 11:10,12
  119:2 139:4           111:3               ROD00000660           saw 28:8 44:10,21       27:13,16 28:1,21
rephrase 32:20        responsibilities        128:11                77:14 91:19           29:24 44:14,15
replaced 46:5           132:21 166:11       ROD000011             saying 38:19,21         48:18 51:6 52:17
replacing 90:11       responsibility          122:12                58:8 59:4 61:9        56:22 58:17 66:21
report 73:10,12,18      158:1               role 21:4,5 22:11       64:20 67:24 69:15     67:20 72:6,17,21
  73:21,24 76:19,20   rest 45:9,10            22:14 23:22 24:24     70:2,5,6 73:17        76:15 78:4,14
  76:22 77:3 78:19    result 134:17           25:6 54:24 87:14      80:11 83:16 90:18     79:14 81:12 82:23
  78:21,22 79:6,8     retaliation 102:14      117:4                 91:2,5,11 97:11       84:7,14 89:12
  88:15 97:13,17      retire 30:20 31:3     roles 132:21            99:19 103:19          100:21 101:17
  98:12,15 103:11     retired 30:18,23      room 61:12 84:11        108:8 114:21          102:17 107:12,15
  113:5 115:6         retirement 106:9        124:16 142:1,6,10     125:8 126:2           108:18 110:18
  118:10 137:4,6,20   retro 50:6              142:20,22,23          142:13 144:20         111:5 113:2 122:7
  138:8 139:17        review 11:1 51:9        143:23,24 144:2,3     156:7                 122:23 123:1,19
  140:8 156:23          108:16 132:21         145:11 165:7        says 64:7 65:1 66:4     126:4,23 127:5,14
  161:7 171:1           171:13              rooms 11:10             66:23 85:12 113:9     128:13,23 129:2
reported 35:3         reviewed 10:20          142:12                123:11,11 128:22      130:24 131:18,20
  88:17 89:14           17:8 23:7 138:8     roughly 70:21           129:1 133:14          132:4 133:6 134:6
  115:14 121:18,19    rid 42:11,15 44:21    Ruiz 26:15 89:6,16      134:8 136:11          134:14,20,23
REPORTER 4:1            45:5 47:1             89:22 90:2,18         138:20 139:8          135:3,18 136:14
  4:13,16 5:12        right 5:13 8:22         91:3 92:13,22         141:24 142:9          138:22 139:14
  70:13,17 74:22        10:6 11:9,11,12       94:10 95:7 113:19     155:24 156:17         141:11,24 142:2
  75:2,7,13,17 83:2     12:1 13:2 14:19       122:4 129:8           158:4,8               144:21 145:8,16
  83:5,9,16,19 84:9     16:14 17:3,4 20:8     144:14 146:11       school 18:20 106:7      146:24 147:10
  97:19,23 98:2         20:11 22:4 34:12      166:6,9               107:2,3,3             150:24 151:3
  110:10,14 122:15      34:17 41:1 45:18    Ruiz’s 94:13,17       screaming 46:18         153:5 155:12
                                                                                                Page 186

  156:22 157:2          67:22 68:10 78:12   slashed 106:21          104:3 120:19           132:20 152:24
seek 22:20              96:9,12,14,19,23    Slaughter 2:11          125:10 161:8           157:23
seeking 105:22          100:18,21 133:22      5:10,10 50:22       specifically 101:6     stay 25:7
seen 87:20 120:18     Shakman’s 95:19         147:7 148:13          125:10               stayed 50:11 83:13
  120:22 122:20       Shani 88:3,7,7,8,9    sleeping 107:16,22    specify 116:10           92:5 94:22
  123:7 128:15          88:9,21 113:17      sleepless 106:21      speculate 20:13        stick 57:10
  131:2,14 135:9        115:2,11            slipped 98:3          speculation 32:17      stickers 14:2
  136:1,9 140:20      share 30:19 50:22     small 52:13 142:23      43:24 160:4          sticky 12:18
  152:9               shares 102:16           144:3 145:11        spell 6:4              stomach 163:15
selected 29:4,7       she’s 57:18 107:19      150:23 165:7        spend 14:13 161:7      stop 45:8 62:23
  95:22               sheet 57:15           social 8:17           spirit 14:8              65:14 88:6
self 14:10            shift 45:2 57:16      software 24:3,16      spoke 10:20 108:2      stopped 50:1,1,2,3
send 13:19 123:17     shifted 45:14           24:19                 133:12 158:6         straight 145:22
senior 117:1,7,11     shocked 96:2          solely 45:10          spot 142:7             Street 2:7,18 4:5
  130:12,13           short 60:8            solutions 84:10       spreadsheets 24:10     streets 52:18
sense 7:12            shortened 60:10       someone’s 86:14       squinting 147:7        stressful 47:21
sent 10:21 13:21      Shortly 102:7           103:20 163:13       SRO 139:9                106:24
  47:4 65:23 104:14   shouldn’t 70:6        sons 9:5,6            SS 170:2               strictly 133:23
  120:22 126:21       show 12:23 14:19      sorry 9:15 19:6       staff 24:2 42:12,16    Strong 33:20,21
sentence 66:23          39:14 161:8           22:5,5 33:5 34:9      42:16 43:3 44:10     Strowhorn 149:21
  113:9 123:11        sick 31:2 99:14,15      34:11 40:1 54:8       47:1 48:21 52:7,8    stuff 11:22 16:3,3,6
separate 11:10          99:18 104:22          61:16 65:6,17         55:14 64:3 153:2       45:4,6 81:21
  61:20,21              105:2,4,6,11          66:11,12,13 69:14   staffing 133:4           106:23 144:1
September 1:22          115:17,21             69:21 74:22 75:2    stage 144:1              151:23
  4:23 10:8 14:15     side 145:20,22          76:21 78:21 81:2    stamp 123:16 139:8     subject 134:19
  56:19 57:4 58:9       146:3                 82:17 93:9 97:1       152:8                submit 140:10
  58:16 59:4 60:1,2   signature 131:11        120:12 127:2        stamped 120:16         submitted 78:8
  60:3,5,12,15          131:19 136:5,8,9      129:17 139:4          128:10 140:19        substantive 15:15
  62:20,24 66:14        136:10,18 169:5,7     141:13 147:17       stand 21:8 74:22         15:17
  72:2,11 77:6,10       169:11                151:6,21 153:15     standard 120:18        sudden 83:1
  86:2,4 91:11        signed 111:9            163:13,20 168:7     start 66:13 93:13      Suite 2:8,19 4:5
  123:1,5,22,23         134:22 135:2        sort 8:7 41:2 64:5      110:24 152:23        summer 9:24 10:5
  125:22 126:1,16       136:18,20 139:24    Soto 87:6,10,14         153:16                 18:19,20
  126:18,19 130:22    Silic 26:14 122:4       100:17 101:4        started 18:19 25:1     super 72:5
  162:4 170:14          129:13 144:14         102:10,13 103:4,8     25:10 33:11 46:16    supervise 122:8
servers 24:23 142:2     146:8                 103:12,16 113:14      49:5,7,18 93:4,12    supervisor 33:7,12
  142:10              similar 87:13,14      Soto’s 87:16 102:19     94:19 106:6,19         33:19 34:10,12,18
service 142:1,10      similarly 116:19      sound 46:22 163:17    state 1:21,23 4:9,10     41:6,7 80:4,7,8
services 45:15        single 91:19          sounds 34:6 55:1        6:3 62:23 107:7        115:15 117:15,17
set 128:8 145:19      sister 15:7             110:9 111:1           112:5,23 136:24        117:23 118:10
  171:16              sit 48:11 91:22         162:11                155:8 170:1,5,11       121:21,24 122:3
setup 83:7              109:10 118:18       south 141:16,17       STATE’S 2:6              133:15 140:14
Shak 64:17              157:14,18             145:4               stated 44:10 87:4        143:9,13,15
shaking 7:3           Sitting 93:1          speak 19:5 70:22        155:17 159:19        supervisors 70:9
Shakman 21:20,22      situated 116:19         140:13              statement 12:7         supplement 114:14
  22:7,12 62:22       situation 84:4        speaking 64:3           152:21 159:10,12     supplier 14:11,12
  63:6,8,13,20,22     six 29:5 105:17       special 43:11 88:4    statements 18:5          161:1,3,4
  64:7,8,18,22 65:2   skill 158:2             115:3 163:9         states 1:1 4:20 9:11   suppliers 161:5
  65:8 66:1,6,17      skip 81:3             specific 60:6 100:7     51:17 127:1          support 24:8,14
                                                                                               Page 187

  55:22 56:10 63:1    70:16 75:12            30:24 32:21,24        73:11 99:4 107:17      168:8
  63:23 64:18 73:1    106:11 107:6           33:16,21 34:14,20     108:8 115:7 119:6    thinking 106:7
  73:11,15 76:23      110:13 116:11          34:21 35:5,11,20      119:11 125:8           142:13 150:22
  77:4 79:16 81:14    134:12 146:3           35:23 36:3,6,10       129:16 133:14          152:16
  81:22 85:3 111:14   162:15 164:11          36:11,17,20 37:1      136:10 137:13        third 14:14 155:16
  111:17 115:7        170:10                 37:4,7,10 38:1,8      141:14 143:6,13      Thomas 129:16,18
  133:6             talk 15:5 18:12          38:12 39:17,21        143:14,19 145:3        129:20 130:1
supported 24:1        23:15 28:24 41:15      40:1,5,9 44:2,5       150:1 151:7          thought 30:10,14
supposed 71:16        53:24 71:1,10          53:5,8,11 54:11       152:24 154:2           45:16 64:13,14
  79:19               80:15 107:18,20        54:14,15,18 59:22     157:7 158:2,4,8        96:13 119:21
sure 6:8 10:9 12:2,3  107:21 115:24          59:23 71:22 93:19     162:22 163:16,22       147:22 151:5,7
  16:21 19:6 20:6     125:6 165:18           96:12,14 100:10     therapist 107:12,19    threatened 153:9
  20:23 22:10 23:24   167:3                  101:4,6,8 111:21      107:20 108:3,10        153:19 154:10
  27:8 29:23 34:6   talked 13:7 43:3         140:13 144:4        therapists 107:18      threatening 153:4
  41:13 46:2,16       48:20 67:2 104:13      147:4 159:4,5       there’s 7:7 8:5 12:4     154:5
  52:12 56:5 57:9     113:4,14,17,23         161:21 168:19         16:11 40:24 41:5     three 26:11 68:17
  57:11 60:17 63:11   115:17 116:1         telling 39:10 97:15     61:11,12 64:10,14      81:8,17 85:12
  65:7,18 68:20       121:14 129:19        temporarily 105:16      64:15,17 84:9          86:10 145:16,16
  89:10 91:2,10       133:8 137:5          temporary 9:24          117:15 125:22        tied 76:13
  96:5 97:18 98:5     153:24                 10:6,11 105:19        128:21 145:10        Tiffany 1:4 57:9,10
  110:8 113:13      talking 6:17 15:4      term 61:15 63:5       they’re 52:18,19         57:17 58:10 59:1
  118:1,5,14 122:10   27:10 55:10 65:7       134:1                 100:5,8                59:9 81:19,21,23
  143:4,19 147:11     80:12 84:15,17,18    terminated 47:2       theys 97:1               82:2 84:19 104:1
  147:19 148:4        98:8 103:23 108:5      111:16 112:24       thing 12:16 99:8         104:5,6 108:4
  149:14 151:10       108:9 127:21           154:7                 125:20 132:11          132:13 150:8
  161:5 162:9 164:6   144:17 148:21        termination 134:19      166:15                 155:20
surprised 95:21     talkings 96:3          terms 130:13          things 12:8 24:22      Tiffany’s 120:21
swept 5:18          talks 31:13,14         test 75:5               35:2 40:4 41:20      Tim 52:4,21 54:8
sworn 5:15 170:7    Tanya 123:6            testified 47:12         45:2,2,5,21 56:2       54:10,15,18,21
system 23:23 25:1,6   126:23 127:13,18       96:21 97:2 165:6      64:2,15 89:24          55:11 56:7,11,15
  25:12 29:20 33:8    128:4                  167:15 168:7,8        95:24 132:12           168:11
  33:12 48:2 50:12  targeting 153:2        testify 71:8 170:8      161:8 162:23         time 4:24 7:19
  65:20 77:11 78:4  task 128:22            testimony 15:10         171:3                  13:11 19:17 22:9
  81:10,11 82:2     tasks 128:22             71:23 164:20        think 9:15 12:4          47:11 50:10 59:3
  119:14 121:15     Tasks/Skills 128:13      170:18 171:2          20:7 29:19 30:1,3      60:8,9,17 61:8
  130:4 132:2,13,17 team 128:23 129:5      testing 37:5            30:6 40:14,15          70:14,18 74:17
  167:9               129:9                thank 4:13 14:21        41:23,23,24 42:8       75:10,18 76:1
systems 19:15,17    technical 24:8           27:18 32:20 33:10     44:11,24 56:2,4        98:19 99:13,14,15
  22:12,15 24:13,17   45:15 74:23 75:3       84:8 101:19 110:9     63:12,19 80:10         99:18 100:15
  24:19 25:10       technology 47:5          113:9 122:18          88:8 91:9 98:7         104:22 105:2
                      83:21 90:14,15,19      123:18 147:6          99:6 100:3 101:23      106:18 109:4
         T            90:21 91:4,6,13        154:17 164:7          107:23 109:20          110:11,15 113:10
take 6:16 7:18,20     91:14,18,23 92:10    Thanks 157:8            114:1 116:24           115:18,21 121:3
  15:21 17:7,9 59:3   92:14 93:11,14,15    that’s 12:20 19:16      117:5 118:4            125:21 144:13
  70:11 86:13 103:2   94:19 162:2            31:9 32:1 33:6,10     130:16 143:12          153:11 157:17
  104:22 105:6        166:20 167:1           43:23 45:19,21        148:11 150:10,10       162:13,17 164:9
  109:6,12,13,17    telephone 25:24          46:21,21 47:21        150:20 151:9,10        164:13 169:12
  110:5,7 162:8     tell 8:20 15:9 21:24     55:20 58:21 62:6      152:22 153:10        timekeeping
taken 1:17 5:1 7:1    23:22 26:22 27:1       69:9,9 71:4 72:6      157:8 166:13           103:17
                                                                                               Page 188

times 27:16 84:4       trick 90:13           understand 7:8        video-conferenced     washroom 68:14
  165:24               triggering 143:14      37:16 40:22,24         4:17                wasn’t 23:17 41:11
timesheet 103:19       Tripp 149:8            46:20 47:18,22       videographer           64:16 86:19 100:1
Timothy 14:10          trouble 103:21         58:13 75:22 78:20      74:19                100:9 103:18
title 21:5 50:11         107:15               85:15 91:10 97:18    VIDEOTAPED             107:24 121:7
  82:4 128:11 130:4    true 69:8 111:10       134:16 143:16          1:13                 125:3 131:9
  160:18,20              171:1                157:22               view 142:20            141:13
titles 26:20 132:12    Trust 14:17           understanding         violated 65:24        way 14:19 15:2
today 8:1 10:19        trusty 50:21           14:18 22:6 35:1      visual 145:9           17:4 22:1 34:7
  15:6 17:8 110:24     truth 17:4 93:20       37:19,22 43:4        Viva 160:22            55:24,24 63:24
  113:24 157:14,18       170:8,8,9            44:10 91:8 119:8     volunteer 20:24        79:3 85:7 96:5
today’s 4:23 169:13    try 12:8,9 41:23       128:21                 32:11 85:3           97:8 111:19
toddler 46:18            84:8,12 104:22      understood 7:15       volunteered 43:14      118:19 124:23
told 15:7 19:24          162:22              union 22:15,16,17       44:6                 127:16 140:4
  20:2,13 27:6         trying 47:22 51:23     22:20,23 23:2,13     vote 32:6,8 35:24      154:3 157:15
  38:16 39:14 42:14      58:13 63:7 83:20     23:14,19 26:17         36:4,7,11,21 53:9   we’ll 38:6 62:23
  56:11 59:10,12,16      103:16 104:7         96:6 99:9 100:9        54:19                63:3 68:18 84:8
  67:4,9 81:21,23        106:24 143:16        116:3 130:9 152:6    vs 1:6 4:18            84:12 88:6 101:22
  90:5 96:4 97:3         150:5 151:8          155:1,3,6                                   109:16,18
  99:11 101:5 105:9      155:13 162:19       United 1:1 4:20                W            we’re 6:17 11:10
  106:4 112:7,17       TT 129:1,15 144:15     9:11                 wait 6:18,19 72:5      15:1,2 33:14 65:7
  154:18 158:17,20     Tuesday 110:22        unlawful 115:1         76:11                 68:4 80:14 84:17
  159:4                turn 14:24 15:1,2     unlock 84:11          waive 169:4            100:4,7 109:10
tolerant 12:24           108:11 128:9        unstable 80:11        walk 145:12,24         120:13 123:12
Tondalaya 129:16         135:24 163:18       unsuccessful 63:19    walked 145:17          140:18 147:19
  129:18,20 130:1,2    turned 121:8          USA 160:22            walking 145:22         160:16 169:2,6,9
  144:16               Tweet 17:21           use 29:23 99:13,17    want 9:13 10:7        we’ve 110:3 137:5
tons 64:18             Twitter 17:19,22       99:20 102:15          12:1,3 13:2 18:12    weaker 42:12,16,16
tool 161:2             two 6:16 9:5 11:7      115:17                20:7,12,23 27:9       43:3 44:10 47:1
top 128:23               31:9 45:17 49:24    user 24:20,20          32:1 34:4 50:1       website 24:7,8
total 26:9 169:13        61:10,20,21,24      users 24:4,8           56:5 60:11 65:7       25:24 26:1
totally 26:2,3 107:5     62:7 100:7 109:16                          65:16 81:2 83:10     week 125:24
  109:23 132:14          113:12 114:3,4,11             V            84:11 86:11 93:21    weeks 45:17
  142:6                  117:13 132:2,14     VA 139:9               95:1,15,15 107:18    weird 8:6 45:4,7
town 52:14 150:23        143:22 145:16       Valazquez 42:21        108:1 109:6,11,18    went 18:23 40:14
track 107:18             157:20,24             43:2,17,20 44:2,5    110:5 111:12          45:17 46:7 94:1
train 151:5,7          two-pager 130:19        44:9 45:8,23 46:6    113:13 115:20         106:7 132:12
trained 89:24 90:9     type 9:24               47:1,6,7,16,24       118:21 137:14         137:12 142:22
training 24:12,12      types 40:24             48:12 153:12,18      144:6,22 147:13       155:4
  26:3,4               typewriting 170:21      154:10               147:19 152:14,21     weren’t 25:10
transcribed 4:7        typical 8:6           Valazquez’s 47:3       162:24 164:19         119:20
  170:21               typos 169:4             48:22               wanted 30:19 42:13    West 2:7,18
transcriber 6:16                             Vargas 148:15          45:4,8,12,12 47:1    what’s 11:10 18:8
transcript 163:23              U             vast 25:11             69:22 75:9 86:12      19:22 153:10
  169:3,4 170:24       Uh-huh 66:22          verification 111:9     91:21 92:9 142:5     WHEREOF
  171:14               umbrella 92:20        victim 102:14          166:5 167:3           171:15
transfer 24:11 26:2     94:2                 video 1:23 2:13,23    wanting 44:21         Wi-Fi 83:6,17
transfers 24:10        unaware 159:1           4:2,2,6,16 5:2      wants 69:21           Wilhight 35:14,21
treated 116:20,20      underneath 134:23       6:24 170:11         Washington 2:7         35:24 36:24 37:6
                                                                                              Page 189

 38:2 39:21 72:14      25:18 27:11,14,19     36:12,21 37:2,9             0             15 51:17 55:8 99:23
 73:8 74:4,8,16        28:8 29:16 35:2       40:17,20 41:7,16    0000014 135:7          101:14
 76:5,9 77:19 97:3     38:22 45:9,10         41:17 47:9,13       000221 120:16         152 3:22
 122:23 123:6          59:17 60:18 70:7      50:16 51:21 52:3    000604 137:6          156 3:24
 125:24 126:1          92:17,18 106:1,9      52:9,14 53:3,5,8                          164 3:5
 128:3 130:23          119:5,9 160:18,21     53:11,15 54:19                1           1705 9:2
William 42:21 43:2     161:1,6,9 165:15      55:2,11 56:7,11     1 3:8 51:2 136:12     18 1:6 4:20
 43:17,20 44:2,5,9     165:22 166:3,23       56:15 85:4 101:15     163:20              19 77:22 78:18 79:1
 45:8,23 46:5,24      worked 9:12,16,22      112:5,8 143:19      1:44 162:13
 47:3,5,7,16,23        18:21 19:11 25:13     144:10 147:19       1:53 162:17                     2
 48:12,22 153:12       34:24 39:11,14,18     148:17,19,21        1:57 164:9            2 3:9 14:10 104:18
 153:18                39:22 40:6,10         149:3 150:18        1:7 14:10               108:12 110:19,20
Williams 150:2         49:2 52:16 70:10      153:1 163:1         10 3:18 4:24 51:4       110:21 136:13
Wilson 1:4 57:9,10     87:21,22 90:14,14     167:19 168:2,20       53:18 110:7 116:9   2/05/1978 8:15
 57:17 58:11 59:1      90:16,18,21 91:18   Yarbrough’s 44:22       140:19              2:08 164:13
 81:19,21 82:2         93:23 94:7,8          144:23              10/19 131:24          2:13 169:12 170:15
 84:19 87:9 100:19     101:16 105:16       yeah 17:5,5 25:3      10/19/2016 131:23     2000 18:21
 120:16 135:7          154:24 166:24         40:15 46:23 52:22   10:00 1:22 170:14     2001 25:3 49:18
 136:1 137:5          working 9:8 18:15      54:10 65:18,22      108 3:9                 57:23 87:1
 140:20 146:24         25:7 39:2,6 42:14     72:6 74:12 80:12    11 3:20 116:17        2005 93:21
 150:8 155:20          42:17 45:9 49:1       83:18 84:9,15         118:22 136:1        2006 93:22
 156:22                52:19,19 57:24        88:12 96:2,7          146:22              201 155:9
Wilson’s 77:10         83:21 91:12,16        97:21 98:3 106:23   11:18 70:14           2015 9:13
 81:9                  92:18,22 93:5,10      108:1,22 109:8      11:26 70:18           2016 25:5,5 56:20
windows 142:22         93:11,12,13,16        114:16 117:18       11:32 75:10             58:9,16 60:2
witness 4:12,15 5:7    94:2,14,18 106:6      132:15 143:14       11:33 75:18             62:20,24 66:14
 5:14 12:6 13:21       163:10                144:3,3 145:16      118 28:15               72:2,12 77:6,10
 75:1 97:21 109:7     works 6:12 22:2        146:24              12 3:22 152:8           77:23 78:18 79:1
 109:9,20 110:5,9      119:1               year 18:22 46:13      12:19 110:11            86:4 87:1,5 88:3
 159:13,22 169:8      worth 83:19            49:24 50:3 56:22    12:30 110:15            91:12 92:2 93:2
 169:10 170:19,20     wouldn’t 17:5          57:22 59:7 60:22    120 3:10                94:20 95:5,11,21
 171:2,15              23:15 38:23 125:2     62:10 133:3         122 3:11                95:23 104:18
witnesses 3:1 18:6     125:4,9             yearly 49:21          128 3:12                105:16 123:1,22
Wolverton 33:13       wrap 162:24          years 10:3 50:6       13 3:24 123:23          123:23 125:23
 33:16                write 15:22            99:23 106:17          156:21 171:24         126:16 130:22
woman 144:15          writeup 41:2           138:5               130 3:13 81:8,10        136:12,13 155:17
won’t 7:4 106:16      writing 114:16       You’d 102:4             85:16,22 86:14        156:18 162:4
 155:2                 153:4               you’ll 110:18           87:8                2017 56:22 60:22
wonderful 74:19       written 16:3 18:5    you’re 8:5,7 22:8     134 4:4                 62:10 105:16
wondering 82:22        136:15 139:23         55:10 56:6 69:15    135 3:14,15             155:11
 97:17                 141:8,20 153:7        70:2 71:13,16       137 3:16              2018 105:17,18
wont 154:14           wrong 41:16,17         73:17 87:13 91:11   13th 123:5 126:1      2019 51:4 105:20
Woods 141:1,2         wrote 140:23           111:5 125:16          126:18 171:17         161:11,14
word 63:9                                    126:6 166:15        14 9:7 119:3 122:12   2020 1:22 4:23
words 38:18 60:11             X            you’ve 56:14            126:16                170:15 171:18
 95:1                                        131:13 138:8        140 3:18              2023 171:24
                              Y                                                        224 120:16
work 7:4 9:10,14                           Young 148:5           1400 4:5
 9:18 12:19 14:11     Yarbrough 31:8,12                          146 3:20              23 56:18 58:3 61:1
 18:16,18,20 25:16     31:15 32:4,6,12             Z             14th 126:19             67:3 77:6
                       32:14,21 36:1,4,7
                                         Page 190

24 62:18 65:1 68:6 5th 60:2
  68:14,18
25 4:23                       6
25th 1:22 170:14    6 3:13 56:19 58:9
26 72:2,11 98:8,11    58:16 60:2,3
27 76:7 98:8,11       62:20,24 66:14
28 77:6 95:11,21,23   86:2,4 123:1,22
28th 99:1 104:20      125:22 130:18,19
                    60 106:20
          3         60422 9:3
3 3:10 49:22 120:15 60602 2:9 4:6
  120:17 121:11     60606 2:20
  169:14            608 139:8
3:5-6 14:20         609 137:6
30 77:10,22 96:7    618 146:24
  99:16 100:6 109:6 619 146:24
30-day 99:7,20,23   640 152:9
  116:1,6           641 152:9
30-minute 109:14    642 156:22
30(b) 4:8           643 156:22
300 2:18            659 130:20
31 79:9,21          660 140:20
33 81:2,6 84:18     6th 57:4 59:5 60:5
330 2:19              60:12,15
34 81:1 87:3
35 88:2 90:23 91:5            7
37 169:14           7 3:14 135:6
38 95:10 98:18      7497 1:6 4:20
39 100:14           7812 8:18

          4                   8
4 3:11 122:11,16,17 8 3:15 130:22
  128:9               135:24 162:8
40 169:14
                              9
41 101:13
45 102:7            9 3:16 9:7 101:14
46:5 14:16            111:14,24 137:4
                      139:9
          5         90 87:18
5 3:3,12 128:10     92,000 49:17,18
  164:4             97 18:19
5-minute 70:21
50 2:7
50,000 49:6
500 2:8
51 3:8
527 81:8,12 85:17
  85:22 88:5 91:1
570 81:9 85:17,22
  86:13
